 

Exhibit 10.2

 

EXECUTION COPY

 

 

THIRD AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

DATED AS OF October 14, 2005

 

among

 

BEACON ROOFING SUPPLY CANADA COMPANY

 

as Borrower,

 

GE CANADA FINANCE HOLDING COMPANY

 

as Agent and as Lender, and

 

THE FINANCIAL INSTITUTION(S) LISTED

ON THE SIGNATURE PAGES HEREOF,

 

as Lenders

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.1

CERTAIN DEFINED TERMS

 

1.2

ACKNOWLEDGEMENT OF EXISTING OBLIGATIONS AND RESTATEMENT THEREOF

 

 

 

 

SECTION 2. LOANS AND COLLATERAL

 

 

 

2.1

LOANS

 

2.2

INTEREST

 

2.3

FEES

 

2.4

PAYMENTS AND PREPAYMENTS

 

2.5

APPLICATION OF PREPAYMENT PROCEEDS

 

2.6

TERM OF THIS AGREEMENT

 

2.7

STATEMENTS

 

2.8

GRANT OF SECURITY INTEREST

 

2.9

YIELD PROTECTION

 

2.10

TAXES

 

2.11 [a05-17599_1ex10d2.htm#a2_11RequiredTerminationAndPrepay_090419]

REQUIRED TERMINATION AND PREPAYMENT
[a05-17599_1ex10d2.htm#a2_11RequiredTerminationAndPrepay_090419]

 

2.12 [a05-17599_1ex10d2.htm#a2_12OptionalPrepaymentreplacemen_090422]

OPTIONAL PREPAYMENT/REPLACEMENT OF LENDERS
[a05-17599_1ex10d2.htm#a2_12OptionalPrepaymentreplacemen_090422]

 

2.13 [a05-17599_1ex10d2.htm#a2_13Compensation__090450]

COMPENSATION [a05-17599_1ex10d2.htm#a2_13Compensation__090450]

 

 

 

 

SECTION 3. CONDITIONS TO LOANS
[a05-17599_1ex10d2.htm#Section3_ConditionsToLoans_090454]

 

 

 

SECTION 4. REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS
[a05-17599_1ex10d2.htm#Section4_RepresentationsWarrantie_090458]

 

 

 

4.1 [a05-17599_1ex10d2.htm#a4_1OrganizationPowersCapitalizat_090514]

ORGANIZATION, POWERS, CAPITALIZATION
[a05-17599_1ex10d2.htm#a4_1OrganizationPowersCapitalizat_090514]

 

4.2 [a05-17599_1ex10d2.htm#a4_2AuthorizationOfBorrowingNoCon_090519]

AUTHORIZATION OF BORROWING, NO CONFLICT
[a05-17599_1ex10d2.htm#a4_2AuthorizationOfBorrowingNoCon_090519]

 

4.3 [a05-17599_1ex10d2.htm#a4_3FinancialCondition__090521]

FINANCIAL CONDITION [a05-17599_1ex10d2.htm#a4_3FinancialCondition__090521]

 

4.4 [a05-17599_1ex10d2.htm#a4_4IndebtednessAndLiabilities_As_090615]

INDEBTEDNESS AND LIABILITIES
[a05-17599_1ex10d2.htm#a4_4IndebtednessAndLiabilities_As_090615]

 

4.5 [a05-17599_1ex10d2.htm#a4_5AccountWarrantiesAndCovenants_090613]

ACCOUNT WARRANTIES AND COVENANTS
[a05-17599_1ex10d2.htm#a4_5AccountWarrantiesAndCovenants_090613]

 

4.6 [a05-17599_1ex10d2.htm#a4_6NamesAndLocations_Schedule4_6_090636]

NAMES AND LOCATIONS
[a05-17599_1ex10d2.htm#a4_6NamesAndLocations_Schedule4_6_090636]

 

4.7 [a05-17599_1ex10d2.htm#a4_7TitleToPropertiesLiens_Borrow_090646]

TITLE TO PROPERTIES; LIENS
[a05-17599_1ex10d2.htm#a4_7TitleToPropertiesLiens_Borrow_090646]

 

4.8 [a05-17599_1ex10d2.htm#a4_8LitigationAdverseFacts_ThereA_090701]

LITIGATION; ADVERSE FACTS
[a05-17599_1ex10d2.htm#a4_8LitigationAdverseFacts_ThereA_090701]

 

4.9 [a05-17599_1ex10d2.htm#a4_9PaymentOfTaxes_AllMaterialTax_090715]

PAYMENT OF TAXES
[a05-17599_1ex10d2.htm#a4_9PaymentOfTaxes_AllMaterialTax_090715]

 

4.10 [a05-17599_1ex10d2.htm#a4_10PerformanceOfAgreements__090719]

PERFORMANCE OF AGREEMENTS
[a05-17599_1ex10d2.htm#a4_10PerformanceOfAgreements__090719]

 

4.11 [a05-17599_1ex10d2.htm#a4_11EmployeePensionAndBenefitPla_122644]

EMPLOYEE PENSION AND BENEFIT PLANS
[a05-17599_1ex10d2.htm#a4_11EmployeePensionAndBenefitPla_122644]

 

4.12 [a05-17599_1ex10d2.htm#a4_12IntellectualProperty_EachLoa_090740]

INTELLECTUAL PROPERTY
[a05-17599_1ex10d2.htm#a4_12IntellectualProperty_EachLoa_090740]

 

4.13 [a05-17599_1ex10d2.htm#a4_13BrokersFees_NoBrokersOrFinde_090744]

BROKER’S FEES [a05-17599_1ex10d2.htm#a4_13BrokersFees_NoBrokersOrFinde_090744]

 

4.14 [a05-17599_1ex10d2.htm#a4_14EnvironmentalMatters_ExceptA_122655]

ENVIRONMENTAL MATTERS
[a05-17599_1ex10d2.htm#a4_14EnvironmentalMatters_ExceptA_122655]

 

4.15 [a05-17599_1ex10d2.htm#a4_15Solvency_BorrowerAndEachOfIt_090905]

SOLVENCY [a05-17599_1ex10d2.htm#a4_15Solvency_BorrowerAndEachOfIt_090905]

 

4.16 [a05-17599_1ex10d2.htm#a4_16Disclosure_NoRepresentationO_090909]

DISCLOSURE [a05-17599_1ex10d2.htm#a4_16Disclosure_NoRepresentationO_090909]

 

4.17 [a05-17599_1ex10d2.htm#a4_17Insurance_EachLoanPartyMaint_090914]

INSURANCE [a05-17599_1ex10d2.htm#a4_17Insurance_EachLoanPartyMaint_090914]

 

4.18 [a05-17599_1ex10d2.htm#a4_18ComplianceWithLaws_NoLoanPar_090933]

COMPLIANCE WITH LAWS
[a05-17599_1ex10d2.htm#a4_18ComplianceWithLaws_NoLoanPar_090933]

 

4.19 [a05-17599_1ex10d2.htm#a4_19BankAccounts_Schedule4_19Set_090937]

BANK ACCOUNTS [a05-17599_1ex10d2.htm#a4_19BankAccounts_Schedule4_19Set_090937]

 

4.20 [a05-17599_1ex10d2.htm#a4_20EmployeeMatters_ExceptAsSetF_090941]

EMPLOYEE MATTERS
[a05-17599_1ex10d2.htm#a4_20EmployeeMatters_ExceptAsSetF_090941]

 

4.21 [a05-17599_1ex10d2.htm#a4_21GovernmentalRegulation_NoneO_090955]

GOVERNMENTAL REGULATION
[a05-17599_1ex10d2.htm#a4_21GovernmentalRegulation_NoneO_090955]

 

4.22 [a05-17599_1ex10d2.htm#a4_22AccessToAccountantsAndManage_091000]

ACCESS TO ACCOUNTANTS AND MANAGEMENT
[a05-17599_1ex10d2.htm#a4_22AccessToAccountantsAndManage_091000]

 

4.23 [a05-17599_1ex10d2.htm#a4_23InspectionFieldExams_Borrowe_091009]

INSPECTION; FIELD EXAMS
[a05-17599_1ex10d2.htm#a4_23InspectionFieldExams_Borrowe_091009]

 

4.24 [a05-17599_1ex10d2.htm#a4_24CollateralRecords_BorrowerSh_091018]

COLLATERAL RECORDS
[a05-17599_1ex10d2.htm#a4_24CollateralRecords_BorrowerSh_091018]

 

4.25 [a05-17599_1ex10d2.htm#a4_25CollectionOfAccountsAndPayme_122703]

COLLECTION OF ACCOUNTS AND PAYMENTS
[a05-17599_1ex10d2.htm#a4_25CollectionOfAccountsAndPayme_122703]

 

 

 

 

SECTION 5. REPORTING AND OTHER AFFIRMATIVE COVENANTS
[a05-17599_1ex10d2.htm#Section5_ReportingAndOtherAffirma_091053]

 

 

 

5.1 [a05-17599_1ex10d2.htm#a5_1FinancialStatementsAndOtherRe_091105]

FINANCIAL STATEMENTS AND OTHER REPORTS
[a05-17599_1ex10d2.htm#a5_1FinancialStatementsAndOtherRe_091105]

 

5.2 [a05-17599_1ex10d2.htm#a5_2Endorsement_BorrowerHerebyCon_091108]

ENDORSEMENT [a05-17599_1ex10d2.htm#a5_2Endorsement_BorrowerHerebyCon_091108]

 

 

i

--------------------------------------------------------------------------------


 

5.3 [a05-17599_1ex10d2.htm#a5_3MaintenanceOfProperties_EachL_091111]

MAINTENANCE OF PROPERTIES
[a05-17599_1ex10d2.htm#a5_3MaintenanceOfProperties_EachL_091111]

 

5.4 [a05-17599_1ex10d2.htm#a5_4ComplianceWithLaws_EachLoanPa_091115]

COMPLIANCE WITH LAWS
[a05-17599_1ex10d2.htm#a5_4ComplianceWithLaws_EachLoanPa_091115]

 

5.5 [a05-17599_1ex10d2.htm#a5_5FurtherAssurances_EachLoanPar_091119]

FURTHER ASSURANCES
[a05-17599_1ex10d2.htm#a5_5FurtherAssurances_EachLoanPar_091119]

 

5.6 [a05-17599_1ex10d2.htm#a5_6MortgagesConsentsAndWaiversTi_091124]

MORTGAGES; CONSENTS AND WAIVERS, TITLE INSURANCE; SURVEYS AND CERTIFICATES OF
LOCATION [a05-17599_1ex10d2.htm#a5_6MortgagesConsentsAndWaiversTi_091124]

 

5.7 [a05-17599_1ex10d2.htm#a5_7UseOfProceeds_BorrowerShallUs_091140]

USE OF PROCEEDS [a05-17599_1ex10d2.htm#a5_7UseOfProceeds_BorrowerShallUs_091140]

 

5.8 [a05-17599_1ex10d2.htm#a5_8Bailees_IfAnyCollateralIsAtAn_091143]

BAILEES [a05-17599_1ex10d2.htm#a5_8Bailees_IfAnyCollateralIsAtAn_091143]

 

5.9 [a05-17599_1ex10d2.htm#a5_9ThirdPartyInventory_AllInvent_091158]

THIRD PARTY INVENTORY
[a05-17599_1ex10d2.htm#a5_9ThirdPartyInventory_AllInvent_091158]

 

5.10 [a05-17599_1ex10d2.htm#a5_10EnvironmentalMatters__091204]

ENVIRONMENTAL MATTERS [a05-17599_1ex10d2.htm#a5_10EnvironmentalMatters__091204]

 

5.11 [a05-17599_1ex10d2.htm#a5_11CurrencyRateAgreement_IfAgen_091210]

CURRENCY RATE AGREEMENT
[a05-17599_1ex10d2.htm#a5_11CurrencyRateAgreement_IfAgen_091210]

 

 

 

SECTION 6. FINANCIAL COVENANTS
[a05-17599_1ex10d2.htm#Section6_FinancialCovenants_091220]

 

 

 

SECTION 7. NEGATIVE COVENANTS
[a05-17599_1ex10d2.htm#Section7_NegativeCovenants_091222]

 

 

 

7.1 [a05-17599_1ex10d2.htm#a7_1IndebtednessAndLiabilities_Di_091226]

INDEBTEDNESS AND LIABILITIES
[a05-17599_1ex10d2.htm#a7_1IndebtednessAndLiabilities_Di_091226]

 

7.2 [a05-17599_1ex10d2.htm#a7_2ContingentObligations_Directl_091242]

CONTINGENT OBLIGATIONS
[a05-17599_1ex10d2.htm#a7_2ContingentObligations_Directl_091242]

 

7.3 [a05-17599_1ex10d2.htm#a7_3TransfersLiensAndRelatedMatte_091258]

TRANSFERS, LIENS AND RELATED MATTERS
[a05-17599_1ex10d2.htm#a7_3TransfersLiensAndRelatedMatte_091258]

 

7.4 [a05-17599_1ex10d2.htm#a7_4InvestmentsAndLoans_MakeOrPer_091312]

INVESTMENTS AND LOANS
[a05-17599_1ex10d2.htm#a7_4InvestmentsAndLoans_MakeOrPer_091312]

 

7.5 [a05-17599_1ex10d2.htm#a7_5RestrictedJuniorPayments_Dire_091317]

RESTRICTED JUNIOR PAYMENTS
[a05-17599_1ex10d2.htm#a7_5RestrictedJuniorPayments_Dire_091317]

 

7.6 [a05-17599_1ex10d2.htm#a7_6RestrictionOnFundamentalChang_091339]

RESTRICTION ON FUNDAMENTAL CHANGES
[a05-17599_1ex10d2.htm#a7_6RestrictionOnFundamentalChang_091339]

 

7.7 [a05-17599_1ex10d2.htm#a7_7ChangesRelatingToIndebtedness_091342]

CHANGES RELATING TO INDEBTEDNESS
[a05-17599_1ex10d2.htm#a7_7ChangesRelatingToIndebtedness_091342]

 

7.8 [a05-17599_1ex10d2.htm#a7_8TransactionsWithAffiliates_Di_091346]

TRANSACTIONS WITH AFFILIATES
[a05-17599_1ex10d2.htm#a7_8TransactionsWithAffiliates_Di_091346]

 

7.9 [a05-17599_1ex10d2.htm#a7_9ConductOfBusiness_FromAndAfte_091351]

CONDUCT OF BUSINESS
[a05-17599_1ex10d2.htm#a7_9ConductOfBusiness_FromAndAfte_091351]

 

7.10 [a05-17599_1ex10d2.htm#a7_10TaxConsolidations_FileOrCons_091359]

TAX CONSOLIDATIONS
[a05-17599_1ex10d2.htm#a7_10TaxConsolidations_FileOrCons_091359]

 

7.11 [a05-17599_1ex10d2.htm#a7_11Subsidiaries_OtherThanTheSub_091403]

SUBSIDIARIES [a05-17599_1ex10d2.htm#a7_11Subsidiaries_OtherThanTheSub_091403]

 

7.12 [a05-17599_1ex10d2.htm#a7_12FiscalYearTaxDesignation_Cha_091407]

FISCAL YEAR; TAX DESIGNATION
[a05-17599_1ex10d2.htm#a7_12FiscalYearTaxDesignation_Cha_091407]

 

7.13 [a05-17599_1ex10d2.htm#a7_13PressReleasePublicOfferingMa_091410]

PRESS RELEASE; PUBLIC OFFERING MATERIALS
[a05-17599_1ex10d2.htm#a7_13PressReleasePublicOfferingMa_091410]

 

7.14 [a05-17599_1ex10d2.htm#a7_14BankAccounts_InTheCaseOfBorr_091415]

BANK ACCOUNTS [a05-17599_1ex10d2.htm#a7_14BankAccounts_InTheCaseOfBorr_091415]

 

7.15 [a05-17599_1ex10d2.htm#a7_15HazardousMaterials__122719]

HAZARDOUS MATERIALS [a05-17599_1ex10d2.htm#a7_15HazardousMaterials__122719]

 

7.16 [a05-17599_1ex10d2.htm#a7_16CignaImpressAccount__091503]

CIGNA IMPRESS ACCOUNT [a05-17599_1ex10d2.htm#a7_16CignaImpressAccount__091503]

 

 

 

SECTION 8. DEFAULT, RIGHTS AND REMEDIES
[a05-17599_1ex10d2.htm#Section8_DefaultRightsAndRemedies_091509]

 

 

 

8.1 [a05-17599_1ex10d2.htm#a8_1EventOfDefault_eventOfDefault_091515]

EVENT OF DEFAULT
[a05-17599_1ex10d2.htm#a8_1EventOfDefault_eventOfDefault_091515]

 

8.2 [a05-17599_1ex10d2.htm#a8_2SuspensionOfCommitments_UponT_091608]

SUSPENSION OF COMMITMENTS
[a05-17599_1ex10d2.htm#a8_2SuspensionOfCommitments_UponT_091608]

 

8.3 [a05-17599_1ex10d2.htm#a8_3Acceleration__091619]

ACCELERATION [a05-17599_1ex10d2.htm#a8_3Acceleration__091619]

 

8.4 [a05-17599_1ex10d2.htm#a8_4Remedies_IfAnyEventOfDefaultS_091616]

REMEDIES [a05-17599_1ex10d2.htm#a8_4Remedies_IfAnyEventOfDefaultS_091616]

 

8.5 [a05-17599_1ex10d2.htm#a8_5AppointmentOfReceiver_AgentAn_091643]

APPOINTMENT OF RECEIVER
[a05-17599_1ex10d2.htm#a8_5AppointmentOfReceiver_AgentAn_091643]

 

8.6 [a05-17599_1ex10d2.htm#a8_6CostsOfEnforcement_BorrowerSh_091656]

COSTS OF ENFORCEMENT
[a05-17599_1ex10d2.htm#a8_6CostsOfEnforcement_BorrowerSh_091656]

 

8.7 [a05-17599_1ex10d2.htm#a8_7AppointmentOfAttorneyinfact_B_091707]

APPOINTMENT OF ATTORNEY-IN-FACT
[a05-17599_1ex10d2.htm#a8_7AppointmentOfAttorneyinfact_B_091707]

 

8.8 [a05-17599_1ex10d2.htm#a8_8LimitationOnDutyOfAgentWithRe_091729]

LIMITATION ON DUTY OF AGENT WITH RESPECT TO COLLATERAL
[a05-17599_1ex10d2.htm#a8_8LimitationOnDutyOfAgentWithRe_091729]

 

8.9 [a05-17599_1ex10d2.htm#a8_9ApplicationOfProceeds_Notwith_091733]

APPLICATION OF PROCEEDS
[a05-17599_1ex10d2.htm#a8_9ApplicationOfProceeds_Notwith_091733]

 

8.10 [a05-17599_1ex10d2.htm#a8_10LicenseOfIntellectualPropert_091737]

LICENSE OF INTELLECTUAL PROPERTY
[a05-17599_1ex10d2.htm#a8_10LicenseOfIntellectualPropert_091737]

 

8.11 [a05-17599_1ex10d2.htm#a8_11WaiversNonexclusiveRemedies__091801]

WAIVERS; NON-EXCLUSIVE REMEDIES
[a05-17599_1ex10d2.htm#a8_11WaiversNonexclusiveRemedies__091801]

 

 

 

 

SECTION 9. AGENT [a05-17599_1ex10d2.htm#Section9_Agent_091804]

 

 

 

 

9.1 [a05-17599_1ex10d2.htm#a9_1Agent__091807]

AGENT [a05-17599_1ex10d2.htm#a9_1Agent__091807]

 

9.2 [a05-17599_1ex10d2.htm#a9_2NoticeOfDefault_AgentShallNot_091940]

NOTICE OF DEFAULT
[a05-17599_1ex10d2.htm#a9_2NoticeOfDefault_AgentShallNot_091940]

 

9.3 [a05-17599_1ex10d2.htm#a9_3ActionByAgent_AgentShallTakeS_091944]

ACTION BY AGENT [a05-17599_1ex10d2.htm#a9_3ActionByAgent_AgentShallTakeS_091944]

 

9.4 [a05-17599_1ex10d2.htm#a9_4AmendmentsWaiversAndConsents__091946]

AMENDMENTS, WAIVERS AND CONSENTS
[a05-17599_1ex10d2.htm#a9_4AmendmentsWaiversAndConsents__091946]

 

9.5 [a05-17599_1ex10d2.htm#a9_5AssignmentsAndParticipationsI_122802]

ASSIGNMENTS AND PARTICIPATIONS IN LOANS
[a05-17599_1ex10d2.htm#a9_5AssignmentsAndParticipationsI_122802]

 

9.6 [a05-17599_1ex10d2.htm#a9_6SetOffAndSharingOfPayments_In_103402]

SET OFF AND SHARING OF PAYMENTS
[a05-17599_1ex10d2.htm#a9_6SetOffAndSharingOfPayments_In_103402]

 

9.7 [a05-17599_1ex10d2.htm#a9_7DisbursementOfFunds_AgentMayO_103533]

DISBURSEMENT OF FUNDS
[a05-17599_1ex10d2.htm#a9_7DisbursementOfFunds_AgentMayO_103533]

 

9.8 [a05-17599_1ex10d2.htm#a9_8SettlementsPaymentsAndInforma_103536]

SETTLEMENTS, PAYMENTS AND INFORMATION
[a05-17599_1ex10d2.htm#a9_8SettlementsPaymentsAndInforma_103536]

 

9.9 [a05-17599_1ex10d2.htm#a9_9DiscretionaryAdvances_Notwith_103603]

DISCRETIONARY ADVANCES
[a05-17599_1ex10d2.htm#a9_9DiscretionaryAdvances_Notwith_103603]

 

9.10 [a05-17599_1ex10d2.htm#a9_10BankingServicesInterestRateA_103612]

BANKING SERVICES, INTEREST RATE AGREEMENTS; CURRENCY RATE AGREEMENTS
[a05-17599_1ex10d2.htm#a9_10BankingServicesInterestRateA_103612]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 10. MISCELLANEOUS [a05-17599_1ex10d2.htm#Section10_Miscellaneous_103615]

 

 

 

10.1 [a05-17599_1ex10d2.htm#a10_1ExpensesAndLegalFees_Whether_103622]

EXPENSES AND LEGAL FEES
[a05-17599_1ex10d2.htm#a10_1ExpensesAndLegalFees_Whether_103622]

 

10.2 [a05-17599_1ex10d2.htm#a10_2Indemnity_InAdditionToThePay_103752]

INDEMNITY [a05-17599_1ex10d2.htm#a10_2Indemnity_InAdditionToThePay_103752]

 

10.3 [a05-17599_1ex10d2.htm#a10_3Notices_UnlessOtherwiseSpeci_103802]

NOTICES [a05-17599_1ex10d2.htm#a10_3Notices_UnlessOtherwiseSpeci_103802]

 

10.4 [a05-17599_1ex10d2.htm#a10_4SurvivalOfRepresentationsAnd_104143]

SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND CERTAIN AGREEMENTS
[a05-17599_1ex10d2.htm#a10_4SurvivalOfRepresentationsAnd_104143]

 

10.5 [a05-17599_1ex10d2.htm#a10_5IndulgenceNotWaiver_NoFailur_104147]

INDULGENCE NOT WAIVER
[a05-17599_1ex10d2.htm#a10_5IndulgenceNotWaiver_NoFailur_104147]

 

10.6 [a05-17599_1ex10d2.htm#a10_6MarshalingPaymentsSetAside_N_104150]

MARSHALING; PAYMENTS SET ASIDE
[a05-17599_1ex10d2.htm#a10_6MarshalingPaymentsSetAside_N_104150]

 

10.7 [a05-17599_1ex10d2.htm#a10_7EntireAgreement_ThisAgreemen_104220]

ENTIRE AGREEMENT
[a05-17599_1ex10d2.htm#a10_7EntireAgreement_ThisAgreemen_104220]

 

10.8 [a05-17599_1ex10d2.htm#a10_8Severability_TheInvalidityIl_104413]

SEVERABILITY [a05-17599_1ex10d2.htm#a10_8Severability_TheInvalidityIl_104413]

 

10.9 [a05-17599_1ex10d2.htm#a10_9LendersObligationsSeveralInd_104415]

LENDERS’ OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF LENDERS’ RIGHTS
[a05-17599_1ex10d2.htm#a10_9LendersObligationsSeveralInd_104415]

 

10.10 [a05-17599_1ex10d2.htm#a10_10Headings_SectionandSubsecti_104420]

HEADINGS [a05-17599_1ex10d2.htm#a10_10Headings_SectionandSubsecti_104420]

 

10.11 [a05-17599_1ex10d2.htm#a10_11ApplicableLaw_ThisAgreement_104423]

APPLICABLE LAW [a05-17599_1ex10d2.htm#a10_11ApplicableLaw_ThisAgreement_104423]

 

10.12 [a05-17599_1ex10d2.htm#a10_12SuccessorsAndAssigns_ThisAg_104427]

SUCCESSORS AND ASSIGNS
[a05-17599_1ex10d2.htm#a10_12SuccessorsAndAssigns_ThisAg_104427]

 

10.13 [a05-17599_1ex10d2.htm#a10_13NoFiduciaryRelationshipNoDu_104440]

NO FIDUCIARY RELATIONSHIP; NO DUTY; LIMITATION OF LIABILITIES
[a05-17599_1ex10d2.htm#a10_13NoFiduciaryRelationshipNoDu_104440]

 

10.14 [a05-17599_1ex10d2.htm#a10_14ConsentToJurisdiction_Borro_104454]

CONSENT TO JURISDICTION
[a05-17599_1ex10d2.htm#a10_14ConsentToJurisdiction_Borro_104454]

 

10.15 [a05-17599_1ex10d2.htm#a10_15WaiverOfJuryTrial_BorrowerA_104527]

WAIVER OF JURY TRIAL
[a05-17599_1ex10d2.htm#a10_15WaiverOfJuryTrial_BorrowerA_104527]

 

10.16 [a05-17599_1ex10d2.htm#a10_16WaiverOfNotices_BorrowerHer_104532]

WAIVER OF NOTICES
[a05-17599_1ex10d2.htm#a10_16WaiverOfNotices_BorrowerHer_104532]

 

10.17 [a05-17599_1ex10d2.htm#a10_17JudgmentCurrency_ToTheExten_104535]

JUDGMENT CURRENCY
[a05-17599_1ex10d2.htm#a10_17JudgmentCurrency_ToTheExten_104535]

 

10.18 [a05-17599_1ex10d2.htm#a10_18Construction_BorrowerAgentA_104541]

CONSTRUCTION [a05-17599_1ex10d2.htm#a10_18Construction_BorrowerAgentA_104541]

 

10.19 [a05-17599_1ex10d2.htm#a10_19CounterpartsEffectiveness_T_104555]

COUNTERPARTS; EFFECTIVENESS
[a05-17599_1ex10d2.htm#a10_19CounterpartsEffectiveness_T_104555]

 

10.20 [a05-17599_1ex10d2.htm#a10_20Confidentiality_AgentAndEac_104557]

CONFIDENTIALITY [a05-17599_1ex10d2.htm#a10_20Confidentiality_AgentAndEac_104557]

 

 

 

SECTION 11. DEFINITIONS AND ACCOUNTING TERMS
[a05-17599_1ex10d2.htm#Section11_DefinitionsAndAccountin_104606]

 

 

 

11.1 [a05-17599_1ex10d2.htm#a11_1CertainDefinedTerms_TheFollo_104612]

CERTAIN DEFINED TERMS
[a05-17599_1ex10d2.htm#a11_1CertainDefinedTerms_TheFollo_104612]

 

11.2 [a05-17599_1ex10d2.htm#a11_2AccountingTermsForPurposesOf_105843]

ACCOUNTING TERMS
[a05-17599_1ex10d2.htm#a11_2AccountingTermsForPurposesOf_105843]

 

11.3 [a05-17599_1ex10d2.htm#a11_3OtherDefinitionalProvisions__105902]

OTHER DEFINITIONAL PROVISIONS
[a05-17599_1ex10d2.htm#a11_3OtherDefinitionalProvisions__105902]

 

 

 

SECTION 12. RESTATEMENT OF EXISTING LOAN AGREEMENT
[a05-17599_1ex10d2.htm#Section12_RestatementOfExistingLo_105904]

 

 

iii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Defined in Section

 

 

 

Accounting Changes

 

§11.2

Accounts

 

§11.1

Activation Notice

 

§11.1

Activation Period

 

§11.1

Additional Mortgaged Property

 

§11.1

Affected Lender

 

§2.12

Affiliate

 

§11.1

Agent

 

§11.1

Agent’s Account

 

§11.1

Agreed Currency

 

§10.17

Agreement

 

§11.1

Applicable Margins

 

§11.1

Applicable Revolver BA Rate Margin

 

§11.1

Applicable Revolver Index Margin

 

§11.1

Asset Disposition

 

§11.1

Assignment and Acceptance Agreement

 

§11.1

BA Loans

 

§11.1

BA Period

 

§11.1

BA Rate

 

§11.1

Bank Rate

 

§11.1

Banking Services

 

§11.1

Beacon Canada Holdings

 

§11.1

Best Distributing

 

§11.1

Blocked Accounts

 

§4.25

Borrower

 

Recitals

Borrower Collateral

 

§2.8

Borrowing Base Certificates

 

§11.1

Business Day

 

§11.1

Canadian Benefit Plans

 

§11.1

Canadian Borrowing Base

 

§2.1(A)

Canadian Borrowing Base Certificate

 

§11.1

Canadian Dollars and C$

 

§11.1

Canadian GAAP

 

§11.1

Canadian Pension Plans

 

§11.1

Capital Expenditures

 

§11.1

Capital Lease

 

§11.1

Capitalization/Acquisition Documents

 

§11.1

Cash Equivalents

 

§11.1

CHS

 

§11.1

CHS Indemnity Agreement

 

§11.1

CIGNA Impress Account

 

§11.1

 

i

--------------------------------------------------------------------------------


 

Defined Term

 

Defined in Section

 

 

 

Closing Date

 

§11.1

Collateral

 

§11.1

Collecting Banks

 

§4.25

Commitment(s)

 

§11.1

Compliance Certificate

 

§11.1

Consolidated Borrowing Base

 

§2.1(A)

Consolidated Borrowing Base Certificate

 

§11.1

Contingent Obligation

 

§11.1

Credit Memoranda Reserve

 

§2.1(A)

Currency Rate Agreement

 

§5.11

Daily Interest Amount

 

§9.8(A)(3)(c)

Daily Interest Rate

 

§9.8(A)(3)(b)

Daily Loan Balance

 

§9.8(A)(3)(a)

Default

 

§11.1

Default Rate

 

§2.2(A)

Defaulted Amount

 

§11.1

Defaulting Lender

 

§11.1

Dilution Reserve

 

§2.1(A)

Discretionary Advances

 

§9.9

Domestic Subsidiary

 

§11.1

EBITDA

 

§11.1

Eligible Accounts

 

§2.1(B)

Eligible Assignee

 

§11.1

Eligible Inventory

 

§2.1(B)

Employee Benefit Plan

 

§11.1

Environmental Claims

 

§11.1

Environmental Laws

 

§11.1

Environmental Liabilities

 

§11.1

Environmental Permits

 

§11.1

Equipment

 

§11.1

Equity Documents

 

§11.1

Equivalent Amount

 

§11.1

ERISA

 

§11.1

ERISA Affiliate

 

§11.1

Event of Default

 

§8.1

Excess Availability

 

§11.1

Existing Agent

 

Recitals

Existing Lenders

 

Recitals

Existing Loan Agreement

 

Recitals

Existing Obligations

 

§11.1

Existing Revolver Balance

 

§1.2

Fiscal Year

 

§11.1

Fixed Charge Coverage

 

§11.1

 

ii

--------------------------------------------------------------------------------


 

Defined Term

 

Defined in Section

 

 

 

Fixed Charges

 

§11.1

Free Cash Flow

 

§11.1

Funding Date

 

§11.1

GE Capital

 

§11.1

GE Canada Finance

 

Recitals

Hazardous Material

 

§11.1

Holdings

 

§11.1

Holdings’ Accountants

 

§11.1

Indebtedness

 

§11.1

Indemnified Liabilities

 

§10.2

Indemnitees

 

§10.2

Index Rate

 

§11.1

Index Rate Loans

 

§11.1

Insolvency Law

 

§11.1

Intellectual Property

 

§11.1

Intercreditor Agreement

 

§11.1

Interest Expense

 

§11.1

Interest Rate

 

§2.2(A)

Interest Rate Agreement

 

§11.1

Interest Rate Excess Availability

 

§11.1

Interest Ratio

 

§9.8(A)(3)(d)

Interest Settlement Date

 

§9.8(A)(4)

Inventory

 

§11.1

Inventory Advance Rate Percentage

 

§2.1(A)

Inventory Appraisal

 

§2.1(A)

IRC

 

§11.1

ITA

 

§11.1

Lender(s)

 

Recitals

Liabilities

 

§11.1

Lien

 

§11.1

Loan or Loans

 

§11.1

Loan Documents

 

§11.1

Loan Party

 

§11.1

Loan Year

 

§11.1

Material Adverse Effect

 

§11.1

Maximum Revolving Loan Amount

 

§2.1(A)

Moody’s

 

§11.1

Mortgage

 

§11.1

Mortgage Policies

 

§5.6(A)

Mortgaged Property

 

§11.1

Net Proceeds

 

§11.1

Notes

 

§11.1

Notice of Borrowing

 

§11.1

 

iii

--------------------------------------------------------------------------------


 

Defined Term

 

Defined in Section

 

 

 

Notice of Conversion/Continuation

 

§11.1

Obligations

 

§11.1

Orderly Liquidation Value

 

§2.1(A)

Other Currency

 

§10.17

Other Loan Party Collateral

 

§11.1

Permitted Acquisition

 

§11.1

Permitted Encumbrances

 

§11.1

Person

 

§11.1

Personal Property Security Legislation

 

§11.1

PPSA

 

§11.1

Prior Claims

 

§2.1(A)

Pro Forma

 

§11.1

Pro Forma EBITDA

 

§11.1

Pro Rata Share

 

§11.1

Projections

 

§11.1

Quality

 

§11.1

Real Estate

 

§11.1

Receiver

 

§8.5

Register

 

§9.5(E)

Related Fund

 

§9.5(D)

Related Transactions

 

§11.1

Related Transactions Documents

 

§11.1

Release

 

§11.1

Replacement Lender

 

§2.12(A)

Requisite Lenders

 

§11.1

Reserves

 

§11.1

Restricted Junior Payment

 

§11.1

Revolving Advance

 

§11.1

Revolving Credit Exposure

 

§11.1

Revolving Loan

 

§11.1

Revolving Loan Commitment

 

§11.1

Revolving Note

 

§11.1

RFC

 

§11.1

Seasonal Inventory Advance Rate Percentage

 

§2.1(A)

Security Documents

 

§11.1

Senior Indebtedness

 

§11.1

Settlement Date

 

§9.8(A)(2)

Stated Rate

 

§2.2(B)

Shelter

 

§11.1

Shelter Acquisition

 

§11.1

Shelter Acquisition Agreement

 

§11.1

Shelter Acquisition Documents

 

§11.1

Subsidiary

 

§11.1

 

iv

--------------------------------------------------------------------------------


 

Defined Term

 

Defined in Section

 

 

 

Target

 

§11.1

Tax Liabilities

 

§2.10(A)

Termination Date

 

§2.6

Unused Line Fee Margin

 

§11.1

US Borrower

 

§11.1

US Dollars or US$

 

§11.1

US Facility Agent

 

§11.1

US Facility Lenders

 

§11.1

US Facility Letter of Credit Obligations

 

§11.1

US Facility Loan Agreement

 

§11.1

US Facility Loan Documents

 

§11.1

US Facility Revolving Loan Commitment

 

§11.1

US Facility Revolving Loans

 

§11.1

US Facility Term Loans

 

§11.1

US GAAP

 

§11.1

US Obligors

 

§11.1

US Obligors Consolidating Borrowing Base

 

§2.1(A)

US Obligors Consolidating Borrowing Base Certificate

 

§11.1

West End

 

§11.1

 

v

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of
October 14, 2005 and entered into among BEACON ROOFING SUPPLY CANADA COMPANY, a
Nova Scotia unlimited liability company (“Borrower”), the financial
institution(s) listed on the signature pages hereof, and their respective
successors and Eligible Assignees (each, individually, a “Lender”, and,
collectively, “Lenders”), and GE CANADA FINANCE HOLDING COMPANY (in its
individual capacity, “GE Canada Finance”), for itself as a Lender and as Agent.

 

WHEREAS, Borrower, Heller Financial Canada Holding Company (“Existing Agent”) as
agent and lender, and the other financial institutions party thereto as lenders
(together with Existing Agent, the “Existing Lenders”) are parties to that
certain Second Amended and Restated Loan and Security Agreement dated as of
March 12, 2004 (as in effect on the date hereof, the “Existing Loan Agreement”)
pursuant to which the Existing Lenders agreed to extend credit to the Borrower
pursuant to the terms and conditions thereof; and

 

WHEREAS, the parties hereto desire to restate and to further amend the
provisions of the Existing Loan Agreement for the purposes of (i) restating the
terms of the Existing Obligations and the security interests granted under the
Existing Loan Agreement, (ii) providing for the additional Obligations and the
additional grants of security interests set forth herein, and (iii) providing
funding for the repayment of certain indebtedness of Borrower and for working
capital and other general corporate purposes.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Agent and Lenders agree as follows:

 

SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS

 

1.1           Certain Defined Terms.

 

The capitalized terms not otherwise defined in this Agreement and the accounting
terms used in this Agreement shall have the meanings set forth in Section 11 of
this Agreement.

 

1.2           Acknowledgement of Existing Obligations and Restatement Thereof.

 

The Loan Parties, the Agent and the Lenders acknowledge and agree that under the
Existing Loan Agreement, the aggregate principal balance of all Obligations
owing by Loan Parties on October 14, 2005 totaled CDN$9,569,827.36 (exclusive of
interest, fees and expenses) which constituted the aggregate principal balance
of the Revolving Loan (the “Existing Revolver Balance”).  The Loan Parties
acknowledge and agree that all Obligations outstanding as of the Closing Date
under the Existing Loan Agreement constitute valid and binding obligations of
the Loan Parties without offset, counterclaim, defense or recoupment of any
kind.  The Loan Parties, Agent and Lenders acknowledge and agree that effective
as of the Closing Date pursuant to the terms of this Agreement, the Existing
Revolver Balance outstanding under the Existing Loan Agreement shall be
allocated to and constitute the initial principal balance of the Revolving Loans
under this Agreement and shall be deemed fully funded as of the Closing Date. 
The Loan

 

--------------------------------------------------------------------------------


 

Parties, Agent and Lenders acknowledge and agree that all interest, fees and
expenses together with all other Obligations outstanding under the Existing Loan
Agreement which remain unpaid and outstanding as of the Closing Date shall be
and remain outstanding and payable under this Agreement and the other Loan
Documents.

 

SECTION 2.
LOANS AND COLLATERAL

 

2.1           Loans.

 


(A)          REVOLVING LOAN. EACH LENDER, SEVERALLY, AGREES TO LEND TO BORROWER
FROM TIME TO TIME ITS PRO RATA SHARE OF EACH REVOLVING ADVANCE UNDER THE
REVOLVING LOAN COMMITMENT.  THE AGGREGATE AMOUNT OF THE REVOLVING LOAN
COMMITMENT SHALL NOT EXCEED AT ANY TIME C$15,000,000.  AMOUNTS BORROWED UNDER
THIS SUBSECTION 2.1(A) MAY BE REPAID AND REBORROWED AT ANY TIME PRIOR TO THE
EARLIER OF (I) THE TERMINATION OF THE REVOLVING LOAN COMMITMENT PURSUANT TO
SUBSECTION 8.3 OR (II) THE TERMINATION DATE.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, NO LENDER SHALL HAVE ANY OBLIGATION TO MAKE A REVOLVING ADVANCE TO THE
EXTENT SUCH REVOLVING ADVANCE WOULD CAUSE THE REVOLVING LOAN (AFTER GIVING
EFFECT TO ANY IMMEDIATE APPLICATION OF THE PROCEEDS THEREOF) TO EXCEED THE
MAXIMUM REVOLVING LOAN AMOUNT.  FOR THE PURPOSE OF DETERMINING BORROWING
AVAILABILITY HEREUNDER ON ANY DATE, THE OUTSTANDING BALANCE OF THE US FACILITY
REVOLVING LOANS, THE US FACILITY LETTER OF CREDIT RESERVE AND THE US OBLIGORS
CONSOLIDATING BORROWING BASE SHALL BE CONVERTED INTO THE EQUIVALENT AMOUNT
THEREOF IN CANADIAN DOLLARS (1) AS OF THE DATE OF THE CANADIAN BORROWING BASE
CERTIFICATE MOST RECENTLY REQUIRED TO BE DELIVERED TO AGENT HEREUNDER OR (2) IN
LIGHT OF CURRENCY EXCHANGE RATE FLUCTUATIONS, AS OF SUCH DATE IF AGENT EXERCISES
ITS DISCRETION TO MAKE THE DETERMINATION AS OF SUCH DATE.

 

“Canadian Borrowing Base” means, for Borrower, as of any date of determination,
an amount equal to the sum of (a) up to 85% of Borrower’s Eligible Accounts less
Borrower’s Dilution Reserve and less Borrower’s Credit Memoranda Reserve, plus
(b) up to the Inventory Advance Rate Percentage (the Seasonal Inventory Advance
Rate Percentage during the period from January 1 through March 31 of each year)
of Borrower’s Eligible Inventory, and, less, in each case, without duplication,
Prior Claims and such other Reserves (excluding Credit Memoranda Reserves and
Dilution Reserves included in the definition thereof) as Agent in its reasonable
credit judgment may elect to establish with prior or contemporaneous written
notice to Borrower.

 

“Consolidated Borrowing Base” means, as of any date of determination, an amount
equal to the sum of the aggregate US Obligors Consolidating Borrowing Base plus
the Canadian Borrowing Base.

 

“Credit Memoranda Reserve” means, for Borrower as of any date of determination,
a reserve equal to the aggregate credits to account debtors provided under
credit memoranda issued by Borrower more than thirty (30) days after the
creation of the Accounts giving rise to such credits.  The Credit Memoranda
Reserve for Borrower as of the Closing Date is reflected in the Borrowing Base
Certificate delivered as of such date and shall thereafter be adjusted after
each field examination audit of the Borrower Collateral conducted by Agent or
any duly authorized representative of Agent.

 

2

--------------------------------------------------------------------------------


 

“Dilution Reserve” means, for Borrower as of any date of determination, a
reserve for the amount by which the total dilution of Borrower’s Accounts
exceeds five percent (5%); with dilution referring to all actual and potential
offsets to an Account of Borrower, including, without limitation, customer
payment and/or volume discounts, write-offs, credit memoranda, returns and
allowances, and billing errors.  The Dilution Reserve for Borrower shall be
adjusted after each field examination audit of the Borrower Collateral conducted
by Agent or any authorized representative designated by Agent.

 

“Inventory Advance Rate Percentage” means, initially, 64.5%, as such percentage
may hereafter be adjusted in the manner set forth below; provided, that the
Inventory Advance Rate Percentage shall never exceed 64.5%.

 

“Maximum Revolving Loan Amount” means, as of any date of determination, the
lesser of (a) the Revolving Loan Commitments of all Lenders and (b) the
Consolidated Borrowing Base less the sum of (i) the outstanding balance of the
US Facility Revolving Loans and (ii) the US Facility Letter of Credit
Obligations.

 

“Prior Claims” means the aggregate of all amounts that are secured by Liens
created by applicable law (in contrast with Liens voluntarily granted) which
rank or are capable of ranking prior or pari passu with Agent’s Liens against
all or part of the Borrower Collateral; including for amounts owing for employee
source deductions and contributions, vacation pay, goods and services taxes,
sales taxes, realty taxes, business taxes, workers’ compensation, pension fund
or plan obligations, overdue rents and Quebec corporate taxes.

 

“Seasonal Inventory Advance Rate Percentage” means, initially, 69.5%, as such
percentage may hereafter be adjusted in the manner set forth below; provided,
that the Seasonal Inventory Advance Rate Percentage shall never exceed 69.5%.

 

With reasonable promptness following Agent’s receipt of each Inventory appraisal
obtained pursuant to paragraph (H) of the Reporting Rider (each such appraisal,
an “Inventory Appraisal”), Agent shall determine the aggregate net orderly
liquidation value of all Inventory of Borrower as of the date of such Inventory
Appraisal, such determination to be made by Agent in good faith based upon the
net orderly liquidation values set forth in such Inventory Appraisal (such
aggregate net orderly liquidation value, the “Orderly Liquidation Value”). 
Effective five (5) Business Days following delivery by Agent to Borrower of
written notice of such determination (and any resulting adjustments to the
Inventory Advance Rate Percentage and the Seasonal Inventory Advance Rate
Percentage):

 

(i)                                     the Inventory Advance Rate Percentage
shall be adjusted (if necessary) by Agent to a percentage equal to the lower of
(x) 64.5% and (y) that percentage which, when multiplied by the aggregate
Eligible Inventory of Borrower as of the date of such Inventory Appraisal
(determined at the lower of cost, excluding intercompany charges or profits
included in cost, on a weighted average basis, or market), results in an amount
not exceeding 85% of the Orderly Liquidation Value of all Eligible Inventory of
Borrower as of such date;

 

3

--------------------------------------------------------------------------------


 

(ii)                                  the Seasonal Inventory Advance Rate
Percentage shall be adjusted (if necessary) by Agent to a percentage equal to
the lower of (x) 69.5% and (y) that percentage which, when multiplied by the
aggregate Eligible Inventory of Borrower as of the date of such Inventory
Appraisal (determined at the lower of cost, excluding intercompany charges or
profits included in cost, on a weighted average basis, or market), results in an
amount not exceeding 95% of the Orderly Liquidation Value of all  Inventory of
Borrower as of such date.

 

All such adjustments to the Inventory Advance Rate Percentage and the Seasonal
Inventory Advance Rate Percentage made by Agent hereunder shall be final and
binding upon the Loan Parties and Lenders absent demonstrable error by Agent.

 

“US Obligors Consolidating Borrowing Base” has the meaning assigned to the term
“Consolidating Borrowing Base” in the US Facility Loan Agreement.

 


(B)           ELIGIBLE COLLATERAL.


 

“Eligible Accounts” means, for Borrower as at any date of determination, the
aggregate of all Accounts of Borrower that Agent, in its reasonable credit
judgment, deems to be eligible for borrowing purposes.  Without limiting the
generality of the foregoing, the Agent may determine that the following Accounts
are not Eligible Accounts:

 

(1)           ACCOUNTS WHICH, AT THE DATE OF ISSUANCE OF THE RESPECTIVE INVOICE
THEREFOR, WERE PAYABLE MORE THAN NINETY (90) DAYS AFTER THE DATE OF ISSUANCE;

 

(2)           ACCOUNTS WHICH REMAIN UNPAID FOR MORE THAN THE EARLIER OF SIXTY
(60) DAYS AFTER THE DUE DATE SPECIFIED IN THE ORIGINAL INVOICE OR ONE HUNDRED
TWENTY (120) DAYS AFTER INVOICE DATE;

 

(3)           ACCOUNTS WHICH ARE OTHERWISE ELIGIBLE WITH RESPECT TO WHICH THE
ACCOUNT DEBTOR IS OWED A CREDIT BY BORROWER, BUT ONLY TO THE EXTENT OF SUCH
CREDIT;

 

(4)           ACCOUNTS DUE FROM AN ACCOUNT DEBTOR WHOSE PRINCIPAL PLACE OF
BUSINESS IS LOCATED OUTSIDE THE UNITED STATES OF AMERICA OR CANADA (EXCLUDING
THE NORTHWEST TERRITORIES AND THE TERRITORY OF NUNAVUT) UNLESS SUCH ACCOUNT IS
BACKED BY A LETTER OF CREDIT, IN FORM AND SUBSTANCE ACCEPTABLE TO AGENT AND
ISSUED OR CONFIRMED BY A BANK THAT IS ORGANIZED UNDER THE LAWS OF CANADA OR THE
UNITED STATES OF AMERICA OR A STATE THEREOF, THAT IS ACCEPTABLE TO AGENT;
PROVIDED THAT SUCH LETTER OF CREDIT HAS BEEN DELIVERED TO AGENT AS ADDITIONAL
BORROWER COLLATERAL;

 

(5)           ACCOUNTS DUE FROM AN ACCOUNT DEBTOR WHICH AGENT, IN THE EXERCISE
OF ITS REASONABLE CREDIT JUDGMENT, HAS NOTIFIED BORROWER DOES NOT HAVE A
SATISFACTORY CREDIT STANDING;

 

(6)           ACCOUNTS WHICH, TOGETHER WITH ALL ACCOUNTS OF THE US OBLIGORS,
EXCEED US$20,000 OR THE EQUIVALENT AMOUNT THEREOF IN CANADIAN DOLLARS IN THE
AGGREGATE AND, WITH RESPECT TO WHICH, THE ACCOUNT DEBTOR IS THE FEDERAL
GOVERNMENT OF CANADA (HER MAJESTY IN

 

4

--------------------------------------------------------------------------------


 

RIGHT OF CANADA), THE UNITED STATES OF AMERICA, ANY PROVINCE, STATE OR
MUNICIPALITY, OR ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF, UNLESS
BORROWER HAS, WITH RESPECT TO SUCH ACCOUNTS, COMPLIED WITH THE FINANCIAL
ADMINISTRATION ACT (CANADA), THE FEDERAL ASSIGNMENT OF CLAIMS ACT OF 1940, AS
AMENDED (31 U.S.C. SECTION 3727 ET. SEQ.) OR ANY APPLICABLE STATUTE OR MUNICIPAL
ORDINANCE OF SIMILAR PURPOSE AND EFFECT;

 

(7)           ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT DEBTOR IS AN AFFILIATE
OF BORROWER OR A DIRECTOR, OFFICER, AGENT, SHAREHOLDER OR EMPLOYEE OF BORROWER
OR ANY OF ITS AFFILIATES;

 

(8)           ACCOUNTS DUE FROM AN ACCOUNT DEBTOR IF MORE THAN FIFTY PERCENT
(50%) OF THE AGGREGATE AMOUNT OF ACCOUNTS OF SUCH ACCOUNT DEBTOR OWING TO ONE OR
MORE OF BORROWER AND THE US OBLIGORS HAVE AT THE TIME REMAINED UNPAID FOR MORE
THAN THE EARLIER OF SIXTY (60) DAYS AFTER DUE DATE OR ONE HUNDRED TWENTY (120)
DAYS AFTER THE INVOICE DATE;

 

(9)           ACCOUNTS WITH RESPECT TO WHICH THERE IS ANY UNRESOLVED DISPUTE
WITH THE RESPECTIVE ACCOUNT DEBTOR (BUT ONLY TO THE EXTENT OF SUCH DISPUTE);

 

(10)         ACCOUNTS EVIDENCED BY AN “INSTRUMENT” OR “CHATTEL PAPER” (AS
DEFINED IN THE PPSA) NOT IN THE POSSESSION OF AGENT, ON BEHALF OF ITSELF AND
LENDERS;

 

(11)         ACCOUNTS WITH RESPECT TO WHICH AGENT, ON BEHALF OF ITSELF AND
LENDERS, DOES NOT HAVE A VALID AND FULLY PERFECTED SECURITY INTEREST (OR THE
APPLICABLE EQUIVALENT THEREOF), SUBJECT ONLY TO, WITH RESPECT TO PRIORITY, PRIOR
CLAIMS;

 

(12)         ACCOUNTS SUBJECT TO ANY LIEN EXCEPT THOSE IN FAVOUR OF AGENT, ON
BEHALF OF ITSELF AND LENDERS, THOSE IN FAVOUR OF US FACILITY AGENT, ON BEHALF OF
ITSELF AND US FACILITY LENDERS, AND PRIOR CLAIMS;

 

(13)         ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT DEBTOR IS THE SUBJECT OF
ANY BANKRUPTCY, REORGANIZATION OR OTHER INSOLVENCY PROCEEDING;

 

(14)         ACCOUNTS DUE FROM AN ACCOUNT DEBTOR TO THE EXTENT THAT SUCH
ACCOUNTS EXCEED IN THE AGGREGATE AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE
AGGREGATE OF ALL ACCOUNTS OF BORROWER AND THE US OBLIGORS AT SAID DATE;

 

(15)         ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT DEBTOR’S OBLIGATION TO
PAY IS CONDITIONAL OR SUBJECT TO A REPURCHASE OBLIGATION OR RIGHT TO RETURN OR
WITH RESPECT TO WHICH THE GOODS OR SERVICES GIVING RISE TO SUCH ACCOUNT HAVE NOT
BEEN DELIVERED (OR PERFORMED, AS APPLICABLE) AND ACCEPTED BY SUCH ACCOUNT
DEBTOR, INCLUDING PROGRESS BILLINGS, BILL AND HOLD SALES, GUARANTIED SALES, SALE
OR RETURN TRANSACTIONS, SALES ON APPROVAL OR CONSIGNMENT SALES;

 

(16)         ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT DEBTOR IS LOCATED IN ANY
PROVINCE OR STATE DENYING CREDITORS ACCESS TO ITS COURTS IN THE ABSENCE OF A
RETURN AND APPLICABLE NOTICES OF CHANGE OR NOTICE OF BUSINESS ACTIVITIES REPORT
OR OTHER SIMILAR FILING(S), UNLESS BORROWER IS QUALIFIED TO TRANSACT BUSINESS IN
SUCH PROVINCE OR STATE;

 

5

--------------------------------------------------------------------------------


 

(17)         ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT DEBTOR IS A CREDITOR OF
BORROWER; PROVIDED, HOWEVER, THAT ANY SUCH ACCOUNT SHALL ONLY BE INELIGIBLE AS
TO THAT PORTION OF SUCH ACCOUNT WHICH IS LESS THAN OR EQUAL TO THE AMOUNT OWED
BY BORROWER TO SUCH PERSON; AND

 

(18)         THAT PORTION OF ACCOUNTS WHICH REPRESENTS TAXES, SERVICE CHARGES,
LATE FEES OR SIMILAR CHARGES.

 

“Eligible Inventory” means, for Borrower as at any date of determination, the
value (determined at the lower of cost, excluding intercompany charges or
profits included in cost, on a weighted average cost basis, or market) of all
Inventory owned by Borrower and located in Canada or the United States of
America that Agent, in its reasonable credit judgment, deems to be eligible for
borrowing purposes.  Without limiting the generality of the foregoing, Agent may
determine that the following is not Eligible Inventory:

 

(1)           WORK-IN-PROCESS THAT IS NOT READILY MARKETABLE IN ITS CURRENT
FORM;

 

(2)           FINISHED GOODS WHICH DO NOT MEET THE SPECIFICATIONS OF THE
PURCHASE ORDER FOR SUCH GOODS AND WHICH ARE NOT READILY SALEABLE IN THEIR
CURRENT FORM BY BORROWER IN THE ORDINARY COURSE OF BUSINESS;

 

(3)           INVENTORY WHICH AGENT DETERMINES, IN THE EXERCISE OF ITS
REASONABLE CREDIT JUDGMENT, IS UNACCEPTABLE FOR BORROWING PURPOSES DUE TO AGE,
QUALITY, TYPE, CATEGORY AND/OR QUANTITY, INCLUDING, WITHOUT LIMITATION,
(A) INVENTORY ON HAND FOR MORE THAN TWELVE (12) MONTHS AND (B) INVENTORY
PURCHASED OR OTHERWISE ACQUIRED MORE THAN THREE (3) MONTHS PRIOR TO ANY DATE OF
DETERMINATION WHICH IS IN EXCESS OF A TWELVE (12) MONTH SUPPLY;

 

(4)           PACKAGING, SHIPPING MATERIALS OR SUPPLIES CONSUMED IN THE
APPLICABLE BORROWER’S BUSINESS;

 

(5)           INVENTORY WITH RESPECT TO WHICH AGENT, ON BEHALF OF ITSELF AND
LENDERS, DOES NOT HAVE A VALID AND FULLY PERFECTED SECURITY INTEREST (OR THE
APPLICABLE EQUIVALENT THEREOF) SUBJECT ONLY TO, WITH RESPECT TO PRIORITY, PRIOR
CLAIMS;

 

(6)           INVENTORY WITH RESPECT TO WHICH THERE EXISTS ANY LIEN IN FAVOUR OF
ANY PERSON OTHER THAN AGENT, ON BEHALF OF ITSELF AND LENDERS, AND US FACILITY
AGENT, ON BEHALF OF ITSELF AND US FACILITY LENDERS, AND EXCLUDING PRIOR CLAIMS;

 

(7)           INVENTORY PRODUCED IN VIOLATION OF THE UNITED STATES FAIR LABOR
STANDARDS ACT AND SUBJECT TO THE SO-CALLED “HOT GOODS” PROVISIONS CONTAINED IN
TITLE 29 U.S.C. 215 (A)(I) OR ANY REPLACEMENT STATUTE;

 

(8)           INVENTORY LOCATED AT ANY LOCATION OTHER THAN THOSE IDENTIFIED
PURSUANT TO SUBSECTION 4.6;

 

(9)           INVENTORY LOCATED AT A VENDOR’S LOCATION OR WITH A CONSIGNEE;

 

6

--------------------------------------------------------------------------------


 

(10)         INVENTORY LOCATED WITH A WAREHOUSEMAN, BAILEE, PROCESSOR OR SIMILAR
THIRD PARTY, UNLESS SUCH PERSON HAS EXECUTED A WAIVER OF INTEREST SATISFACTORY
TO AGENT; AND

 

(11)         UNLESS OTHERWISE AGREED BY AGENT, INVENTORY IN ANY LOCATION FOR
WHICH AGENT HAS NOT RECEIVED AN AGREEMENT, IN FORM AND SUBSTANCE ACCEPTABLE TO
AGENT, ACKNOWLEDGING AGENT’S RIGHTS AND WAIVING ITS OWN INTEREST IN SUCH
INVENTORY FROM EACH LESSOR AND SUBLESSOR AND EACH MORTGAGEE OF SUCH LOCATION.

 


(C)           BORROWING MECHANICS.  (1) BA RATE LOANS MADE ON ANY FUNDING DATE
SHALL BE IN AN AGGREGATE MINIMUM AMOUNT OF C$2,500,000 AND INTEGRAL MULTIPLES OF
C$500,000 IN EXCESS OF SUCH AMOUNT.  (2)  ON ANY DAY WHEN BORROWER DESIRES A
REVOLVING ADVANCE UNDER THIS SUBSECTION 2.1, BORROWER SHALL GIVE AGENT WRITTEN
OR TELEPHONIC NOTICE OF THE PROPOSED BORROWING BY 1:00 P.M. TORONTO TIME ON THE
FUNDING DATE OF AN INDEX RATE LOAN LESS THAN C$5,000,000 AND WRITTEN OR
TELEPHONIC NOTICE BY 1:00 P.M. TORONTO TIME ONE (1) BUSINESS DAY PRIOR TO THE
FUNDING DATE OF AN INDEX RATE LOAN EQUAL TO OR GREATER THAN C$5,000,000, AND
THREE (3) BUSINESS DAYS IN ADVANCE OF THE FUNDING DATE OF A BA RATE LOAN, WHICH
NOTICE SHALL SPECIFY THE PROPOSED FUNDING DATE (WHICH SHALL BE A BUSINESS DAY),
WHETHER SUCH LOANS SHALL CONSIST OF INDEX RATE LOANS OR BA RATE LOANS, AND, FOR
BA RATE LOANS, THE BA PERIOD APPLICABLE THERETO.  ANY SUCH TELEPHONIC NOTICE
SHALL BE CONFIRMED WITH A NOTICE OF BORROWING ON THE SAME DAY AS SUCH REQUEST. 
NEITHER AGENT NOR ANY LENDER SHALL INCUR ANY LIABILITY TO BORROWER FOR ACTING
UPON ANY TELEPHONIC NOTICE OR A NOTICE OF BORROWING AGENT BELIEVES IN GOOD FAITH
TO HAVE BEEN GIVEN BY A DULY AUTHORIZED OFFICER OR OTHER PERSON AUTHORIZED TO
BORROW ON BEHALF OF BORROWER OR FOR OTHERWISE ACTING IN GOOD FAITH UNDER THIS
SUBSECTION 2.1(C).  NEITHER AGENT NOR ANY LENDER WILL BE REQUIRED TO MAKE ANY
REVOLVING ADVANCE PURSUANT TO ANY TELEPHONIC OR WRITTEN NOTICE OR A NOTICE OF
BORROWING, UNLESS ALL OF THE TERMS AND CONDITIONS SET FORTH IN SECTION 3 AND THE
CONDITIONS RIDER HAVE BEEN SATISFIED AND AGENT HAS ALSO RECEIVED THE MOST RECENT
CANADIAN BORROWING BASE CERTIFICATE AND CONSOLIDATED BORROWING BASE CERTIFICATE
AND ALL OTHER DOCUMENTS REQUIRED UNDER SECTION 5 AND THE REPORTING RIDER BY
1:00 P.M. TORONTO TIME ON THE DATE OF SUCH FUNDING REQUEST.  EACH REVOLVING
ADVANCE SHALL BE DEPOSITED BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS IN
SUCH ACCOUNT AS BORROWER MAY FROM TIME TO TIME DESIGNATE TO AGENT IN WRITING. 
THE BECOMING DUE OF ANY AMOUNT REQUIRED TO BE PAID UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS AS PRINCIPAL, ACCRUED INTEREST, FEES, COMPENSATION
OR ANY OTHER AMOUNTS SHALL BE DEEMED IRREVOCABLY TO BE AN AUTOMATIC REQUEST BY
BORROWER FOR A REVOLVING ADVANCE, WHICH SHALL BE AN INDEX RATE LOAN ON THE DUE
DATE OF, AND IN THE AMOUNT REQUIRED TO PAY (AS SET FORTH ON AGENT’S BOOKS AND
RECORDS), SUCH PRINCIPAL, ACCRUED INTEREST, FEES, COMPENSATION OR ANY OTHER
AMOUNTS.


 


(D)          NOTES.  BORROWER SHALL EXECUTE AND DELIVER TO EACH LENDER, WITH
APPROPRIATE INSERTIONS, A NOTE TO EVIDENCE THE REVOLVING ADVANCES MADE BY SUCH
LENDER.  SUCH NOTE SHALL BE IN THE PRINCIPAL AMOUNT OF SUCH LENDERS PRO RATA
SHARE OF THE AGGREGATE REVOLVING LOAN COMMITMENT.  IN THE EVENT OF AN ASSIGNMENT
UNDER SUBSECTION 9.5, BORROWER SHALL, UPON SURRENDER OF THE ASSIGNING LENDER’S
NOTE, ISSUE NEW NOTES TO REFLECT THE INTEREST HELD BY THE ASSIGNING LENDER AND
ITS ELIGIBLE ASSIGNEE.

 

7

--------------------------------------------------------------------------------


 


(E)           AVAILABILITY OF A LENDER’S PRO RATA SHARE.


 

(1)           LENDER’S AMOUNTS AVAILABLE ON A FUNDING DATE.  UNLESS AGENT
RECEIVES WRITTEN NOTICE FROM A LENDER ON OR PRIOR TO ANY FUNDING DATE THAT SUCH
LENDER WILL NOT MAKE AVAILABLE TO AGENT AS AND WHEN REQUIRED SUCH LENDER’S PRO
RATA SHARE OF ANY REQUESTED REVOLVING ADVANCE,  AGENT MAY ASSUME THAT EACH
LENDER WILL MAKE SUCH AMOUNT AVAILABLE TO AGENT IN IMMEDIATELY AVAILABLE FUNDS
ON THE FUNDING DATE AND AGENT MAY (BUT SHALL NOT BE SO REQUIRED), IN RELIANCE
UPON SUCH ASSUMPTION, MAKE AVAILABLE TO BORROWER ON SUCH DATE A CORRESPONDING
AMOUNT.

 

(2)           LENDER’S FAILURE TO FUND.  A DEFAULTING LENDER SHALL PAY INTEREST
TO AGENT AT THE BANK RATE ON THE DEFAULTED AMOUNT FROM THE BUSINESS DAY
FOLLOWING THE APPLICABLE FUNDING DATE OF SUCH DEFAULTED AMOUNT UNTIL THE DATE
SUCH DEFAULTED AMOUNT IS PAID TO AGENT.  A NOTICE OF AGENT SUBMITTED TO ANY
LENDER WITH RESPECT TO AMOUNTS OWING UNDER THIS SUBSECTION SHALL BE CONCLUSIVE,
ABSENT MANIFEST ERROR.  IF SUCH AMOUNT IS NOT PAID WHEN DUE TO AGENT, AGENT, AT
ITS OPTION, MAY NOTIFY BORROWER OF SUCH FAILURE TO FUND AND, UPON DEMAND BY
AGENT, BORROWER SHALL PAY THE UNPAID AMOUNT TO AGENT FOR AGENT’S ACCOUNT,
TOGETHER WITH INTEREST THEREON FOR EACH DAY ELAPSED SINCE THE DATE OF SUCH
BORROWING, AT A RATE PER ANNUM EQUAL TO THE INTEREST RATE APPLICABLE AT THE TIME
TO THE REVOLVING ADVANCE MADE BY THE OTHER LENDERS ON SUCH FUNDING DATE.  THE
FAILURE OF ANY LENDER TO MAKE AVAILABLE ANY PORTION OF ITS REVOLVING LOAN
COMMITMENT ON ANY FUNDING DATE SHALL NOT RELIEVE ANY OTHER LENDER OF ANY
OBLIGATION HEREUNDER TO FUND SUCH LENDER’S REVOLVING LOAN COMMITMENT ON SUCH
FUNDING DATE, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO HONOUR ITS REVOLVING LOAN COMMITMENT ON ANY FUNDING DATE.

 

(3)           PAYMENTS TO A DEFAULTING LENDER.  AGENT SHALL NOT BE OBLIGATED TO
TRANSFER TO A DEFAULTING LENDER ANY PAYMENT MADE BY BORROWER TO AGENT OR ANY
AMOUNT OTHERWISE RECEIVED BY AGENT FOR APPLICATION TO THE OBLIGATIONS NOR SHALL
A DEFAULTING LENDER BE ENTITLED TO THE SHARING OF ANY INTEREST, FEES OR PAYMENTS
HEREUNDER.

 

(4)           DEFAULTING LENDER’S RIGHT TO VOTE.  FOR PURPOSES OF VOTING OR
CONSENTING TO MATTERS WITH RESPECT TO (I) THE LOAN DOCUMENTS OR (II) ANY OTHER
MATTER CONCERNING THE REVOLVING LOAN, A DEFAULTING LENDER SHALL BE DEEMED NOT TO
BE A “LENDER” AND SUCH LENDER’S REVOLVING LOAN COMMITMENT AND OUTSTANDING
REVOLVING ADVANCES SHALL BE DEEMED TO BE ZERO.

 

2.2           Interest.

 


(A)          RATE OF INTEREST.  FROM THE DATE THE REVOLVING ADVANCES ARE MADE
AND THE DATE THE OTHER OBLIGATIONS BECOME DUE, THE REVOLVING LOAN AND THE OTHER
OBLIGATIONS SHALL BEAR INTEREST (THE “INTEREST RATE”) AT THE APPLICABLE RATES
SET FORTH BELOW:


 

(1)           IF AN INDEX RATE LOAN, THEN AT THE SUM OF THE INDEX RATE PLUS THE
APPLICABLE REVOLVER INDEX MARGIN PER ANNUM.

 

(2)           IF A BA RATE LOAN, THEN AT THE SUM OF THE BA RATE PLUS THE
APPLICABLE REVOLVER BA RATE MARGIN PER ANNUM.

 

8

--------------------------------------------------------------------------------


 

As of the Closing Date, the Applicable Revolver Index Margin shall be 0.50% and
the Applicable Revolver BA Rate Margin shall be 1.75%.  Adjustments in
Applicable Margins will be determined by reference to the following grids:

 

If Interest Rate Excess Availability is:

 

Level of Applicable Margin:

< $20,000,000

 

Level I

> $20,000,000, but < $50,000,000

 

Level II

> $50,000,000

 

Level III

 

 

 

Applicable Margin

 

 

 

Level I

 

Level II

 

Level III

 

Applicable Revolver Index Margin

 

0.50

%

0.375

%

0.25

%

Applicable Revolver BA Rate Margin

 

1.75

%

1.625

%

1.50

%

 

The Applicable Margins shall be adjusted (up or down) prospectively on April 30,
2006 and, thereafter, on the first day of each fiscal quarter (commencing
July 1, 2006), based upon Interest Rate Excess Availability.  If an Event of
Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, that reduction shall be deferred until
the first day of the first calendar month following the date on which such Event
of Default is waived or cured.

 

Subject to the provisions of subsection 2.1(C), Borrower shall designate to
Agent whether a Loan shall be an Index Rate Loan or a BA Rate Loan at the time a
Notice of Borrowing is given pursuant to subsection 2.1(C).  Such designation
may be changed from time to time pursuant to subsection 2.2(D).  If on any day a
Loan or portion of any Loan is outstanding with respect to which notice has not
been delivered to Agent in accordance with the terms of this Agreement
specifying the basis for determining the rate of interest or if the BA Rate has
been specified and no BA Rate quote is available, then for that day that Loan or
portion thereof shall bear interest determined by reference to the Index Rate.

 

After the occurrence and during the continuance of an Event of Default, subject
to applicable law (i) the Revolving Loan and all other Obligations shall, at the
election of Requisite Lenders, bear interest at a rate per annum equal to
(1) two percent (2%) plus (2) the applicable Interest Rate (collectively, the
“Default Rate”), (ii) each BA Rate Loan shall automatically convert to an Index
Rate Loan at the end of any applicable BA Period and (iii) no Loans may be made
or continued as, or converted to, BA Rate Loans.

 


(B)           COMPUTATION AND PAYMENT OF INTEREST.  INTEREST ON THE REVOLVING
LOAN AND ALL OTHER OBLIGATIONS SHALL BE COMPUTED ON THE DAILY PRINCIPAL BALANCE
ON THE BASIS OF A THREE HUNDRED AND SIXTY-FIVE (365) DAY YEAR FOR THE ACTUAL
NUMBER OF DAYS ELAPSED IN THE PERIOD DURING WHICH IT ACCRUES.  IN COMPUTING
INTEREST ON ANY LOAN, THE DATE OF FUNDING OF THE LOAN OR THE FIRST DAY OF THE BA
PERIOD APPLICABLE TO SUCH LOAN OR, WITH RESPECT TO AN INDEX RATE LOAN BEING
CONVERTED FROM A BA RATE LOAN, THE DATE OF CONVERSION OF SUCH BA RATE LOAN TO
SUCH INDEX RATE LOAN, SHALL BE INCLUDED; AND THE DATE OF PAYMENT OF SUCH LOAN OR
THE EXPIRATION DATE OF THE BA PERIOD APPLICABLE TO SUCH LOAN, OR WITH RESPECT TO
AN INDEX RATE LOAN BEING CONVERTED TO A BA RATE LOAN, THE DATE OF CONVERSION OF
SUCH INDEX RATE LOAN TO SUCH BA RATE LOAN, SHALL BE EXCLUDED; PROVIDED THAT IF A
REVOLVING ADVANCE IS REPAID ON THE SAME DAY ON WHICH IT IS MADE,

 

9

--------------------------------------------------------------------------------


 


ONE (1) DAY’S INTEREST SHALL BE CHARGED ON THAT REVOLVING ADVANCE.  INTEREST ON
INDEX RATE LOANS AND ALL OTHER OBLIGATIONS OTHER THAN BA RATE LOANS SHALL BE
PAYABLE TO AGENT FOR THE BENEFIT OF LENDERS MONTHLY IN ARREARS ON THE FIRST DAY
OF EACH MONTH, ON THE DATE OF ANY PREPAYMENT OF LOANS, AND AT MATURITY, WHETHER
BY ACCELERATION OR OTHERWISE.  INTEREST ON BA RATE LOANS SHALL BE PAYABLE TO
AGENT FOR THE BENEFIT OF LENDERS IN ARREARS ON THE LAST DAY OF THE APPLICABLE BA
PERIOD FOR SUCH BA RATE LOAN, ON THE DATE OF ANY PREPAYMENT OF THE LOANS, AND AT
MATURITY, WHETHER BY ACCELERATION OR OTHERWISE.  FOR PURPOSES OF DISCLOSURE
UNDER THE INTEREST ACT (CANADA), WHERE INTEREST OR FEES ARE CALCULATED PURSUANT
HERETO AT A RATE BASED UPON A 365 DAY YEAR (THE “STATED RATE”), IT IS HEREBY
AGREED THAT THE RATE OR PERCENTAGE OF INTEREST ON A YEARLY BASIS IS EQUIVALENT
TO SUCH STATED RATE MULTIPLIED BY THE ACTUAL NUMBER OF DAYS IN THE YEAR DIVIDED
BY 365.  THE PARTIES AGREE THAT (I) THE PRINCIPLE OF DEEMED REINVESTMENT OF
INTEREST SHALL NOT APPLY TO ANY INTEREST CALCULATION UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS AND (II) THE RATES OF INTEREST STIPULATED IN THIS
AGREEMENT ARE INTENDED TO BE NOMINAL RATES AND NOT EFFECTIVE RATES OR YIELDS.


 


(C)           LIMITATIONS ON INTEREST.  IF ANY PROVISION OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS WOULD OBLIGATE ANY LOAN PARTY TO MAKE ANY
PAYMENT OF INTEREST OR OTHER AMOUNT PAYABLE TO ANY LENDER IN AN AMOUNT OR
CALCULATED AT A RATE WHICH WOULD BE PROHIBITED BY APPLICABLE LAW OR WOULD RESULT
IN A RECEIPT BY THAT LENDER OF INTEREST AT A CRIMINAL RATE (AS SUCH TERMS ARE
CONSTRUED UNDER THE CRIMINAL CODE (CANADA)) THEN, NOTWITHSTANDING SUCH
PROVISION, SUCH AMOUNT OR RATE SHALL BE DEEMED TO HAVE BEEN ADJUSTED WITH
RETROACTIVE EFFECT TO THE MAXIMUM AMOUNT OR RATE OF INTEREST, AS THE CASE MAY
BE, AS WOULD NOT BE SO PROHIBITED BY APPLICABLE LAW OR SO RESULT IN A RECEIPT BY
THAT LENDER OF INTEREST AT A CRIMINAL RATE, SUCH ADJUSTMENT TO BE EFFECTED, TO
THE EXTENT NECESSARY, AS FOLLOWS:  (A) FIRSTLY, BY REDUCING THE AMOUNT OR RATE
OF INTEREST REQUIRED TO BE PAID TO THAT LENDER UNDER SUBSECTION 2.2(A); AND
(B) THEREAFTER, BY REDUCING ANY FEES, COMMISSIONS, PREMIUMS AND OTHER AMOUNTS
REQUIRED TO BE PAID TO THE AFFECTED LENDER WHICH WOULD CONSTITUTE INTEREST FOR
PURPOSES OF SECTION 347 OF THE CRIMINAL CODE (CANADA).  NOTWITHSTANDING THE
FOREGOING, AND AFTER GIVING EFFECT TO ALL ADJUSTMENTS CONTEMPLATED THEREBY, IF
ANY LENDER SHALL HAVE RECEIVED AN AMOUNT IN EXCESS OF THE MAXIMUM PERMITTED BY
THAT SECTION OF THE CRIMINAL CODE (CANADA), THEN THE APPLICABLE LOAN PARTY SHALL
BE ENTITLED, BY NOTICE IN WRITING TO THE AFFECTED LENDER, TO OBTAIN
REIMBURSEMENT FROM THAT LENDER IN AN AMOUNT EQUAL TO SUCH EXCESS, AND PENDING
SUCH REIMBURSEMENT, SUCH AMOUNT SHALL BE DEEMED TO BE AN AMOUNT PAYABLE BY THAT
LENDER TO SUCH LOAN PARTY.  ANY AMOUNT OR RATE OF INTEREST REFERRED TO IN THIS
SUBSECTION 2.2(C) SHALL BE DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACTUARIAL PRACTICES AND PRINCIPLES AS AN EFFECTIVE ANNUAL RATE OF INTEREST OVER
THE TERM THAT THE REVOLVING LOAN REMAINS OUTSTANDING ON THE ASSUMPTION THAT ANY
CHARGES, FEES OR EXPENSES THAT FALL WITHIN THE MEANING OF “INTEREST” (AS DEFINED
IN THE CRIMINAL CODE (CANADA)) SHALL, IF THEY RELATE TO A SPECIFIC PERIOD OF
TIME, BE PRO-RATED OVER THAT PERIOD OF TIME AND OTHERWISE BE PRO-RATED OVER THE
PERIOD FROM THE CLOSING DATE TO THE TERMINATION DATE OR, IF ALL THE OBLIGATIONS
ARE NOT IRREVOCABLY REPAID ON SUCH DATE, SUCH LATER DATE ON WHICH ALL OF THE
OBLIGATIONS OF BORROWER ARE IRREVOCABLY PAID AND, IN THE EVENT OF A DISPUTE, A
CERTIFICATE OF A FELLOW OF THE CANADIAN INSTITUTE OF ACTUARIES APPOINTED BY
AGENT SHALL BE CONCLUSIVE FOR THE PURPOSES OF SUCH DETERMINATION.


 


(D)          CONVERSION OR CONTINUATION.  SUBJECT TO THE OTHER PROVISIONS OF
THIS AGREEMENT, BORROWER SHALL HAVE THE OPTION TO (1) CONVERT AT ANY TIME ALL OR
ANY PART OF OUTSTANDING LOANS EQUAL TO C$2,500,000 AND INTEGRAL MULTIPLES OF
C$250,000 IN EXCESS OF THAT

 

10

--------------------------------------------------------------------------------


 


AMOUNT FROM INDEX RATE LOANS TO BA RATE LOANS OR (2) UPON THE EXPIRATION OF ANY
BA PERIOD APPLICABLE TO A BA RATE LOAN, TO (A) CONTINUE ALL OR ANY PORTION OF
SUCH BA RATE LOAN EQUAL TO C$2,500,000 AND INTEGRAL MULTIPLES OF C$250,000 IN
EXCESS OF THAT AMOUNT AS A BA RATE LOAN OR (B) CONVERT ALL OR ANY PORTION OF
SUCH BA RATE LOAN TO AN INDEX RATE LOAN.  THE SUCCEEDING BA PERIOD(S) OF SUCH
CONTINUED OR CONVERTED LOAN COMMENCE ON THE LAST DAY OF THE BA PERIOD OF THE
LOAN TO BE CONTINUED OR CONVERTED; PROVIDED THAT NO OUTSTANDING LOAN MAY BE
CONTINUED AS, OR BE CONVERTED INTO, A BA RATE LOAN HAVING A BA PERIOD OF MORE
THAN 30 DAYS, WHEN ANY DEFAULT HAS OCCURRED AND IS CONTINUING; PROVIDED FURTHER,
THAT NO OUTSTANDING LOAN MAY BE CONTINUED AS, OR BE CONVERTED INTO, A BA RATE
LOAN, WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 

Borrower shall deliver a Notice of Conversion/Continuation with respect to any
such conversion/continuation to Agent no later than 12:00 noon (Toronto time) at
least three (3) Business Days in advance of the proposed conversion/continuation
date.  The Notice of Conversion/Continuation with respect to such
conversion/continuation shall certify:  (1) the proposed conversion/continuation
date (which shall be a Business Day); (2) the amount of the Loan to be
converted/continued; (3) the nature of the proposed conversion/continuation;
(4) in the case of conversion to, or a continuation of, a BA Rate Loan, the
requested BA Period; and (5) that no Default or Event of Default has occurred
and is continuing or would result from the proposed conversion/continuation.

 

In lieu of delivering a Notice of Conversion/Continuation with respect to any
such conversion/continuation, Borrower may give Agent telephonic notice by the
required time of any proposed conversion/continuation under this
subsection 2.2(D); provided that such notice shall be promptly confirmed in
writing by delivery of a Notice of Conversion/Continuation (in form and
substance described herein) with respect to such conversion/continuation to
Agent on or before the proposed conversion/continuation date.

 

Neither Agent nor any Lender shall incur any liability to Borrower in acting
upon any telephonic notice or a Notice of Conversion/Continuation referred to
above that Agent believes in good faith to have been given by an officer or
other person authorized to act on behalf of Borrower or for otherwise acting in
good faith under this subsection 2.2(D).

 

2.3           Fees.

 


(A)          UNUSED LINE FEE.  BORROWER SHALL PAY TO AGENT, FOR THE BENEFIT OF
LENDERS, A FEE IN AN AMOUNT EQUAL TO THE REVOLVING LOAN COMMITMENT LESS THE
AVERAGE DAILY BALANCE OF THE REVOLVING LOAN DURING THE PRECEDING MONTH,
MULTIPLIED BY THE UNUSED LINE FEE MARGIN PER ANNUM.  SUCH FEE TO BE CALCULATED
ON THE BASIS OF A THREE HUNDRED SIXTY-FIVE (365) DAY YEAR FOR THE ACTUAL NUMBER
OF DAYS ELAPSED AND TO BE PAYABLE MONTHLY IN ARREARS ON THE FIRST DAY OF EACH
MONTH FOLLOWING THE CLOSING DATE.


 


(B)           AUDIT FEES.  BORROWER AGREES TO PAY ALL FEES AND EXPENSES OF THE
FIRM OR INDIVIDUAL(S) ENGAGED BY AGENT TO PERFORM AUDITS OF BORROWER’S
OPERATIONS.  NOTWITHSTANDING THE FOREGOING, IF AGENT USES ITS INTERNAL AUDITORS
TO PERFORM ANY SUCH AUDIT, BORROWER AGREES TO PAY TO AGENT, FOR ITS OWN ACCOUNT,
AN AUDIT FEE WITH RESPECT TO EACH SUCH AUDIT EQUAL TO US$800 PER INTERNAL
AUDITOR PER DAY OR ANY PORTION THEREOF, TOGETHER WITH ALL OUT OF POCKET
EXPENSES.

 

11

--------------------------------------------------------------------------------


 


(C)           OTHER FEES AND EXPENSES.  BORROWER SHALL PAY TO AGENT, FOR ITS OWN
ACCOUNT, ALL CHARGES FOR RETURNED ITEMS AND ALL OTHER BANK CHARGES INCURRED BY
AGENT, AS WELL AS AGENT’S STANDARD WIRE TRANSFER CHARGES FOR EACH WIRE TRANSFER
MADE UNDER THIS AGREEMENT.


 


(D)          FEE LETTER.  BORROWER SHALL PAY TO GE CANADA FINANCE, INDIVIDUALLY,
THE FEES SPECIFIED IN THAT CERTAIN LETTER AGREEMENT DATED AS OF AUGUST 9, 2005
AMONG BORROWER, US BORROWER, GE CAPITAL AND GE CANADA FINANCE, IN THE AMOUNTS
AND AT THE TIMES SPECIFIED THEREIN.


 

2.4           Payments and Prepayments.

 


(A)          MANNER AND TIME OF PAYMENT.  IN ITS SOLE DISCRETION, AGENT MAY
ELECT TO HONOUR THE AUTOMATIC REQUESTS BY BORROWER FOR REVOLVING ADVANCES FOR
ALL PRINCIPAL, INTEREST, FEES, COMPENSATION AND ANY OTHER AMOUNTS DUE HEREUNDER
OR UNDER ANY OF THE OTHER LOAN DOCUMENTS ON THEIR APPLICABLE DUE DATES PURSUANT
TO SUBSECTION 2.1(C), UP TO THE REVOLVING LOAN COMMITMENT OF ALL LENDERS, AND
THE PROCEEDS OF EACH SUCH REVOLVING ADVANCE, IF MADE, SHALL BE APPLIED AS A
DIRECT PAYMENT OF THE RELEVANT OBLIGATION.  TO THE EXTENT SUCH AMOUNTS EXCEED
THE REVOLVING LOAN COMMITMENT OF ALL LENDERS, OR IF AGENT ELECTS TO BILL
BORROWER FOR ANY AMOUNT DUE HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS,
SUCH AMOUNT SHALL BE IMMEDIATELY DUE AND PAYABLE WITH INTEREST THEREON AS
PROVIDED HEREIN.  ALL PAYMENTS MADE BY BORROWER WITH RESPECT TO THE OBLIGATIONS
SHALL BE MADE IN THE CURRENCY IN WHICH SUCH OBLIGATIONS ARE DENOMINATED AND
WITHOUT DEDUCTION, DEFENSE, SETOFF OR COUNTERCLAIM.  ALL PAYMENTS TO AGENT
HEREUNDER SHALL, UNLESS OTHERWISE DIRECTED BY AGENT, BE MADE TO AGENT’S ACCOUNT
OR IN ACCORDANCE WITH SUBSECTION 4.25, IN EACH CASE IN IMMEDIATELY AVAILABLE
FUNDS.  ALL PAYMENTS REMITTED TO AGENT’S ACCOUNT IN IMMEDIATELY AVAILABLE FUNDS
SHALL BE CREDITED TO THE OBLIGATIONS ON THE BUSINESS DAY RECEIVED; PROVIDED,
THAT, SOLELY FOR THE PURPOSE OF COMPUTING INTEREST, PAYMENTS RECEIVED IN
ACCORDANCE WITH THIS SENTENCE FOR APPLICATION TO THE REVOLVING LOAN SHALL BE
APPLIED TO THE REVOLVING LOAN ONE (1) BUSINESS DAY FOLLOWING AGENT’S RECEIPT
THEREOF IN IMMEDIATELY AVAILABLE FUNDS.  IF AGENT RECEIVES A PAYMENT OR PROCEEDS
OF REALIZATION IN A CURRENCY OTHER THAN THE CURRENCY IN WHICH THE OBLIGATIONS
ARE DENOMINATED, AGENT MAY IN ITS DISCRETION CONVERT THE AMOUNT RECEIVED INTO
THE CURRENCY OF THE APPLICABLE OBLIGATIONS AND SUCH OBLIGATIONS SHALL BE REDUCED
SOLELY TO THE EXTENT OF THE AMOUNT RECEIVED UPON SUCH CONVERSION AND APPLIED TO
SUCH OBLIGATIONS.


 


(B)           MANDATORY PREPAYMENTS.


 

(1)           OVERADVANCE.  SUBJECT TO SUBSECTION 9.9, AT ANY TIME THAT THE
REVOLVING LOAN EXCEEDS THE MAXIMUM REVOLVING LOAN AMOUNT, BORROWER SHALL,
IMMEDIATELY REPAY THE REVOLVING LOAN TO THE EXTENT NECESSARY TO REDUCE THE
AGGREGATE PRINCIPAL BALANCE TO AN AMOUNT EQUAL TO OR LESS THAN THE MAXIMUM
REVOLVING LOAN AMOUNT.

 

(2)           PREPAYMENTS FROM PROCEEDS OF ASSET DISPOSITIONS.  IMMEDIATELY UPON
RECEIPT BY BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY NET PROCEEDS IN EXCESS OF
US$100,000 OR THE EQUIVALENT AMOUNT THEREOF IN THE AGGREGATE DURING ANY FISCAL
YEAR, BORROWER SHALL PREPAY THE OBLIGATIONS IN AN AMOUNT EQUAL TO SUCH
PROCEEDS.  ALL SUCH PREPAYMENTS SHALL BE APPLIED TO THE LOANS IN ACCORDANCE WITH
SUBSECTION 2.5; PROVIDED, HOWEVER, THAT IF BORROWER REASONABLY EXPECTS THE NET
PROCEEDS OF ANY ASSET DISPOSITION TO BE REINVESTED WITHIN ONE HUNDRED EIGHTY
(180) DAYS TO REPAIR OR REPLACE SUCH ASSETS WITH LIKE ASSETS, BORROWER SHALL
DELIVER THE PROCEEDS TO

 

12

--------------------------------------------------------------------------------


 

AGENT TO BE APPLIED TO THE REVOLVING LOAN AND AGENT SHALL ESTABLISH A RESERVE
AGAINST AVAILABLE FUNDS FOR BORROWING PURPOSES UNDER THE REVOLVING LOAN FOR SUCH
AMOUNT, UNTIL SUCH TIME AS SUCH PROCEEDS HAVE BEEN RE-BORROWED OR APPLIED TO
OTHER OBLIGATIONS AS SET FORTH HEREIN.  IF AS CONTEMPLATED BY THE IMMEDIATELY
PRECEDING SENTENCE, BORROWER ELECTS TO DELIVER SUCH PROCEEDS TO AGENT, BORROWER
MAY, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, REBORROW SUCH PROCEEDS ONLY FOR SUCH REPAIR OR REPLACEMENT.

 

(3)           PREPAYMENTS FROM ISSUANCE OF SECURITIES.  IMMEDIATELY UPON THE
RECEIPT BY BORROWER OR ANY OF ITS SUBSIDIARIES OF THE PROCEEDS OF THE ISSUANCE
OF EQUITY SECURITIES (OTHER THAN (I) PROCEEDS OF THE ISSUANCE OF EQUITY
SECURITIES TO BORROWER OR ANY SUBSIDIARY OF BORROWER AND (II) FIFTY PERCENT
(50%) OF THE PROCEEDS OF THE ISSUANCE OF EQUITY SECURITIES TO US BORROWER OR ANY
SUBSIDIARY OF US BORROWER IN A PRIMARY PUBLIC OFFERING, BORROWER SHALL PREPAY
THE REVOLVING LOAN IN AN AMOUNT EQUAL TO SUCH PROCEEDS, NET OF UNDERWRITING
DISCOUNTS AND COMMISSIONS AND OTHER REASONABLE COSTS ASSOCIATED THEREWITH;
PROVIDED THAT, SUCH PREPAYMENT SHALL NOT PERMANENTLY REDUCE THE AGGREGATE
REVOLVING LOAN COMMITMENT.  ALL SUCH PREPAYMENTS SHALL BE APPLIED TO THE LOANS
IN ACCORDANCE WITH SUBSECTION 2.5.

 


(C)           VOLUNTARY PREPAYMENTS AND REPAYMENTS.  BORROWER MAY, AT ANY TIME
UPON NOT LESS THAN THREE (3) BUSINESS DAYS PRIOR NOTICE TO AGENT, TERMINATE THE
REVOLVING LOAN COMMITMENT; PROVIDED, HOWEVER, THE REVOLVING LOAN COMMITMENT MAY
NOT BE TERMINATED BY BORROWER UNTIL ALL OBLIGATIONS ARE PAID IN FULL AND UNLESS
THE US FACILITY REVOLVING LOAN COMMITMENT IS CONTEMPORANEOUSLY TERMINATED IN
ACCORDANCE WITH THE US FACILITY LOAN AGREEMENT.  ANY PREPAYMENT OF THE
OBLIGATIONS PERMITTED IN THIS SUBSECTION 2.4(C) SHALL BE SUBJECT TO THE PAYMENT
OF ALL FEES SET FORTH IN SUBSECTION 2.3, AND THE PAYMENT OF ANY AMOUNTS OWING
PURSUANT TO SUBSECTION 2.13 RESULTING FROM SUCH PREPAYMENT.  ALL SUCH
PREPAYMENTS SHALL BE APPLIED TO THE LOANS IN ACCORDANCE WITH SUBSECTION 2.5.


 


(D)          PAYMENTS ON BUSINESS DAYS.  WHENEVER ANY PAYMENT TO BE MADE
HEREUNDER SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE
PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND SUCH EXTENSION OF
TIME SHALL BE INCLUDED IN THE COMPUTATION OF THE AMOUNT OF INTEREST OR FEES DUE
HEREUNDER.


 

2.5           Application of Prepayment Proceeds.  With respect to the
prepayments described in subsections 2.4(B) and 2.4(C), any such prepayment
shall be applied first to Index Rate Loans before application to BA Rate Loans,
in each case in any manner which minimizes any resulting BA Rate breakage fees.

 

2.6           Term of this Agreement.  This Agreement shall be effective until
the earliest of (a) October 14, 2010, (b) the acceleration of all Obligations
pursuant to subsection 8.3 and (c) the date of termination of US Facility
Lenders’ obligations to make the US Facility Revolving Loans or permit existing
US Facility Revolving Loans to remain outstanding (the “Termination Date”).  The
Commitments shall terminate (unless earlier terminated pursuant to the terms
hereunder) upon the Termination Date and all Obligations shall become
immediately due and payable without notice or demand.  Notwithstanding any
termination, until all Obligations (other than contingent indemnity obligations
to the extent no unsatisfied claim has been asserted) have been fully paid and
satisfied, Agent, on behalf of itself and Lenders, shall be entitled to retain
Liens

 

13

--------------------------------------------------------------------------------


 

upon all Collateral, and even after payment of all Obligations hereunder,
Borrower’s obligation to indemnify Agent and each Lender in accordance with the
terms hereof shall continue.

 

2.7           Statements.  Agent shall render a monthly statement of account to
Borrower within twenty (20) days after the end of each month.  Such statement of
account shall constitute an account stated unless Borrower makes written
objection thereto within thirty (30) days from the date such statement is mailed
to Borrower. Agent shall record in its books and records, including computer
records, (a) all Revolving Advances, interest charges and payments thereof, (b)
the charging and payment of all fees, costs and expenses and (c) all other
debits and credits pursuant to this Agreement.  The balance in the loan accounts
shall constitute presumptive evidence, absent demonstrable error, of the
accuracy of the information contained therein; provided, however, that any
failure by Agent to so record shall not limit or affect the Borrower’s
obligation to pay.

 

2.8           Grant of Security Interest.  To secure the payment and performance
of the Borrower’s Obligations, including all renewals, extensions,
restructurings and refinancings of any or all of Borrower’s Obligations,
Borrower hereby grants to Agent, on behalf of Agent and Lenders, (and any
Affiliates of Lenders to the extent such Affiliates are parties to Loan
Documents), a continuing security interest, lien, hypothec and mortgage in and
to all right, title and interest of Borrower in all of Borrower’s personal and
real property, whether now owned or existing or hereafter acquired or arising
and regardless of where located (all being collectively referred to as the
“Borrower Collateral”) including, without limitation, (A) Accounts, and all
guarantees and security therefor, and all goods and rights represented thereby
or arising therefrom, including the rights of stoppage in transit, replevin and
reclamation; (B) Inventory and other goods; (C) intangibles (as defined in the
PPSA) including, without limitation, all Intellectual Property; (D) documents of
title (as defined in the PPSA) or other receipts covering, evidencing or
representing goods; (E) instruments (as defined in the PPSA); (F) chattel paper
(as defined in the PPSA); (G) Equipment; (H) Mortgaged Property; (I) securities
(as defined in the PPSA) including, without limitation, certificated and
uncertificated securities, security accounts, security entitlements, commodity
contracts and commodity accounts; (J) all deposit accounts of Borrower
maintained with any bank or financial institution; (K) all cash and other money
and property of Borrower in the possession or under the control of Agent, any
Lender or any participant; (L) all books, records, ledger cards, files,
correspondence, computer programs, tapes, disks and related data processing
software that at any time evidence or contain information relating to any of the
property described above or are otherwise necessary or helpful in the collection
thereof or realization thereon; and (M) proceeds and products of all or any of
the property described above, including, without limitation, the proceeds of any
insurance policies covering any of the above described property. 
Notwithstanding the foregoing, Borrower Collateral shall not include (a) the
last day of the term of any lease (but upon the enforcement of Agent’s rights
hereunder, Agent shall stand possessed of such last day in trust to assign the
same to any person acquiring such term) or (b) any consumer goods (as defined in
the PPSA).

 

2.9           Yield Protection.

 


(A)          CAPITAL ADEQUACY AND OTHER ADJUSTMENTS.  IN THE EVENT AGENT OR ANY
LENDER SHALL HAVE DETERMINED THAT THE ADOPTION AFTER THE DATE HEREOF OF ANY LAW,
TREATY, GOVERNMENTAL (OR QUASI-GOVERNMENTAL) RULE, REGULATION, GUIDELINE OR
ORDER REGARDING CAPITAL

 

14

--------------------------------------------------------------------------------


 


ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR REQUIREMENTS OR COMPLIANCE BY AGENT OR
SUCH LENDER OR ANY CORPORATION CONTROLLING AGENT OR SUCH LENDER WITH ANY REQUEST
OR DIRECTIVE REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR
REQUIREMENTS (WHETHER OR NOT HAVING THE FORCE OF LAW AND WHETHER OR NOT FAILURE
TO COMPLY THEREWITH WOULD BE UNLAWFUL) FROM ANY CENTRAL BANK OR GOVERNMENTAL
AGENCY OR BODY HAVING JURISDICTION DOES OR SHALL HAVE THE EFFECT OF INCREASING
THE AMOUNT OF CAPITAL, RESERVES OR OTHER FUNDS REQUIRED TO BE MAINTAINED BY
AGENT OR SUCH LENDER OR ANY CORPORATION CONTROLLING AGENT OR SUCH LENDER AND
THEREBY REDUCING THE RATE OF RETURN ON AGENT’S OR SUCH LENDER’S OR SUCH
CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER, THEN
BORROWER SHALL WITHIN FIFTEEN (15) DAYS AFTER NOTICE AND DEMAND FROM SUCH LENDER
(WITH A COPY TO AGENT) OR AGENT (TOGETHER WITH THE CERTIFICATE REFERRED TO IN
THE NEXT SENTENCE AND WITH A COPY TO AGENT) PAY TO AGENT, FOR THE ACCOUNT OF
AGENT OR SUCH LENDER, AS APPLICABLE, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE
AGENT OR SUCH LENDER, AS APPLICABLE, FOR SUCH REDUCTION.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH COST AND SHOWING THE BASIS OF THE COMPUTATION OF SUCH COST
SUBMITTED BY AGENT OR SUCH LENDER TO BORROWER SHALL, ABSENT DEMONSTRABLE ERROR,
BE FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.


 


(B)           INCREASED BA FUNDING COSTS.  IF, AFTER THE DATE HEREOF, THE
INTRODUCTION OF, CHANGE IN OR INTERPRETATION OF ANY LAW, RULE, REGULATION,
TREATY OR DIRECTIVE WOULD IMPOSE OR INCREASE RESERVE REQUIREMENTS (OTHER THAN AS
TAKEN INTO ACCOUNT IN THE DEFINITION OF BA RATE) OR OTHERWISE INCREASE THE COST
TO ANY LENDER OF MAKING OR MAINTAINING A BA RATE LOAN, THEN BORROWER SHALL FROM
TIME TO TIME WITHIN FIFTEEN (15) DAYS AFTER NOTICE AND DEMAND FROM SUCH AFFECTED
LENDERS (TOGETHER WITH THE CERTIFICATE REFERRED TO IN THE NEXT SENTENCE AND WITH
A COPY TO AGENT) PAY TO AGENT, FOR THE ACCOUNT OF SUCH AFFECTED LENDERS,
ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDERS FOR SUCH INCREASED
COST.  A CERTIFICATE AS TO THE AMOUNT OF SUCH COST AND SHOWING THE BASIS OF THE
COMPUTATION OF SUCH COST SUBMITTED BY SUCH AFFECTED LENDERS TO BORROWER AND
AGENT SHALL, ABSENT DEMONSTRABLE ERROR, BE FINAL, CONCLUSIVE AND BINDING FOR ALL
PURPOSES.


 

2.10         Taxes.

 


(A)          NO DEDUCTIONS.  ANY AND ALL PAYMENTS OR REIMBURSEMENTS MADE
HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL
TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES
WITH RESPECT THERETO (ALL SUCH TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR
WITHHOLDINGS AND ALL LIABILITIES WITH RESPECT THERETO REFERRED TO HEREIN AS “TAX
LIABILITIES”; EXCLUDING, HOWEVER, NET INCOME TAXES, OR FRANCHISE TAXES IMPOSED
IN LIEU OF NET INCOME TAXES, TO THE EXTENT IMPOSED ON THE NET INCOME OF ANY
LENDER OR AGENT BY THE JURISDICTION UNDER THE LAWS OF WHICH AGENT OR SUCH LENDER
IS ORGANIZED OR IS RESIDENT OR CARRYING ON BUSINESS).  IF BORROWER SHALL BE
REQUIRED BY LAW TO DEDUCT ANY SUCH TAX LIABILITIES FROM OR IN RESPECT OF ANY SUM
PAYABLE HEREUNDER OR ANY OTHER LOAN DOCUMENT TO AGENT OR ANY LENDER, THEN
(I) THE SUM PAYABLE HEREUNDER SHALL BE INCREASED AS MAY BE NECESSARY SO THAT
AFTER MAKING ALL REQUIRED WITHHOLDINGS AND DEDUCTIONS (INCLUDING WITHHOLDINGS
AND DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS
SUBSECTION 2.10), AGENT OR SUCH LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDINGS OR DEDUCTIONS BEEN MADE,
(II) BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) BORROWER SHALL PAY THE FULL
AMOUNT DEDUCTED TO THE RELEVANT TAXING OR OTHER AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.

 

15

--------------------------------------------------------------------------------


 


(B)           CHANGES IN TAX LAWS.  IN THE EVENT THAT, SUBSEQUENT TO THE CLOSING
DATE, (I) ANY CHANGES IN ANY EXISTING LAW, REGULATION, TREATY OR DIRECTIVE OR IN
THE INTERPRETATION OR APPLICATION THEREOF, (II) ANY NEW LAW, REGULATION, TREATY
OR DIRECTIVE ENACTED OR ANY INTERPRETATION OR APPLICATION THEREOF, OR
(III) COMPLIANCE BY AGENT OR LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY, AGENCY OR
INSTRUMENTALITY:


 

(1)           DOES OR SHALL SUBJECT AGENT OR ANY LENDER TO ANY TAX OF ANY KIND
WHATSOEVER OR CAUSES THE WITHDRAWAL OR TERMINATION OF A PREVIOUSLY GRANTED TAX
EXEMPTION WITH RESPECT TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY
REVOLVING ADVANCES MADE HEREUNDER, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS
TO AGENT OR SUCH LENDER OF PRINCIPAL, FEES, INTEREST OR ANY OTHER AMOUNT PAYABLE
HEREUNDER (EXCEPT FOR NET INCOME TAXES OR FRANCHISE TAXES IMPOSED IN LIEU OF NET
INCOME TAXES, IMPOSED GENERALLY BY FEDERAL, PROVINCIAL OR LOCAL TAXING
AUTHORITIES WITH RESPECT TO INTEREST OR COMMITMENT OR OTHER FEES PAYABLE
HEREUNDER OR CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME OF AGENT OR
SUCH LENDER); OR

 

(2)           DOES OR SHALL IMPOSE ON AGENT OR ANY LENDER ANY OTHER CONDITION OR
INCREASED COST IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR
PARTICIPATIONS HEREIN;

 

and the result of any of the foregoing is to increase the cost to Agent or such
Lender of making or continuing any Revolving Advance hereunder or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall promptly pay
to Agent or such Lender, upon its notice and demand, any additional amounts
necessary to compensate Agent or such Lender, on an after-tax basis, for such
additional cost or reduced amount receivable, as determined by Agent or such
Lender with respect to this Agreement or the other Loan Documents.  If Agent or
any Lender becomes entitled to claim any additional amounts pursuant to this
subsection, it shall promptly notify Borrower of the event by reason of which
Agent or such Lender has become so entitled (with any such Lender concurrently
notifying Agent).  A certificate as to any additional amounts payable pursuant
to the foregoing sentence submitted by Agent or any Lender to Borrower shall,
absent demonstrable error, be final, conclusive and binding for all purposes.

 


(C)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY AGREEMENT OF BORROWER
UNDER THIS AGREEMENT, THE AGREEMENT AND OBLIGATIONS OF BORROWER CONTAINED IN
THIS SUBSECTION 2.10 SHALL SURVIVE THE TERMINATION DATE.


 


(D)          FOREIGN LENDERS.  EACH LENDER, AND THE SUCCESSORS AND ASSIGNEES OF
SUCH LENDER, ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE OF CANADA (EACH,
A “FOREIGN LENDER”), TO WHOM PAYMENTS TO BE MADE UNDER THIS AGREEMENT OR UNDER
THE NOTES MAY BE EXEMPT FROM CANADIAN WITHHOLDING TAX UNDER THE LAW OF THE
JURISDICTION IN WHICH THE RELEVANT LENDER IS LOCATED OR UNDER ANY TAX TREATY TO
WHICH SUCH JURISDICTION IS A PARTY SHALL, AT THE TIME OR TIMES PRESCRIBED BY
APPLICABLE LAW, PROVIDE TO BORROWER (WITH A COPY TO AGENT) ANY APPLICABLE FORM,
CERTIFICATE OR DOCUMENT, IN EACH CASE CERTIFYING AS TO SUCH FOREIGN LENDER’S
ENTITLEMENT TO SUCH EXEMPTION (A “CERTIFICATE OF EXEMPTION”).  PRIOR TO BECOMING
A LENDER UNDER THIS AGREEMENT AND WITHIN FIFTEEN (15) DAYS AFTER A REASONABLE
WRITTEN REQUEST OF BORROWER OR AGENT FROM TIME TO TIME THEREAFTER, EACH FOREIGN
LENDER THAT BECOMES A LENDER UNDER THIS AGREEMENT SHALL PROVIDE A

 

16

--------------------------------------------------------------------------------


 


CERTIFICATE OF EXEMPTION TO BORROWER AND AGENT; PROVIDED THAT NO PERSON WHO
WOULD OTHERWISE BE A FOREIGN LENDER SHALL BECOME A LENDER HEREUNDER UNLESS SUCH
PERSON IS ABLE TO DELIVER A CERTIFICATE OF EXCEPTION AT THE TIME IT BECOMES A
LENDER.


 

If a Foreign Lender is entitled to an exemption with respect to payments to be
made to such Foreign Lender under this Agreement and does not provide a
Certificate of Exemption to Borrower and Agent within the time periods set forth
in the preceding paragraph, Borrower shall withhold taxes from payments to such
Foreign Lender at the applicable statutory rates and Borrower shall not be
required to pay any additional amounts as a result of such withholding;
provided, however, that all such withholding shall cease upon delivery by such
Foreign Lender of a Certificate of Exemption to Borrower and Agent.

 

2.11         Required Termination and Prepayment.

 

Notwithstanding anything to the contrary contained herein, if the introduction
of or any change in any law, rule, regulation, treaty or directive (or any
change in the interpretation thereof) shall make it unlawful, or any central
bank or other Governmental Authority shall assert that it is unlawful, for any
Lender to agree to make or to make or to continue to fund or maintain any Loan,
then, unless that Lender is able to make or to continue to fund or to maintain
such Loan at another branch or office of that Lender without, in that Lender’s
opinion, adversely affecting it or its Loans or the income obtained therefrom,
on notice thereof and demand therefor by such Lender to Borrower through Agent,
(i) the obligation of such Lender to agree to make or to make or to continue to
fund or maintain Loans shall terminate and (ii) Borrower shall forthwith prepay
in full all outstanding Loans owing to such Lender, together with interest
accrued thereon.

 

2.12         Optional Prepayment/Replacement of Lenders.  Within fifteen (15)
days after receipt by Borrower of (i) written notice and demand from any Lender
for payment of additional costs as provided in subsection 2.9 or subsection 2.10
or (ii) written notice of any Lender’s inability to make Loans as provided in
subsection 2.11 (any such Lender demanding such payment or having such inability
being referred to herein as an “Affected Lender”), Borrower may, at its option
notify Agent and such Affected Lender of its intention to take one of the
actions set forth herein in subparagraph (A) or (B) below, provided that, in the
case of an Affected Lender’s inability to make Loans as provided in
subsection 2.11, Borrower’s option is conditional upon the Affected Lender not
being required by law to terminate its Revolving Commitment hereunder prior to
the expiry of the ninety (90) day period contemplated in subparagraphs (A) and
(B) below:

 


(A)          REPLACEMENT OF AN AFFECTED LENDER.  BORROWER MAY OBTAIN, AT
BORROWER’S EXPENSE, A REPLACEMENT LENDER (“REPLACEMENT LENDER”) FOR AN AFFECTED
LENDER, WHICH REPLACEMENT LENDER SHALL BE REASONABLY SATISFACTORY TO AGENT.  IN
THE EVENT THAT BORROWER OBTAINS A REPLACEMENT LENDER THAT WILL PURCHASE ALL
OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND ASSUME ITS REVOLVING
LOAN COMMITMENT HEREUNDER WITHIN NINETY (90) DAYS FOLLOWING NOTICE OF BORROWER’S
INTENTION TO DO SO, THE AFFECTED LENDER SHALL SELL AND ASSIGN ITS REVOLVING
ADVANCES AND REVOLVING LOAN COMMITMENT TO SUCH REPLACEMENT LENDER IN ACCORDANCE
WITH THE PROVISIONS OF SUBSECTION 9.5; PROVIDED, HOWEVER, BORROWER HAS
(I) REIMBURSED SUCH AFFECTED LENDER FOR ANY ADMINISTRATIVE FEE PAYABLE BY SUCH
AFFECTED LENDER TO

 

17

--------------------------------------------------------------------------------


 


AGENT PURSUANT TO SUBSECTION 9.5 AND, (II) IN ANY CASE WHERE SUCH REPLACEMENT
OCCURS AS THE RESULT OF A DEMAND FOR PAYMENT OF CERTAIN COSTS PURSUANT TO
SUBSECTION 2.9 OR SUBSECTION 2.10, PAID ALL INCREASED COSTS FOR WHICH SUCH
AFFECTED LENDER IS ENTITLED TO UNDER SUBSECTION 2.9 OR SUBSECTION 2.10 THROUGH
THE DATE OF SUCH SALE AND ASSIGNMENT; OR


 


(B)           PREPAYMENT OF AN AFFECTED LENDER.  BORROWER MAY PREPAY IN FULL ALL
OUTSTANDING OBLIGATIONS OWED TO AN AFFECTED LENDER AND TERMINATE SUCH AFFECTED
LENDER’S REVOLVING LOAN COMMITMENT.  BORROWER SHALL, WITHIN NINETY (90) DAYS
FOLLOWING NOTICE OF ITS INTENTION TO DO SO, PREPAY IN FULL ALL OUTSTANDING
OBLIGATIONS OWED TO SUCH AFFECTED LENDER, INCLUDING SUCH AFFECTED LENDER’S
INCREASED COSTS FOR WHICH IT IS ENTITLED TO REIMBURSEMENT UNDER THIS AGREEMENT
THROUGH THE DATE OF SUCH PREPAYMENT, AND TERMINATE SUCH AFFECTED LENDER’S
REVOLVING LOAN COMMITMENT.


 

2.13         Compensation.

 

Borrower shall promptly compensate Agent for the benefit of Lenders (Agent’s
calculation of such amounts shall, absent manifest error, be conclusive and
binding upon all parties hereto), for any losses, expenses and liabilities
including, without limitation, any loss (including interest paid) sustained by
such Lender in connection with the re-employment of such funds: (i) if for any
reason (other than a default by any Lender) a borrowing of any BA Rate Loan does
not occur on a date specified therefor in a Notice of Borrowing or a telephonic
request of borrowing by Borrower; (ii) if any prepayment of any of its BA Rate
Loans occurs on a date that is not the last day of an Interest Period applicable
to that Loan (regardless of the source of such prepayment and whether voluntary,
by acceleration or otherwise); (iii) if any prepayment of any of its BA Rate
Loans is not made on any date specified in a notice of prepayment given by
Borrower; or (iv) as a consequence of any other default by Borrower to repay its
BA Rate Loans when required by the terms of this Agreement; provided that during
the period while any such amounts have not been paid, Agent may, in its sole
discretion, (a) in accordance with subsection 2.4(A) and upon contemporaneous
notice to Borrower, elect to honor the automatic request by Borrower for a
Revolving Advance for such amount pursuant to subsection 2.1(C) or (b) reserve
an equal amount from amounts otherwise available to be borrowed under the
Revolving Loan.

 

SECTION 3.
CONDITIONS TO LOANS

 

The obligations of Agent and each Lender to make Revolving Advances on each
Funding Date are subject to satisfaction of all of the terms and conditions set
forth in this Agreement and in the Conditions Rider attached hereto, and the
accuracy of all the representations and warranties of Borrower and the other
Loan Parties (as applicable) set forth herein and in the other Loan Documents.

 

SECTION 4.
REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS

 

To induce Agent and each Lender to enter into the Loan Documents and to make and
to continue to make Revolving Advances, Borrower represents, warrants and
covenants to Agent and each Lender that the following statements are and (when
deemed remade hereunder)

 

18

--------------------------------------------------------------------------------


 

will be true, correct and complete and, unless specifically limited, shall
remain so for so long as the Revolving Loan Commitment shall be in effect and
until payment in full of all Obligations:

 

4.1           Organization, Powers, Capitalization.

 


(A)          ORGANIZATION AND POWERS.  EACH OF THE LOAN PARTIES IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION AND QUALIFIED TO DO BUSINESS IN ALL JURISDICTIONS
WHERE SUCH QUALIFICATION IS REQUIRED EXCEPT WHERE FAILURE TO BE SO QUALIFIED
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH OF THE
LOAN PARTIES HAS ALL REQUISITE ORGANIZATIONAL POWER AND AUTHORITY TO OWN AND
OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND PROPOSED
TO BE CONDUCTED AND TO ENTER INTO EACH LOAN DOCUMENT.


 


(B)           CAPITALIZATION.  AS OF THE CLOSING DATE, THE AUTHORIZED SHARE
CAPITAL OR CAPITAL STOCK OF EACH OF THE LOAN PARTIES AND ITS RESPECTIVE
SUBSIDIARIES IS AS SET FORTH ON SCHEDULE 4.1(B), INCLUDING ALL PREEMPTIVE OR
OTHER OUTSTANDING RIGHTS, OPTIONS, WARRANTS, CONVERSION RIGHTS OR SIMILAR
AGREEMENTS OR UNDERSTANDINGS FOR THE PURCHASE OR ACQUISITION FROM ANY LOAN PARTY
OF ANY SHARES OF CAPITAL OR OTHER SECURITIES OF ANY SUCH ENTITY.  ALL ISSUED AND
OUTSTANDING SHARES OF CAPITAL OF EACH OF US BORROWER AND ITS SUBSIDIARIES ARE
DULY AUTHORIZED AND VALIDLY ISSUED, FULLY PAID, NONASSESSABLE, FREE AND CLEAR OF
ALL LIENS OTHER THAN THOSE IN FAVOUR OF AGENT FOR THE BENEFIT OF AGENT AND
LENDERS, AND THOSE IN FAVOUR OF US FACILITY AGENT, FOR THE BENEFIT OF US
FACILITY AGENT AND US FACILITY LENDERS, AND SUCH SHARES WERE ISSUED IN
COMPLIANCE WITH ALL APPLICABLE STATE, PROVINCIAL, CANADIAN AND US FEDERAL LAWS
CONCERNING THE ISSUANCE OF SECURITIES.  BORROWER WILL PROMPTLY NOTIFY LENDER OF
ANY CHANGE IN THE OWNERSHIP OR CORPORATE STRUCTURE OF ANY LOAN PARTY THAT WOULD
RESULT IN THE OCCURRENCE OF AN EVENT OF DEFAULT PURSUANT TO SUBSECTION 8.1.


 

4.2           Authorization of Borrowing, No Conflict.  Each of the Loan Parties
has the organizational power and authority to incur the Obligations and to grant
security interests (or applicable equivalents) in the Collateral (in which it
has any right, title or interest).  On the Closing Date, the execution, delivery
and performance of the Loan Documents by each Loan Party signatory thereto will
have been duly authorized by all necessary corporate and shareholder action. 
The execution, delivery and performance by each Loan Party of each Loan Document
to which it is a party and the consummation of the transactions contemplated by
the Loan Documents by each Loan Party do not contravene any applicable law, the
constating documents, corporate charter or bylaws or other organizational
documents of any Loan Party or any agreement or order by which any Loan Party or
any Loan Party’s property is bound. The Loan Documents are the legally valid and
binding obligations of the applicable Loan Parties respectively, each
enforceable against the Loan Parties, as applicable, in accordance with their
respective terms.

 

4.3           Financial Condition.  All financial statements concerning the Loan
Parties (except for the financial statements concerning SDI Holding and its
Subsidiaries for periods ending on or prior to June 30, 2005, which are
addressed in the following paragraph) which have been or will hereafter be
furnished to Agent or any Lender pursuant to this Agreement have been or will be
prepared in accordance with US GAAP consistently applied throughout the periods
involved (except as disclosed therein and, in the case of interim financial
statements, except for the

 

19

--------------------------------------------------------------------------------


 

absence of footnotes and non-material year-end adjustments) and do or will
present fairly in all material respects the financial condition of the entities
covered thereby as at the dates thereof and the results of their operations for
the periods then ended.

 

The audited consolidated financial statements of SDI Holding (consisting of the
audited consolidated balance sheets of SDI Holding and the related audited
consolidated statements of operations, changes in stockholders’ equity and cash
flow of SDI Holding) as of and for the five month period ending December 31,
2002 and as of and for the fiscal years ended December 31, 2003 and 2004, and
the unaudited consolidated financial statements of SDI Holding (consisting of
the unaudited consolidated balance sheet of SDI Holding and the related
unaudited consolidated statements of operations, changes in stockholders’ equity
and cash flow of SDI Holding) as of and for the six (6) month period ended
June 30, 2005 (true, complete and correct copies of which have been furnished to
Agent and Lenders), have been prepared in accordance with US GAAP, consistently
applied, and present fairly, in all material respects, the consolidated
financial position of SDI and its Subsidiaries as of the dates indicated and the
results of operations for the periods then ended, subject, in the case of
interim financial statements, to (a) normal year end adjustments, and (b) the
absence of disclosures normally made in footnotes.

 

The Pro Forma was prepared by US Borrower based on the unaudited consolidated
balance sheet of Holdings and its Subsidiaries dated June 30, 2005 and the
audited consolidated balance sheet of SDI Holding and its Subsidiaries dated
June 30, 2005.

 

The Projections delivered by Borrower will be prepared in light of the past
operations of the business of Holdings and its Subsidiaries, and such
Projections will represent the good faith estimate of Borrower and its senior
management concerning the reasonably expected course of the Loan Parties’
business as of the date such Projections are delivered; it being recognized that
the Projections (as they relate to future events) are not to be viewed as fact
and that actual results during the period or periods covered by the Projections
may differ by a material amount from the Projections.

 

Since September 30, 2004 (June 30, 2004, in the case of SDI Holding, SDI
Guarantor and Shelter), there have been no events or changes in facts or
circumstances affecting any Loan Party which, individually or in the aggregate,
have had or could reasonably be expected to have a Material Adverse Effect and
that have not been disclosed herein or in the attached Schedules.

 

4.4           Indebtedness and Liabilities.  As of the Closing Date, neither
Holdings nor any of its Subsidiaries has (a) any Indebtedness except as
reflected on the Pro Forma; or (b) any Liabilities other than as reflected on
the Pro Forma or as incurred in the ordinary course of business following the
date of the Pro Forma.  Borrower shall promptly deliver copies of all notices
given or received by Holdings and any of its Subsidiaries with respect to
noncompliance with any term or condition related to any Indebtedness in an
amount exceeding US$200,000 or the Equivalent Amount thereof, and shall promptly
notify Agent of any potential or actual Event of Default with respect to any
such Indebtedness.

 

4.5           Account Warranties and Covenants.  Except as otherwise disclosed
to Agent in writing, as to each Account of Borrower (excluding Accounts of
Borrower and US Obligors in

 

20

--------------------------------------------------------------------------------


 

an aggregate amount not exceeding US$200,000 or the Equivalent Amount thereof at
any time) that, at the time of its creation, the Account is a valid, bona fide
account, representing an undisputed indebtedness incurred by the named account
debtor for goods actually sold and delivered or for services completely
rendered; there are no setoffs, offsets or counterclaims, genuine or otherwise,
against the Account; the Account does not represent a sale to an Affiliate or a
consignment, sale or return or a bill and hold transaction; no agreement exists
permitting any deduction or discount (other than the discount stated on the
invoice); Borrower is the lawful owner of the Account and has the right to
assign the same to Agent, for the benefit of Agent and Lenders; the Account is
free of all Liens other than those in favour of Agent, on behalf of itself and
Lenders, and US Facility Agent, on behalf of itself and the US Facility Lenders,
and Prior Claims and the Account is due and payable in accordance with its
terms.  Borrower shall, at its own expense: (a) cause all invoices evidencing
Accounts and all copies thereof to bear a notice that such invoices are payable
to the lockboxes established in accordance with subsection 4.25 and (b) use its
diligent efforts to assure prompt payment of all amounts due or to become due
under the Accounts.  No discounts, credits or allowances will be issued, granted
or allowed by Borrower to customers and no returns will be accepted without
Agent’s prior written consent; provided, however, until Agent notifies Borrower
to the contrary, Borrower may presume consent.  Borrower will immediately notify
Agent in the event that a customer alleges any dispute or claim with respect to
an Account or of any other circumstances known to Borrower that may impair the
validity or collectibility of an Account.  Agent shall have the right, at any
time or times hereafter, to verify the validity, amount or any other matter
relating to an Account, by mail, telephone or in person.  After the occurrence
of an Event of Default and upon notice from Agent to Borrower, Borrower shall
not, without the prior consent of Agent, adjust, settle or compromise the amount
or payment of any Account, or release wholly or partly any customer or obligor
thereof, or allow any credit or discount thereon.

 

4.6           Names and Locations. Schedule 4.6 sets forth, as of the Closing
Date, all names, trade names, fictitious names and business names under which
each Loan Party currently conducts business or has at any time during the past
five years conducted business and the name of any entity which any Loan Party
has acquired in whole or in part or from whom any Loan Party has acquired a
significant amount of assets within the past five years and sets forth the
location of each Loan Party’s chief executive office, principal place of
business, domicile (within the meaning of the Quebec Civil Code), the location
of each Loan Party’s books and records, the location of all other offices of
each Loan Party and all locations of Collateral and any of the real or personal
property of any of the other Loan Parties, and such locations are the applicable
Loan Party’s sole locations for its business and its real or personal property. 
Borrower will give Agent at least thirty (30) days advance written notice of:
(a) any change of name or of any new trade name or fictitious business name of
any Loan Party, (b) change of chief executive office, principal place of
business, domicile (within the meaning of the Quebec Civil Code) or jurisdiction
of incorporation or organization, (c) any change in the location of such
Person’s books and records or personal or real property, or (d) any new location
for such Person’s books and records or other personal or real property.

 

4.7           Title to Properties; Liens.  Borrower and each of its Subsidiaries
has good, sufficient and legal title to all of its respective material
properties and assets, in each case, free and clear of all Liens except
Permitted Encumbrances.

 

21

--------------------------------------------------------------------------------


 

4.8           Litigation; Adverse Facts.  There are no judgments outstanding
against any Loan Party or affecting any property of any Loan Party nor is there
any action, charge, claim, demand, suit, proceeding, petition, governmental
investigation or arbitration now pending or, to the best knowledge of Borrower
after due inquiry, threatened against or affecting any Loan Party or any
property of any Loan Party (including without limitation any tort claim in
respect of asbestos products sold or distributed by any Loan Party) which could
reasonably be expected to result in any Material Adverse Effect.  Promptly upon
any officer of any Loan Party obtaining knowledge of (a) the institution of any
material action, suit, proceeding, governmental investigation or arbitration
against or affecting any Loan Party or any property of any Loan Party not
previously disclosed by Borrower to Agent or (b) any material development in any
action, suit, proceeding, governmental investigation or arbitration at any time
pending against or affecting any Loan Party or any property of any Loan Party
which could reasonably be expected to have a Material Adverse Effect, Borrower
will promptly give notice thereof to Agent and provide such other information as
may be reasonably available to enable Agent and its counsel to evaluate such
matter.

 

4.9           Payment of Taxes. All material tax returns and reports of each
Loan Party required to be filed by any of them have been timely filed and are
complete and accurate in all material respects.  All taxes, assessments, fees
and other governmental charges which are due and payable by each Loan Party have
been paid when due; provided that no such tax need be paid if the applicable
Loan Party is contesting same in good faith by appropriate proceedings promptly
instituted and diligently conducted, such Loan Party has established appropriate
reserves as shall be required in conformity with US GAAP and, if such taxes are
Prior Claims, the amount thereof has been reserved by Borrower in its
calculation of the Canadian Borrowing Base.  As of the Closing Date, none of the
income tax returns of any Loan Party are under audit and Borrower shall promptly
notify Agent in the event that any Loan Party’s tax returns become the subject
of an audit .  No tax liens have been filed against any Loan Party.  The
charges, accruals and reserves on the books of each Loan Party in respect of any
taxes or other governmental charges are in accordance with US GAAP.  The federal
tax identification number of each Loan Party is set forth on Schedule 4.9
hereto.

 

4.10         Performance of Agreements.  None of the Loan Parties and none of
their respective Subsidiaries is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
material contractual obligation of any such Person, and no condition exists
that, with the giving of notice or the lapse of time or both, would constitute
such a default, in any case which could reasonably be expected to have a
Material Adverse Effect.  Borrower shall promptly notify Agent of (a) the
occurrence of any material default or breach under any material contractual
obligation of any Loan Party, (b) the termination of any material contractual
obligation of any Loan Party in a manner adverse in any material respect to any
Loan Party, or (c) the material amendment or modification of any material
contractual obligation of any Loan Party, in a manner adverse in any material
respect to any Loan Party.

 

4.11         Employee Pension and Benefit Plans.

 


(A)          EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 4.11, EACH CANADIAN
PENSION PLAN IS DULY REGISTERED UNDER THE ITA AND ALL OTHER APPLICABLE LAWS
WHICH REQUIRE REGISTRATION AND

 

22

--------------------------------------------------------------------------------


 


NO EVENT HAS OCCURRED WHICH IS REASONABLY LIKELY TO CAUSE THE LOSS OF SUCH
REGISTERED STATUS; ALL MATERIAL OBLIGATIONS OF EACH LOAN PARTY (INCLUDING
FIDUCIARY, FUNDING, INVESTMENT AND ADMINISTRATION OBLIGATIONS) REQUIRED TO BE
PERFORMED IN CONNECTION WITH THE CANADIAN PENSION PLANS AND THE FUNDING
AGREEMENTS THEREFOR HAVE BEEN PERFORMED IN A TIMELY FASHION; THERE HAVE BEEN NO
IMPROPER WITHDRAWALS OR APPLICATIONS OF THE ASSETS OF THE CANADIAN PENSION PLANS
OR THE CANADIAN BENEFIT PLANS; THERE ARE NO OUTSTANDING DISPUTES CONCERNING THE
ASSETS OF THE CANADIAN PENSION PLANS OR THE CANADIAN BENEFIT PLANS; AND EACH OF
THE CANADIAN PENSION PLANS IS FULLY FUNDED ON A SOLVENCY BASIS (USING ACTUARIAL
METHODS AND ASSUMPTIONS WHICH ARE CONSISTENT WITH THE VALUATIONS LAST FILED WITH
THE APPLICABLE GOVERNMENTAL AUTHORITIES, AGENCY OR INSTRUMENTALITY AND WHICH ARE
CONSISTENT WITH GENERALLY ACCEPTED ACTUARIAL PRINCIPLES).  EACH LOAN PARTY,
AFTER DILIGENT INQUIRY, HAS NEITHER ANY KNOWLEDGE, NOR ANY GROUNDS FOR
BELIEVING, THAT ANY OF THE CANADIAN PENSION PLANS OR CANADIAN BENEFIT PLANS ARE
THE SUBJECT OF AN INVESTIGATION, ANY OTHER PROCEEDING, AN ACTION OR A CLAIM. 
THERE EXISTS NO STATE OF FACTS WHICH AFTER NOTICE OR LAPSE OF TIME OR BOTH COULD
REASONABLY BE EXPECTED TO GIVE RISE TO ANY SUCH PROCEEDING, ACTION OR CLAIM.


 


(B)           EACH LOAN PARTY AND EACH ERISA AFFILIATE, AS THE CASE MAY BE, IS
IN COMPLIANCE, AND WILL CONTINUE TO REMAIN IN COMPLIANCE, IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE PROVISIONS OF ERISA, THE IRC AND ALL OTHER
APPLICABLE LAWS AND THE REGULATIONS AND INTERPRETATIONS THEREOF WITH RESPECT TO
ALL EMPLOYEE BENEFIT PLANS.  NO MATERIAL LIABILITY HAS BEEN INCURRED BY ANY LOAN
PARTY OR ANY ERISA AFFILIATE, AS THE CASE MAY BE, WHICH REMAINS UNSATISFIED FOR
ANY FUNDING OBLIGATION, TAXES OR PENALTIES WITH RESPECT TO ANY EMPLOYEE BENEFIT
PLAN.


 

4.12         Intellectual Property. Each Loan Party owns, is licensed to use or
otherwise has the right to use, all Intellectual Property used in or necessary
for the conduct of its business as currently conducted, and, as of the Closing
Date, all patents, trademarks, industrial designs and registered copyrights
owned by any Loan Party and all licenses in respect of Intellectual Property to
which any Loan Party is a party, are identified on Schedule 4.12.  All US or
Canadian federally registered Intellectual Property owned by any Loan Party is
valid, subsisting and enforceable and all filings necessary to maintain the
effectiveness of such registrations have been made, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

4.13         Broker’s Fees.  No broker’s or finder’s fee or commission will be
payable with respect to any of the transactions contemplated hereby.

 

4.14         Environmental Matters. Except as set forth in Schedule 4.14, as of
the Closing Date:


 

(I)            THE REAL ESTATE IS FREE OF CONTAMINATION FROM ANY HAZARDOUS
MATERIAL EXCEPT FOR SUCH CONTAMINATION THAT COULD NOT REASONABLY BE EXPECTED TO
ADVERSELY IMPACT THE VALUE OR MARKETABILITY OF SUCH REAL ESTATE AND THAT COULD
NOT REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF THE LOAN
PARTIES OR THEIR SUBSIDIARIES IN EXCESS OF US$500,000 IN THE AGGREGATE;

 

(II)           NO LOAN PARTY AND NO SUBSIDIARY OF A LOAN PARTY HAS CAUSED OR
SUFFERED TO OCCUR ANY RELEASE OF HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE,
TO,

 

23

--------------------------------------------------------------------------------


 

FROM OR ABOUT ANY OF THEIR REAL ESTATE THAT COULD REASONABLY BE EXPECTED TO
RESULT IN ENVIRONMENTAL LIABILITIES OF THE LOAN PARTIES OR THEIR SUBSIDIARIES IN
EXCESS OF [US$500,000] IN THE AGGREGATE;

 

(III)          THE LOAN PARTIES AND THEIR SUBSIDIARIES ARE AND HAVE BEEN IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, EXCEPT FOR SUCH NONCOMPLIANCE THAT COULD
NOT REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF THE LOAN
PARTIES OR THEIR SUBSIDIARIES IN EXCESS OF US$500,000 IN THE AGGREGATE;

 

(IV)          THE LOAN PARTIES AND THEIR SUBSIDIARIES HAVE OBTAINED, AND ARE IN
COMPLIANCE WITH, ALL ENVIRONMENTAL PERMITS REQUIRED BY ENVIRONMENTAL LAWS FOR
THE OPERATIONS OF THEIR RESPECTIVE BUSINESSES AS PRESENTLY CONDUCTED OR AS
PROPOSED TO BE CONDUCTED, EXCEPT WHERE THE FAILURE TO SO OBTAIN OR COMPLY WITH
SUCH ENVIRONMENTAL PERMITS COULD NOT REASONABLY BE EXPECTED TO RESULT IN
ENVIRONMENTAL LIABILITIES OF THE LOAN PARTIES OR THEIR SUBSIDIARIES IN EXCESS OF
US$500,000  IN THE AGGREGATE, AND ALL SUCH ENVIRONMENTAL PERMITS ARE VALID,
UNCONTESTED AND IN GOOD STANDING;

 

(V)           NO LOAN PARTY AND NO SUBSIDIARY OF A LOAN PARTY IS INVOLVED IN
OPERATIONS OR KNOWS OF ANY FACTS, CIRCUMSTANCES OR CONDITIONS, INCLUDING ANY
RELEASES OF HAZARDOUS MATERIALS, THAT ARE LIKELY TO RESULT IN ANY ENVIRONMENTAL
LIABILITIES OF SUCH LOAN PARTY OR SUBSIDIARY WHICH COULD REASONABLY BE EXPECTED
TO BE IN EXCESS OF US$500,000  IN THE AGGREGATE, AND NO LOAN PARTY OR SUBSIDIARY
OF A LOAN PARTY HAS PERMITTED ANY CURRENT OR FORMER TENANT OR OCCUPANT OF THE
REAL ESTATE TO ENGAGE IN ANY SUCH OPERATIONS;

 

(VI)          THERE IS NO LITIGATION ARISING UNDER OR RELATED TO ANY
ENVIRONMENTAL LAWS, ENVIRONMENTAL PERMITS OR HAZARDOUS MATERIAL THAT SEEKS
DAMAGES, PENALTIES, FINES, COSTS OR EXPENSES IN EXCESS OF US$500,000  IN THE
AGGREGATE OR INJUNCTIVE RELIEF AGAINST, OR THAT ALLEGES CRIMINAL MISCONDUCT BY
ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY;

 

(VII)         NO NOTICE HAS BEEN RECEIVED BY ANY LOAN PARTY OR ANY SUBSIDIARY OF
A LOAN PARTY IDENTIFYING ANY OF THEM AS A “POTENTIALLY RESPONSIBLE PARTY” OR
REQUESTING INFORMATION UNDER CERCLA OR ANALOGOUS STATE OR PROVINCIAL STATUTES,
AND TO THE KNOWLEDGE OF THE LOAN PARTIES, THERE ARE NO FACTS, CIRCUMSTANCES OR
CONDITIONS THAT MAY RESULT IN ANY OF THE LOAN PARTIES OR THEIR SUBSIDIARIES
BEING IDENTIFIED AS A “POTENTIALLY RESPONSIBLE PARTY” UNDER CERCLA OR ANALOGOUS
STATE OR PROVINCIAL STATUTES EXCEPT FOR MATTERS THAT COULD NOT REASONABLY BE
EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF THE LOAN PARTIES OR THEIR
SUBSIDIARIES IN EXCESS OF US$250,000 IN THE AGGREGATE; AND

 

(VIII)        THE LOAN PARTIES HAVE PROVIDED TO AGENT COPIES OF ALL EXISTING
ENVIRONMENTAL REPORTS, REVIEWS AND AUDITS KNOWN TO THE LOAN PARTIES AND ALL
WRITTEN INFORMATION KNOWN TO THE LOAN PARTIES PERTAINING TO ACTUAL OR POTENTIAL
ENVIRONMENTAL LIABILITIES, IN EACH CASE RELATING TO ANY OF THE LOAN PARTIES OR
THEIR SUBSIDIARIES.

 


(B)           BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT (I) TO ITS KNOWLEDGE,
AGENT IS NOT NOW, AND HAS NOT EVER BEEN, IN CONTROL OF ANY OF THE REAL ESTATE OR
AFFAIRS OF ANY LOAN PARTY OR ITS SUBSIDIARIES, AND (II) AGENT DOES NOT HAVE THE
CAPACITY THROUGH THE PROVISIONS OF THE

 

24

--------------------------------------------------------------------------------


 


LOAN DOCUMENTS OR OTHERWISE TO INFLUENCE ANY LOAN PARTY’S OR ITS SUBSIDIARIES’
CONDUCT WITH RESPECT TO THE OWNERSHIP, OPERATION OR MANAGEMENT OF ANY OF THEIR
REAL ESTATE OR COMPLIANCE WITH ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS.


 

4.15         Solvency.  Borrower and each of its Subsidiaries:  (a) owns and
will own assets, the aggregate of which is, at a fair valuation, sufficient, or,
if disposed of at a fairly conducted sale under legal process, would be
sufficient to enable payment of all of their respective obligations, due and
arising due; (b) are paying their current obligations in the ordinary course of
business as they generally become due; and (c) are able to meet their respective
obligations as they generally become due.  US Borrower and each of its Domestic
Subsidiaries:  (a) owns and will own assets the fair saleable value of which on
a going concern basis are (i) greater than the total amount of its liabilities
(including contingent liabilities) and (ii) greater than the amount that will be
required to pay the probable liabilities of its then existing debts as they
become absolute and matured considering all financing alternatives and potential
asset sales reasonably available to it; (b) has capital that is not unreasonably
small in relation to its business as presently conducted or after giving effect
to any contemplated or undertaken transaction; and (c) does not intend to incur
and does not believe that it will incur debts beyond its ability to pay such
debts as they become due.

 

4.16         Disclosure.  No representation or warranty of any Loan Party
contained in this Agreement, the financial statements, the other Loan Documents,
or any other document, certificate or written statement furnished to Agent or
any Lender by or on behalf of any such Person for use in connection with the
Loan Documents contains any untrue statement of a material fact or omitted,
omits or will omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  There is no material fact known to
any Loan Party that has had or could have a Material Adverse Effect and that has
not been disclosed herein or in such other documents, certificates and
statements furnished to Agent or any Lender for use in connection with the
transactions contemplated hereby.

 

4.17         Insurance.  Each Loan Party maintains adequate insurance policies
for public liability, property damage, product liability, and business
interruption with respect to its business and properties and the business and
properties of its Subsidiaries against loss or damage of the kinds customarily
carried or maintained by corporations of established reputation engaged in
similar businesses and in amounts acceptable to Agent. Borrower shall cause
Agent to be named as loss payee on all insurance policies relating to any
Collateral and shall cause Agent to be named as additional insured under all
liability policies of each Loan Party, in each case pursuant to appropriate
endorsements in form and substance satisfactory to Agent and shall, and shall
cause each other Loan Party to, collaterally assign to Agent, for itself and on
behalf of Lenders, as security for the payment of Obligations of the applicable
Loan Party all business interruption insurance of each Loan Party.  No notice of
cancellation has been received with respect to such policies and each Loan Party
is in compliance with all conditions contained in such policies.  Borrower shall
apply any proceeds received from any policies of insurance relating to any
Collateral to the Obligations as set forth in subsection 2.4.  In the event
Borrower fails to provide Agent with evidence of the insurance coverage required
by this Agreement, Agent may, but is not required to, purchase insurance at
Borrower’s expense to protect Agent’s and the Lenders’ interests in the
Collateral.  This insurance may, but need not, protect each Loan Party’s
interests.

 

25

--------------------------------------------------------------------------------


 

The coverage purchased by Agent may not pay any claim made by any Loan Party or
any claim that is made against any Loan Party in connection with the
Collateral.  Borrower may later cancel any insurance purchased by Agent, but
only after providing Agent with evidence that the applicable Loan Party has
obtained insurance as required by this Agreement.  If Agent purchases insurance
for the Collateral, Borrower will be responsible for the costs of that
insurance, including interest thereon and other charges imposed on Agent in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance, and such costs may be added to the
Obligations of Borrower.  The costs of the insurance may be more than the cost
of insurance any Loan Party is able to obtain on its own.

 

4.18         Compliance with Laws. No Loan Party is in violation of any law,
ordinance, rule, regulation, order, policy, guideline or other requirement of
any domestic or foreign government or any instrumentality or agency thereof,
having jurisdiction over the conduct of its business or the ownership of its
properties, including, without limitation, any Environmental Law, which
violation would subject any Loan Party or any of its Subsidiaries, or any of
their respective officers to criminal liability or have a Material Adverse
Effect and no such violation which could reasonably be expected to have a
Material Adverse Effect has been alleged.

 

4.19         Bank Accounts.  Schedule 4.19 sets forth the account numbers and
locations of all bank accounts of each Loan Party.  Neither Borrower nor its
Subsidiaries shall establish any new bank accounts, or amend or terminate any
Blocked Account or lockbox agreement without Agent’s prior written consent. 
Neither Borrower nor any of its Subsidiaries will deposit or maintain in any
disbursement account or operating account amounts in excess of outstanding
cheques written on such account, payroll amounts and bank administration fees
coming due.

 

4.20         Employee Matters.  Except as set forth on Schedule 4.20, (a) as of
the Closing Date, no Loan Party or Subsidiary of a Loan Party nor any of their
respective employees is subject to any collective bargaining agreement, (b) as
of the Closing Date, no petition for certification or union election is pending
with respect to the employees of any Loan Party or any of their Subsidiaries and
no union or collective bargaining unit has sought such certification or
recognition with respect to the employees of any Loan Party or any of their
Subsidiaries, (c) as of the Closing Date, there are no strikes, slowdowns, work
stoppages or controversies pending or, to the best knowledge of any Loan Party
after due inquiry, threatened between any Loan Party or any of their
Subsidiaries and its respective employees, other than employee grievances
arising in the ordinary course of business which would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; (d) hours worked by and payment made to employees of each Loan Party and
each of their Subsidiaries comply in all material respects with the Fair Labor
Standards Act and each other federal, state, provincial, local or foreign law
applicable to such matters, and (e) each Loan Party has withheld all employee
withholdings and has made all employer contributions to be withheld and made by
it pursuant to applicable law on account of the Canada and Quebec Pension plans,
employment insurance and employee income taxes; all payments due from any Loan
Party for U.S. employee health and welfare insurance have been paid or accrued
as a liability on the books of such Loan Party.  Except as set forth on
Schedule 4.20, as of the Closing Date, neither Borrower nor any other Loan Party
is party to an employment contract.

 

26

--------------------------------------------------------------------------------


 

4.21         Governmental Regulation.  None of the Loan Parties is subject to
regulation under the United States Public Utility Holding Company Act of 1935,
Federal Power Act or Investment Company Act of 1940 or to any US or Canadian
federal, state or provincial statute or regulation limiting its ability to incur
indebtedness for borrowed money.

 

4.22         Access to Accountants and Management.  Borrower authorizes Agent
and Lenders to discuss the financial condition and financial statements of the
Loan Parties with Holdings’ Accountants upon reasonable notice to Borrower of
its intention to do so, and authorizes Holdings’ Accountants to respond to all
of Agent’s inquiries. Agent and each Lender may, with the consent of Agent,
which will not be unreasonably denied, and upon prior notice (in the absence of
an Event of Default), confer with Loan Parties’ management directly regarding
Loan Parties’ business, operations and financial condition.

 

4.23         Inspection; Field Exams.  Borrower shall permit Agent and any
authorized representatives designated by Agent and shall cause each other Loan
Party to permit such representatives to visit and inspect any of the properties
of Borrower or any other Loan Party, including their financial and accounting
records, and, in conjunction with such inspection, to make copies and take
extracts therefrom, and to discuss their affairs, finances and business with
their officers and Holdings’ Accountants, upon prior notice (in the absence of
an Event of Default) and at such reasonable times during normal business hours
and as often as may be reasonably requested.  Each Lender may, with the consent
of Agent, which will not be unreasonably denied, accompany Agent on any such
visit or inspection (at such Lender’s expense in the absence of a continuing
Event of Default described in either of subsection 8.1(A) or 8.1(C) (as a result
of any breach of the Financial Covenants Rider)).  Obligors shall permit Agent
and any authorized representatives designated by Agent to conduct field
examinations with respect to any of the properties of Borrower or any of its
Subsidiaries, from time to time, upon prior notice (in the absence of an Event
of Default) and at such reasonable times during normal business hours and as
often as may be reasonably requested; provided, however, so long as no Default
or Event of Default is continuing, (1) Agent shall not conduct field audits
during the first Loan Year other than during the period from January 1, 2006
through March 31, 2006 and (2) following the first Loan Year, Agent shall not
conduct field examinations with respect to any division of the US Obligors more
than once every Loan Year.

 

4.24         Collateral Records. Borrower shall keep, and cause each Loan Party
to keep, full and accurate books and records relating to the Collateral and
shall mark such books and records to indicate Agent’s security interests and
other Liens thereon, for the benefit of Agent and Lenders.

 

4.25         Collection of Accounts and Payments.  On or prior to the Closing
Date, Borrower shall have established lockboxes and blocked accounts
(collectively, “Blocked Accounts”) in its name with such banks (“Collecting
Banks”) as are acceptable to Agent (subject to irrevocable instructions
acceptable to Agent as hereinafter set forth) to which all account debtors of
Borrower shall directly remit all payments on Accounts of Borrower and in which
Borrower will immediately deposit all payments made for Inventory or other
payments constituting proceeds of Borrower Collateral in the identical form in
which such payment was made, whether by cash or cheque.  The Collecting Banks
shall acknowledge and agree, in a manner satisfactory to Agent, that the
Collecting Banks have no right to setoff against the Blocked Accounts at any
time.  The

 

27

--------------------------------------------------------------------------------


 

Collecting Banks shall further acknowledge and agree, in a manner satisfactory
to Agent, that during the Activation Period:  (i) all payments made to the
Blocked Accounts are the sole and exclusive property of Agent and US Facility
Agent for their benefit and for the benefit of Lenders and US Facility Lenders
and (ii) all such payments received will be promptly transferred to Agent’s
Account.  Borrower hereby agrees that (i) Agent and US Facility Agent, for their
benefit and for the benefit of Lenders and US Facility Lenders, have been
granted a Lien on such Blocked Accounts and all funds on deposit therein as
additional collateral security for the Obligations and the indebtedness and
obligations under the US Facility Loan Agreement and (ii) during the Activation
Period, all payments made to such Blocked Accounts or otherwise received by
Agent and whether on the Accounts or as proceeds of other Borrower Collateral or
otherwise will be the sole and exclusive property of Agent and US Facility
Agent, for their benefit and for the benefit of Lenders and US Facility
Lenders.  Borrower shall irrevocably instruct each Collecting Bank to promptly
transfer, during the Activation Period, all payments or deposits to the Blocked
Accounts into Agent’s Account.  If Borrower, or any if its Affiliates,
employees, agents or other Person acting for or in concert with Borrower, shall
during the Activation Period receive any monies, cheques, notes, drafts or any
other payments relating to and/or proceeds of Accounts of Borrower or other
Borrower Collateral, Borrower shall cause such Person to hold such instrument or
funds in trust for Agent, and, immediately upon receipt thereof, shall remit the
same or cause the same to be remitted, in kind, to the Blocked Accounts or to
Agent at its address set forth in subsection 10.3 below.  Notwithstanding any
provision to the contrary herein or in any other Loan Document, prior to the
Activation Period: (i) Borrower shall have sole dominion and control over the
funds in the Blocked Accounts and the Collecting Banks shall transfer or apply
funds on deposit therein in accordance with the instructions of Borrower,
(ii) Borrower shall have no obligation to apply the funds in the Blocked
Accounts to reduce any Obligations, and the Lenders and US Facility Lenders
shall not have any right to cause such funds to be so applied, and (iii) neither
the Agent nor the US Facility Agent shall have any right to endorse or collect
any payments made to the Blocked Accounts, or to withdraw any funds from the
Blocked Accounts, or to direct how the funds in the Blocked Accounts are
applied.  An Activation Notice shall not be given unless and until either (i) an
Event of Default occurs or (ii) Excess Availability is less than US$10,000,000
and, in the case of this clause (ii), Requisite Lenders have directed that such
Activation Notice be given or have consented thereto.

 

Borrower may amend any one or more of the Schedules referred in this Section 4
(subject to prior notice to Agent, as applicable) and any representation,
warranty, or covenant contained herein which refers to any such Schedule shall
from and after the date of any such amendment refer to such Schedule as so
amended; provided however, that in no event shall the amendment of any such
Schedule constitute a waiver by Agent and Lenders of any Default or Event of
Default that exists notwithstanding the amendment of such Schedule.

 

SECTION 5.
REPORTING AND OTHER AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, so long as the Revolving Loan Commitment
shall be in effect and until payment in full of all Obligations, Borrower shall
perform, and shall cause the other Loan Parties to perform, all covenants in
this Section 5 applicable to such Person.

 

28

--------------------------------------------------------------------------------


 

5.1           Financial Statements and Other Reports.  Borrower will deliver to
Agent and each Lender (unless specified to be delivered solely to Agent) the
financial statements and other reports contained in the Reporting Rider attached
hereto.

 

5.2           Endorsement.  Borrower hereby constitutes and appoints Agent and
all Persons designated by Agent for that purpose as Borrower’s true and lawful
attorney-in-fact, with power to endorse Borrower’s name to any of the items of
payment or proceeds described in subsection 4.25 above and all proceeds of
Collateral that come into Agent’s possession or under Agent’s control.  Both the
appointment of Agent as Borrower’s attorney and Agent’s rights and powers are
coupled with an interest and are irrevocable until payment in full and complete
performance of all of the Obligations (other than contingent indemnity
obligations to the extent no unsatisfied claim has been asserted).

 

5.3           Maintenance of Properties.  Each Loan Party will maintain or cause
to be maintained in good repair, working order and condition all material
properties used in the businesses of Loan Parties and their Subsidiaries and
will make or cause to be made all appropriate repairs, renewals and replacements
thereof.

 

5.4           Compliance with Laws.  Each Loan Party will, and will cause its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations and orders of any governmental authority as now in effect and which
may be imposed in the future in all jurisdictions in which the Loan Parties or
any of their Subsidiaries is now doing business or may hereafter be doing
business, other than those laws the noncompliance with which would not have a
Material Adverse Effect.

 

5.5           Further Assurances. Each Loan Party shall, and shall cause its
Subsidiaries to, from time to time, execute such guaranties, financing,
financing change or continuation statements, documents, security agreements,
reports and other documents or deliver to Agent such instruments, certificates
of title, mortgages, deeds of trust, deeds of hypothecs, or other documents as
Agent at any time may reasonably request to evidence, perfect, publish or
otherwise implement the guaranties and security for repayment of the Obligations
provided for in the Loan Documents. Without limiting the foregoing, (a) Borrower
shall, and shall cause the other Loan Parties to, execute and file such
financing, financing change and continuation statements, or amendments thereto,
and such other instruments, documents or notices, as may be necessary or
desirable, or as Agent may request, in order to create, preserve and protect the
security interests, hypothecs or liens granted or purported to be granted hereby
or pursuant to any other Loan Document and (b) Borrower shall cause each Person,
upon its becoming a Subsidiary of Borrower (provided that this shall not be
construed to constitute consent by any of the Lenders to any transaction
referred to above which is not expressly permitted by the terms of this
Agreement), promptly to guarantee the Obligations and to grant to Agent, for the
benefit of Agent and Lenders, security interests in the property of such Person
to secure the Obligations and shall pledge, or cause to be pledged, to Agent,
for the benefit of Agent and Lenders, all of the equity interests of such
Subsidiary to secure the Obligations.

 

29

--------------------------------------------------------------------------------


 

5.6           Mortgages; Consents and Waivers, Title Insurance; Surveys and
Certificates of Location.

 


(A)          TITLE INSURANCE.  ON OR BEFORE THE CLOSING DATE IN RESPECT OF THE
MORTGAGED PROPERTY LOCATED IN THE UNITED STATES (OR WITHIN THIRTY (30) DAYS
FOLLOWING DELIVERY OF ANY MORTGAGE WITH RESPECT TO ANY ADDITIONAL MORTGAGED
PROPERTY, REGARDLESS OF WHERE LOCATED), BORROWER SHALL, EXCEPT AS OTHERWISE
AGREED BY AGENT, DELIVER OR CAUSE TO BE DELIVERED TO AGENT ALTA LENDER’S TITLE
INSURANCE POLICIES OR DATE DOWN ENDORSEMENT TO ANY EXISTING TITLE INSURANCE
POLICIES ISSUED BY TITLE INSURERS REASONABLY SATISFACTORY TO AGENT (THE
“MORTGAGE POLICIES”) IN FORM AND SUBSTANCE AND IN AMOUNTS REASONABLY
SATISFACTORY TO AGENT ASSURING AGENT THAT THE MORTGAGES ARE VALID AND
ENFORCEABLE FIRST PRIORITY MORTGAGE LIENS (OR THE EQUIVALENT THEREOF UNDER
APPLICABLE LAW) ON THE RESPECTIVE MORTGAGED PROPERTY OR ADDITIONAL MORTGAGED
PROPERTY, FREE AND CLEAR OF ALL DEFECTS AND ENCUMBRANCES EXCEPT PERMITTED
ENCUMBRANCES.  THE MORTGAGE POLICIES SHALL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT AND SHALL INCLUDE AN ENDORSEMENT INSURING AGAINST THE
EFFECT OF FUTURE ADVANCES UNDER THIS AGREEMENT, FOR MECHANICS’ LIENS AND FOR ANY
OTHER MATTER THAT AGENT MAY REASONABLY REQUEST; .


 


(B)           ADDITIONAL MORTGAGED PROPERTY.  BORROWER SHALL AS PROMPTLY AS
POSSIBLE (AND IN ANY EVENT WITHIN SIXTY (60) DAYS AFTER SUCH DESIGNATION)
DELIVER TO AGENT A FULLY EXECUTED MORTGAGE, IN FORM AND SUBSTANCE SATISFACTORY
TO AGENT, TOGETHER WITH TITLE INSURANCE POLICIES AND SURVEYS OR, IN CASE OF REAL
PROPERTY IN THE PROVINCE OF QUEBEC, CERTIFICATES OF LOCATION, ON ANY ADDITIONAL
MORTGAGED PROPERTY DESIGNATED BY AGENT.


 


(C)           LEASEHOLDS.  IN THE CASE OF EACH LEASEHOLD CONSTITUTING MORTGAGED
PROPERTY OR ADDITIONAL MORTGAGED PROPERTY, AGENT SHALL HAVE RECEIVED SUCH
ESTOPPEL LETTERS, CONSENTS AND WAIVERS FROM THE LANDLORDS AND NON-DISTURBANCE
AGREEMENTS FROM ANY HOLDERS OF MORTGAGES, DEEDS OF TRUST OR DEEDS OF HYPOTHEC ON
SUCH REAL PROPERTY AS MAY HAVE BEEN REQUESTED BY AGENT, WHICH LETTERS SHALL BE
IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.


 


(D)          SURVEYS AND CERTIFICATES OF LOCATION.  ON OR BEFORE THE CLOSING
DATE (OR WITHIN THIRTY (30) DAYS FOLLOWING DELIVERY OF ANY MORTGAGE WITH RESPECT
TO ADDITIONAL MORTGAGED PROPERTY), BORROWER SHALL, TO THE EXTENT NECESSARY TO
OBTAIN THE MORTGAGE POLICIES, DELIVER OR CAUSE TO BE DELIVERED TO AGENT CURRENT
SURVEYS OR CERTIFICATES OF LOCATION, AS APPLICABLE, CERTIFIED OR EXECUTED BY A
LICENSED SURVEYOR, FOR ALL REAL PROPERTY THAT IS THE SUBJECT OF THE MORTGAGE
POLICIES INCLUDING ADDITIONAL MORTGAGED PROPERTY FOR WHICH A MORTGAGE POLICY IS
ISSUED.  ALL SUCH SURVEYS AND CERTIFICATES OF LOCATION OR EQUIVALENTS THEREOF
SHALL BE SUFFICIENT TO ALLOW THE ISSUER OF THE MORTGAGE POLICY TO REMOVE THE
GENERAL SURVEY EXCEPTION (OR THE APPLICABLE EQUIVALENT THEREOF).


 

5.7           Use of Proceeds. Borrower shall use the proceeds of all Revolving
Advances for proper business purposes (as described in the recitals to this
Agreement) consistent with all applicable laws, statutes, rules and regulations.

 

5.8           Bailees.  If any Collateral is at any time in the possession or
control of any warehouseman, bailee or US Obligor’s agents or processors, upon
the request of Agent, Borrower shall notify, or arrange the notification of,
such warehouseman, bailee, agent or processor of the security interests (or
applicable equivalents thereof) in favour of Agent, for the benefit of Agent and
Lenders, created hereby or the other Loan Documents, and shall instruct such
Person to hold all such Collateral for Agent’s Account subject to Agent’s
instructions.

 

30

--------------------------------------------------------------------------------


 

5.9           Third Party Inventory.  All inventory and products owned by
Persons other than a Loan Party and located on any premises owned, leased or
controlled by any Loan Party, shall be separately and conspicuously identified
as such and shall be segregated from such Loan Party’s own Inventory located at
such premises.

 

5.10         Environmental Matters.

 

Each Loan Party shall and shall cause each Person within its control to:
(a) conduct its operations and keep and maintain its Real Estate in compliance
with all Environmental Laws and Environmental Permits other than noncompliance
that would not reasonably be expected to have a Material Adverse Effect;
(b) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate, except, in each
case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (c) notify Agent promptly after such Loan Party or any
Person within its control becomes aware of any violation of Environmental Laws
or Environmental Permits or any Release on, at, in, under, above, to, from or
about any Real Estate that is reasonably likely to result in a Material Adverse
Effect; and (d) promptly forward to Agent a copy of any order, notice, request
for information or any communication or report received by such Loan Party or
any Person within its control in connection with any such violation, Release or
order or any other matter relating to any Environmental Laws or Environmental
Permits that would reasonably be expected to result in a Material Adverse
Effect.  If Agent at any time has a reasonable basis to believe that there may
be a violation of any Environmental Laws or Environmental Permits by any Loan
Party or any Person under its control, or any Environmental Liability arising
thereunder, or a Release of Hazardous Materials on, at, in, under, above, to,
from or about, any of its Real Estate that, in each case, would reasonably be
expected to have a Material Adverse Effect, then each Loan Party and its
Subsidiaries shall, upon Agent’s written request (i) cause the performance of
such environmental audits including subsurface sampling of soil and groundwater,
and preparation of such environmental reports, at Borrower’s expense, as Agent
may from time to time reasonably request, which shall be conducted by reputable
environmental consulting firms reasonably acceptable to Agent and shall be in
form and substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent reasonably deems appropriate,
including subsurface sampling of soil and groundwater.  Borrower shall reimburse
Agent for the costs of such audits and tests and the same will constitute a part
of the Obligations secured hereunder.

 

5.11         Currency Rate Agreement.  If Agent shall determine in its
reasonable credit judgment that Borrower and its Subsidiaries at any time
hereafter have a material currency exchange risk exposure relative to Borrower’s
Obligations hereunder, then, within sixty (60) days after a request by Agent to
do so, Borrower shall enter into (and thereafter maintain) Currency Rate
Agreements to hedge such currency exchange exposure in a manner, and upon terms
and conditions, reasonably satisfactory to Agent.

 

31

--------------------------------------------------------------------------------


 

“Currency Rate Agreement” means any currency rate swap agreement, currency
forward purchase contract or similar agreement or arrangement entered into
between Borrower and any Lender (or Affiliate of any Lender), designed to
protect Borrower against fluctuations in currency exchange rates entered into in
accordance with this subsection 5.10.

 

SECTION 6.
FINANCIAL COVENANTS

 

Borrower covenants and agrees that so long as the Revolving Loan Commitment
remains in effect and until indefeasible payment in full of all Obligations,
Borrower and each other Loan Party shall comply with all covenants contained in
the Financial Covenants Rider.

 

SECTION 7.
NEGATIVE COVENANTS

 

Borrower covenants and agrees that so long as the Revolving Loan Commitment
remains in effect and until indefeasible payment in full of all Obligations,
Borrower shall not and will not permit any other Loan Party (except where
indicated) to:

 

7.1           Indebtedness and Liabilities.  Directly or indirectly create,
incur, assume, guarantee, or otherwise become or remain directly or indirectly
liable, on a fixed or contingent basis, with respect to any Indebtedness except:

 

(A)           THE OBLIGATIONS;

 

(B)           INTERCOMPANY INDEBTEDNESS (I) OUTSTANDING ON THE CLOSING DATE, AND
(II) ARISING FROM LOANS MADE BY US BORROWER TO ITS SUBSIDIARIES FOLLOWING THE
CLOSING DATE TO FUND WORKING CAPITAL REQUIREMENTS OF SUCH SUBSIDIARIES IN THE
ORDINARY COURSE OF BUSINESS AND TO FUND PERMITTED ACQUISITIONS; PROVIDED,
HOWEVER, THAT THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF INTERCOMPANY LOANS
FROM US BORROWER TO BEACON CANADA HOLDINGS AND BORROWER SHALL NOT EXCEED AN
AMOUNT EQUAL TO THE OUTSTANDING BALANCE OF SUCH INTERCOMPANY LOAN AS OF THE
CLOSING DATE (AFTER GIVING EFFECT TO THE RELATED TRANSACTIONS ON THE CLOSING
DATE) PLUS US$3,000,000 OR THE EQUIVALENT AMOUNT THEREOF IN CANADIAN DOLLARS AT
ANY TIME; PROVIDED, FURTHER, THAT UPON THE REQUEST OF AGENT AT ANY TIME, SUCH
INDEBTEDNESS SHALL BE EVIDENCED BY PROMISSORY NOTES HAVING TERMS REASONABLY
SATISFACTORY TO AGENT, THE SOLE ORIGINALLY EXECUTED COUNTERPARTS OF WHICH SHALL
BE DELIVERED TO US FACILITY AGENT AND SHALL BE PLEDGED TO (I) US FACILITY AGENT,
FOR THE BENEFIT OF US FACILITY AGENT AND US FACILITY LENDERS, AS SECURITY FOR
THE OBLIGATIONS UNDER THE US FACILITY LOAN DOCUMENTS AND (II) AGENT, FOR THE
BENEFIT OF AGENT AND LENDERS, AS SECURITY FOR THE PAYEE LOAN PARTY’S
OBLIGATIONS;

 

(C)           INDEBTEDNESS OF US BORROWER PURSUANT TO THE US FACILITY LOAN
DOCUMENTS;

 

(D)           IN THE CASE OF THE LOAN PARTIES, OTHER THAN BORROWER AND ITS
SUBSIDIARIES, INDEBTEDNESS PERMITTED UNDER THE US FACILITY LOAN AGREEMENT;

 

32

--------------------------------------------------------------------------------


 

(E)           INDEBTEDNESS NOT TO EXCEED US$12,000,000, OR THE EQUIVALENT AMOUNT
THEREOF IN CANADIAN DOLLARS, IN THE AGGREGATE FOR ALL LOAN PARTIES AT ANY TIME
OUTSTANDING SECURED BY PURCHASE MONEY LIENS OR INCURRED WITH RESPECT TO CAPITAL
LEASES;

 

(F)            UNSECURED INDEBTEDNESS NOT TO EXCEED US$15,000,000, OR THE
EQUIVALENT AMOUNT THEREOF IN CANADIAN DOLLARS, IN THE AGGREGATE FOR ALL LOAN
PARTIES AT ANY TIME OUTSTANDING WHICH IS SUBORDINATED TO THE OBLIGATIONS IN A
MANNER SATISFACTORY TO AGENT AND REQUISITE LENDERS;

 

(G)           INDEBTEDNESS EXISTING ON THE CLOSING DATE AND IDENTIFIED ON
SCHEDULE 7.1;

 

(H)           UNSECURED INDEBTEDNESS OF HOLDINGS INCURRED IN CONNECTION WITH ANY
PERMITTED ACQUISITION; PROVIDED, HOWEVER, THAT ANY SUCH INDEBTEDNESS SHALL
(I) HAVE A MATURITY DATE NO EARLIER THAN NINETY (90) DAYS AFTER THE DATE SET
FORTH IN CLAUSE (A) OF THE DEFINITION OF “TERMINATION DATE”, (II) SHALL BE FULLY
SUBORDINATED TO THE OBLIGATIONS IN A MANNER SATISFACTORY TO AGENT AND (III) BE
OTHERWISE ISSUED PURSUANT TO TERMS AND CONDITIONS REASONABLY SATISFACTORY TO
AGENT; AND

 

(I)            “EARN-OUT” PAYMENT OBLIGATIONS OF US BORROWER UNDER THE SHELTER
ACQUISITION DOCUMENTS.

 

Loan Parties will not, and will not permit the other Loan Parties to, incur any
Liabilities except for Indebtedness permitted herein and trade payables and
normal accruals in the ordinary course of business not yet due and payable or
with respect to which any Loan Party is contesting in good faith the amount or
validity thereof by appropriate proceedings and then only to the extent that
such Loan Party has established adequate reserves therefor under US GAAP.

 

7.2           Contingent Obligations.  Directly or indirectly create or become
or be liable with respect to any Contingent Obligation (other than in respect of
the Obligations) except:

 

(A)           THOSE RESULTING FROM CURRENCY RATE AGREEMENTS AND INTEREST RATE
AGREEMENTS ENTERED INTO BY BORROWER WITH ANY LENDER (OR AFFILIATE OF A LENDER)
OR OTHERWISE WITH AGENT’S PRIOR WRITTEN APPROVAL;

 

(B)           THOSE RESULTING FROM ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS;

 

(C)           THOSE EXISTING ON THE CLOSING DATE AND DESCRIBED IN SCHEDULE 7.2
ANNEXED HERETO;

 

(D)           THOSE ARISING UNDER INDEMNITY AGREEMENTS TO TITLE INSURERS TO
CAUSE SUCH TITLE INSURERS TO ISSUE TO AGENT MORTGAGEE TITLE INSURANCE POLICIES;

 

(E)           THOSE ARISING WITH RESPECT TO CUSTOMARY INDEMNIFICATION
OBLIGATIONS INCURRED IN CONNECTION WITH ASSET DISPOSITIONS OR PERMITTED
ACQUISITIONS;

 

33

--------------------------------------------------------------------------------


 

(F)            THOSE INCURRED IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO
SURETY AND APPEAL BONDS, PERFORMANCE AND RETURN-OF-MONEY BONDS AND OTHER SIMILAR
OBLIGATIONS NOT EXCEEDING AT ANY TIME OUTSTANDING US$200,000, OR THE EQUIVALENT
AMOUNT THEREOF, IN AGGREGATE LIABILITY FOR ALL LOAN PARTIES;

 

(G)           THOSE INCURRED WITH RESPECT TO INDEBTEDNESS PERMITTED BY CLAUSES
(A), (C), (E), AND (F) OF SUBSECTION 7.1 PROVIDED THAT ANY GUARANTY OF
INDEBTEDNESS THAT IS SUBORDINATED TO THE OBLIGATIONS SHALL BE SUBORDINATED TO
THE SAME EXTENT THAT SUCH INDEBTEDNESS IS SUBORDINATED TO THE OBLIGATIONS;

 

(H)           IN THE CASES OF THE LOAN PARTIES, OTHER THAN BORROWER AND ITS
SUBSIDIARIES, THOSE THAT ARE PERMITTED UNDER THE US FACILITY LOAN AGREEMENT; AND

 

(I)            ANY OTHER CONTINGENT OBLIGATION NOT EXPRESSLY PERMITTED BY
CLAUSES (A) THROUGH (H) ABOVE, SO LONG AS ANY SUCH OTHER CONTINGENT OBLIGATIONS,
IN THE AGGREGATE AT ANY TIME OUTSTANDING FOR ALL LOAN PARTIES, DO NOT EXCEED
US$500,000, OR THE EQUIVALENT AMOUNT THEREOF.

 

7.3           Transfers, Liens and Related Matters.

 

(A)           TRANSFERS.  SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE) OR
OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT TO ANY OF THE COLLATERAL
OR THE ASSETS OR PROPERTY OF ANY OTHER LOAN PARTY, EXCEPT THAT BORROWER, US
BORROWER AND ITS OTHER SUBSIDIARIES MAY (I) SELL INVENTORY TO CUSTOMERS IN THE
ORDINARY COURSE OF BUSINESS AND DISPOSE OF OBSOLETE EQUIPMENT NOT USED OR USEFUL
IN THE BUSINESS FOR FAIR VALUE; AND (II) MAKE ASSET DISPOSITIONS IF ALL OF THE
FOLLOWING CONDITIONS ARE MET: (1) THE AGGREGATE MARKET VALUE OF ASSETS SOLD OR
OTHERWISE DISPOSED OF IN ANY FISCAL YEAR DOES NOT EXCEED US$500,000 OR THE
EQUIVALENT AMOUNT THEREOF (FOR ALL SUCH LOAN PARTIES); (2) THE CONSIDERATION
RECEIVED IS AT LEAST EQUAL TO THE FAIR MARKET VALUE OF SUCH ASSETS; (3) AT LEAST
75% OF THE CONSIDERATION RECEIVED IS CASH;  (4) THE NET PROCEEDS OF SUCH ASSET
DISPOSITION ARE APPLIED AS REQUIRED BY SUBSECTION 2.4 OR THE US FACILITY LOAN
AGREEMENT, AS APPLICABLE; (5) AFTER GIVING EFFECT TO THE SALE OR OTHER
DISPOSITION OF THE ASSETS INCLUDED WITHIN THE ASSET DISPOSITION AND THE
REPAYMENT OF THE OBLIGATIONS OR THE OBLIGATIONS UNDER THE US FACILITY LOAN
DOCUMENTS, AS APPLICABLE, WITH THE PROCEEDS THEREOF, EACH LOAN PARTY IS IN
COMPLIANCE ON A PRO FORMA BASIS WITH THE COVENANTS SET FORTH IN THE FINANCIAL
COVENANTS RIDER RECOMPUTED FOR THE MOST RECENTLY ENDED FISCAL QUARTER OR FISCAL
MONTH (AS APPLICABLE) FOR WHICH INFORMATION IS AVAILABLE AND IS IN COMPLIANCE
WITH ALL OTHER TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT; AND (6) NO
DEFAULT OR EVENT OF DEFAULT SHALL THEN EXIST OR RESULT FROM SUCH SALE OR OTHER
DISPOSITION.

 

(B)           LIENS.  EXCEPT FOR PERMITTED ENCUMBRANCES, DIRECTLY OR INDIRECTLY
CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY OF
THE COLLATERAL OR THE ASSETS OF ANY OTHER LOAN PARTY OR ANY PROCEEDS, INCOME OR
PROFITS THEREFROM.

 

(C)           NO NEGATIVE PLEDGES.  ENTER INTO OR ASSUME ANY AGREEMENT (OTHER
THAN THE LOAN DOCUMENTS AND THE US FACILITY LOAN DOCUMENTS) PROHIBITING THE
CREATION OR ASSUMPTION OF ANY LIEN UPON THE PROPERTIES OR ASSETS OF ANY LOAN
PARTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED.

 

34

--------------------------------------------------------------------------------


 

(D)           NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS.  EXCEPT AS PROVIDED
HEREIN AND IN THE US FACILITY LOAN DOCUMENTS, DIRECTLY OR INDIRECTLY CREATE OR
OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE ABILITY OF ANY SUBSIDIARY OF
BORROWER TO: (1) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION ON ANY OF SUCH
SUBSIDIARY’S SHARES OR CAPITAL STOCK OWNED BY BORROWER OR ANY SUBSIDIARY OF
BORROWER; (2) PAY ANY INDEBTEDNESS OWED TO BORROWER OR ANY SUBSIDIARY OF
BORROWER; (3) MAKE LOANS OR ADVANCES TO BORROWER OR ANY SUBSIDIARY OF BORROWER;
OR (4) TRANSFER ANY OF ITS PROPERTY OR ASSETS TO BORROWER OR ANY SUBSIDIARY OF
BORROWER.

 

7.4           Investments and Loans.  Make or permit to exist investments in or
loans to any other Person, except:  (a) Cash Equivalents; (b) intercompany loans
by US Borrower to its Subsidiaries to the extent permitted under subsection 7.1;
(c) loans and advances to employees for moving, entertainment, travel and other
similar expenses in the ordinary course of business in an aggregate outstanding
amount not in excess of US$300,000, or the Equivalent Amount thereof, for all
employees of all Loan Parties, at any time; (d) promissory notes of employees
issued to Holdings in consideration for shares of capital stock of Holdings
issued by Holdings to such employees in an aggregate outstanding amount not
exceeding US$750,000, or the Equivalent Amount thereof, at any time; and
(e) Permitted Acquisitions consummated by US Obligors.

 

7.5           Restricted Junior Payments.  Directly or indirectly declare,
order, pay, make or set apart any sum for any Restricted Junior Payment, except
that:

 

(A)           BORROWER MAY MAKE PAYMENTS AND DISTRIBUTIONS TO BEACON CANADA
HOLDINGS THAT ARE USED BY BEACON CANADA HOLDINGS TO MAKE PAYMENTS AND
DISTRIBUTIONS TO US BORROWER, THE PROCEEDS OF WHICH PAYMENTS AND DISTRIBUTIONS
US BORROWER USES TO MAKE PAYMENTS AND DISTRIBUTIONS TO HOLDINGS IN ORDER THAT
HOLDINGS MAY PAY US FEDERAL AND STATE INCOME TAXES THEN DUE AND OWING, FRANCHISE
TAXES AND OTHER SIMILAR LICENSING EXPENSES INCURRED IN THE ORDINARY COURSE OF
BUSINESS; PROVIDED THAT BORROWER’S AGGREGATE CONTRIBUTION TO TAXES AS A RESULT
OF THE FILING OF A CONSOLIDATED OR COMBINED RETURN BY HOLDINGS SHALL NOT BE
GREATER, NOR THE AGGREGATE RECEIPT OF TAX BENEFITS LESS, THAN THEY WOULD HAVE
BEEN HAD BORROWER AND ITS SUBSIDIARIES NOT FILED A CONSOLIDATED OR COMBINED
RETURN WITH HOLDINGS;

 

(B)           SUBSIDIARIES OF BORROWER MAY MAKE RESTRICTED JUNIOR PAYMENTS TO
BORROWER;

 

(C)           US BORROWER MAY MAKE DISTRIBUTIONS TO HOLDINGS TO PERMIT HOLDINGS
TO REDEEM (AND HOLDINGS MAY REDEEM) SHARES OF ITS CAPITAL STOCK (OR WARRANTS OR
OPTIONS TO ACQUIRE ANY SUCH SHARES) FROM EMPLOYEES OF US BORROWER AND ITS
SUBSIDIARIES UPON THE DEATH OR OTHER TERMINATION OF EMPLOYMENT OF SUCH
EMPLOYEES, PROVIDED ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED:

 

(I)            NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD ARISE AS A RESULT OF SUCH DISTRIBUTION OR REDEMPTION;

 

(II)           AFTER GIVING EFFECT TO SUCH DISTRIBUTION AND REDEMPTION, THE LOAN
PARTIES SHALL BE IN COMPLIANCE ON A PRO FORMA BASIS WITH ALL COVENANTS AND

 

35

--------------------------------------------------------------------------------


 

AGREEMENTS SET FORTH IN THE FINANCIAL COVENANTS RIDER (EXCLUDING PARAGRAPH A
THEREOF) RECOMPUTED FOR THE TWELVE-MONTH PERIOD ENDING ON THE LAST DAY OF THE
MOST RECENT FISCAL QUARTER FOR WHICH AGENT HAS RECEIVED THE MONTHLY FINANCIAL
STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO PARAGRAPH (A) OF THE REPORTING
RIDER;

 

(III)          THE AGGREGATE AMOUNT OF SUCH DISTRIBUTIONS PERMITTED IN ANY
FISCAL YEAR OF US BORROWER SHALL NOT EXCEED US$500,000; AND

 

(IV)          AFTER GIVING EFFECT TO SUCH DISTRIBUTION AND PAYMENT AND THE
MAKING OF ANY US FACILITY REVOLVING LOAN TO FUND SUCH DISTRIBUTION, EXCESS
AVAILABILITY IS AT LEAST US$10,000,000; AND

 

(D)           IN THE CASES OF THE LOAN PARTIES, OTHER THAN BORROWER AND ITS
SUBSIDIARIES, MAY MAKE RESTRICTED JUNIOR PAYMENTS PERMITTED UNDER THE US
FACILITY LOAN AGREEMENT.

 

7.6           Restriction on Fundamental Changes.

 

(A)           ENTER INTO ANY TRANSACTION OF AMALGAMATION, MERGER OR
CONSOLIDATION; (B) LIQUIDATE, WIND-UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION OR DISSOLUTION); (C) CONVEY, SELL, LEASE, SUBLEASE, TRANSFER OR
OTHERWISE DISPOSE OF, IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS, ALL OR ANY
SUBSTANTIAL PART OF ITS BUSINESS OR ASSETS, OR THE CAPITAL STOCK OR SHARES OF
ANY OF ITS SUBSIDIARIES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED; OR (D) ACQUIRE
BY PURCHASE OR OTHERWISE ALL OR ANY SUBSTANTIAL PART OF THE BUSINESS OR ASSETS
OF, OR STOCK, SHARES OR OTHER BENEFICIAL OWNERSHIP OF, ANY PERSON, EXCEPT
PURSUANT TO A PERMITTED ACQUISITION.

 

7.7           Changes Relating to Indebtedness.  Change or amend the terms of
any of its Indebtedness permitted by clauses (b) through (h) of subsection 7.1
if the effect of such amendment is an attempt to: (a) increase the interest rate
on such Indebtedness; (b) change the dates upon which payments of principal of
or interest on such Indebtedness are due; (c) change any event of default or add
any covenant with respect to such Indebtedness; (d) change the payment
provisions of such Indebtedness; (e) change the subordination provisions
thereof; or (f) change or amend any other term if such change or amendment would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner adverse to any Loan Party,
Agent or any Lender.

 

7.8           Transactions with Affiliates.  Directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale or exchange of
property or the rendering of any service) with any Affiliate or with any
officer, director or employee of any Loan Party, except (a) for transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of any Loan Party and upon fair and reasonable terms which are fully
disclosed to Agent and are no less favourable to such Loan Party than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, (b) for payment of reasonable compensation to officers and employees
for services actually rendered to such Loan Party, and (c) for payment of
reasonable fees to independent directors.

 

7.9           Conduct of Business. From and after the Closing Date, engage in
any business other than businesses of the type engaged in by such Loan Party on
the Closing Date.

 

36

--------------------------------------------------------------------------------


 

7.10         Tax Consolidations. File or consent to the filing of any
consolidated income tax return with any Person other than the Loan Parties;
provided that the contribution of Borrower and its Subsidiaries with respect to
taxes as a result of the filing of a consolidated return with Holdings shall not
be greater, nor the receipt of tax benefits less, than they would have been had
Borrower and its Subsidiaries not filed a consolidated return with Holdings.

 

7.11         Subsidiaries.  Other than the Subsidiaries set forth on
Schedule 7.11, establish, create or acquire any new Subsidiaries other than in
connection with a Permitted Acquisition..

 

7.12         Fiscal Year; Tax Designation.  Change its Fiscal Year; or, in the
case of the Loan Parties other than Borrower, elect to be designated as an
entity other than a C corporation or, in the case of Borrower, elect to be
designated as an entity other than an unlimited liability company.

 

7.13         Press Release; Public Offering Materials.  Borrower agrees that
none of it, the other Loan Parties or any of their respective Affiliates will in
the future issue any press releases or other public disclosure, including any
prospectus, proxy statement or other materials filed with any Governmental
Authority relating to a public offering of the Stock of any Loan Party or any of
its Subsidiaries, using the name of GE Canada Finance or GE Capital or any of
their respective Affiliates or specifically referring to this Agreement, the
other Loan Documents or the Related Transactions Documents without at least two
(2) Business Days’ prior notice to GE Canada Finance and GE Capital and without
the prior written consent of GE Canada Finance and GE Capital except that, to
the extent (and only to the extent) such disclosure is required under applicable
law or under the applicable rules of any national securities exchange, national
securities association, national market system or similar provincial
self-regulatory organization or any other self-regulatory organization, the Loan
Parties may make such disclosure without the consent of GE Capital and GE Canada
Finance, and except in the case of any material disclosure, without giving prior
notice to GE Capital and GE Canada Finance, provided that the Loan Parties must
in all events use reasonable efforts to consult with GE Capital and GE Canada
Finance before making such disclosure.  Borrower consents to the publication by
Agent or any Lender of a tombstone or similar advertising material relating to
the financing transactions contemplated by this Agreement.  Agent or such Lender
shall provide a draft of any such tombstone or similar advertising material to
each Loan Party for review and comment prior to the publication thereof.  Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

 

7.14         Bank Accounts.  In the case of Borrower and its Subsidiaries,
establish any new bank accounts, or attempt to amend or terminate any Blocked
Account or lockbox agreement without Agent’s prior written consent.

 

7.15         Hazardous Materials.

 

Borrower shall not and shall not cause or permit any Loan Party or any of their
respective Subsidiaries to cause or permit a Release of any Hazardous Material
on, at, in, under, above, to, from or about any of the Real Estate where such
Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities by the Loan Parties or any of their Subsidiaries
under, any Environmental Laws or Environmental Permits or (b) otherwise

 

37

--------------------------------------------------------------------------------


 

adversely impact the value or marketability of any of the Real Estate or any of
the Collateral, other than such violations, Environmental Liabilities or adverse
impact on value or marketability that could not reasonably be expected, in
either case, to have a Material Adverse Effect.

 

7.16         CIGNA Impress Account.

 

Maintain more than US$125,000 on deposit in the CIGNA Impress Account.

 

SECTION 8.
DEFAULT, RIGHTS AND REMEDIES

 

8.1           Event of Default. “Event of Default” shall mean the occurrence or
existence of any one or more of the following (for each subsection a different
grace or cure period may be specified, if no grace or cure period is specified,
such occurrence or existence constitutes an immediate Event of Default):

 


(A)          PAYMENT.  (1) FAILURE TO PAY ANY PAYMENTS OF PRINCIPAL OF THE
REVOLVING LOAN WHEN DUE, OR TO REPAY THE REVOLVING LOAN TO REDUCE ITS BALANCE TO
THE MAXIMUM REVOLVING LOAN AMOUNT OR (2) FAILURE TO PAY, WITHIN (5) DAYS AFTER
THE DUE DATE, ANY INTEREST ON THE REVOLVING LOAN OR ANY OTHER AMOUNT DUE (OTHER
THAN PRINCIPAL OF THE REVOLVING LOAN) UNDER THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS; OR


 


(B)           DEFAULT IN OTHER AGREEMENTS.  (1) FAILURE OF ANY LOAN PARTY TO PAY
WHEN DUE ANY PRINCIPAL OR INTEREST ON ANY INDEBTEDNESS (OTHER THAN THE
OBLIGATIONS) OR (2) BREACH OR DEFAULT OF ANY LOAN PARTY WITH RESPECT TO ANY
INDEBTEDNESS (OTHER THAN THE OBLIGATIONS); IF SUCH FAILURE TO PAY, BREACH OR
DEFAULT ENTITLES THE HOLDER TO CAUSE SUCH INDEBTEDNESS HAVING AN INDIVIDUAL
PRINCIPAL AMOUNT IN EXCESS OF US$200,000, OR THE EQUIVALENT AMOUNT THEREOF OR
HAVING AN AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF US$300,000, OR THE EQUIVALENT
AMOUNT THEREOF, TO BECOME OR BE DECLARED DUE PRIOR TO ITS STATED MATURITY; OR


 


(C)           BREACH OF CERTAIN PROVISIONS.  (1) FAILURE OF ANY LOAN PARTY TO
PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN PARAGRAPH (A) OR
(B) OF THE REPORTING RIDER, THAT PORTION OF SUBSECTION 4.17 RELATING TO LOAN
PARTIES’ OBLIGATIONS TO MAINTAIN INSURANCE OR SUBSECTION 5.1, OR CONTAINED IN
SECTION 7 OR THE FINANCIAL COVENANTS RIDER; OR (2) FAILURE OF ANY LOAN PARTY TO
PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN PARAGRAPH (D), (E) OR
(J) OF THE REPORTING RIDER AND SUCH FAILURE IS NOT REMEDIED OR WAIVED WITHIN
FIVE (5) BUSINESS DAYS (TWO (2) BUSINESS DAYS IN THE CASE OF ANY TERM OR
CONDITION CONTAINED IN PARAGRAPH (E) OF THE REPORTING RIDER TO BE PERFORMED ON A
WEEKLY BASIS) AFTER THE DATE SUCH FAILURE FIRST OCCURS; OR


 


(D)          BREACH OF WARRANTY.  ANY REPRESENTATION, WARRANTY, CERTIFICATION OR
OTHER STATEMENT MADE BY ANY LOAN PARTY IN ANY LOAN DOCUMENT OR IN ANY STATEMENT
OR CERTIFICATE AT ANY TIME GIVEN BY SUCH PERSON IN WRITING PURSUANT TO OR IN
CONNECTION WITH ANY LOAN DOCUMENT IS FALSE IN ANY MATERIAL RESPECT ON THE DATE
MADE; OR


 


(E)           OTHER DEFAULTS UNDER LOAN DOCUMENTS.  BORROWER OR ANY OTHER LOAN
PARTY DEFAULTS IN THE PERFORMANCE OF OR COMPLIANCE WITH ANY TERM CONTAINED IN
THIS AGREEMENT,

 

38

--------------------------------------------------------------------------------


 


OTHER THAN THOSE OTHERWISE SET FORTH IN THIS SUBSECTION 8.1, OR DEFAULTS IN THE
PERFORMANCE OF OR COMPLIANCE WITH ANY TERM CONTAINED IN ANY OTHER LOAN DOCUMENT
AND SUCH DEFAULT IS NOT REMEDIED OR WAIVED WITHIN FIFTEEN (15) DAYS AFTER NOTICE
FROM AGENT, AS REQUIRED, OR REQUISITE LENDERS, TO BORROWER OF SUCH DEFAULT; OR


 


(F)           CHANGE IN CONTROL. (1) ANY PERSON OR GROUP OF PERSONS (WITHIN THE
MEANING OF THE SECURITIES EXCHANGE ACT OF 1934) OTHER THAN THE UNDERWRITERS IN A
PUBLIC OFFERING OR CHS SHALL ACQUIRE BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF
RULE 13D-3 PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION UNDER THE
SECURITIES EXCHANGE ACT OF 1934) OF 25% OR MORE OF THE ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OF HOLDINGS HAVING THE RIGHT TO VOTE FOR THE ELECTION OF
DIRECTORS OF HOLDINGS UNDER ORDINARY CIRCUMSTANCES; OR (2) HOLDINGS CEASES TO
BENEFICIALLY AND OF RECORD OWN AND CONTROL ALL OF THE ISSUED AND OUTSTANDING
CAPITAL STOCK OR OTHER EQUITY SECURITIES OF US BORROWER FREE AND CLEAR OF ALL
LIENS OTHER THAN LIENS IN FAVOUR OF AGENT AND US FACILITY AGENT; OR (3) US
BORROWER CEASES TO BENEFICIALLY OWN AND CONTROL, DIRECTLY OR INDIRECTLY, FREE
AND CLEAR OF ALL LIENS OTHER THAN LIENS IN FAVOUR OF AGENT AND US FACILITY
AGENT, 100% OF THE ISSUED AND OUTSTANDING SHARES OF EACH CLASS OF CAPITAL STOCK
OR OTHER EQUITY SECURITIES ENTITLED (WITHOUT REGARD TO THE OCCURRENCE OF ANY
CONTINGENCY) TO VOTE FOR THE ELECTION OF A MAJORITY OF THE MEMBERS OF THE BOARDS
OF DIRECTORS OF ANY LOAN PARTY OTHER THAN US BORROWER AND HOLDINGS; OR


 


(G)           INVOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.  (1) A COURT
ENTERS A DECREE OR ORDER FOR RELIEF WITH RESPECT TO ANY LOAN PARTY IN AN
INVOLUNTARY CASE UNDER ANY APPLICABLE INSOLVENCY LAW NOW OR HEREAFTER IN EFFECT,
WHICH DECREE OR ORDER IS NOT STAYED OR OTHER SIMILAR RELIEF IS NOT GRANTED UNDER
ANY APPLICABLE LAW; OR (2) THE CONTINUANCE OF ANY OF THE FOLLOWING EVENTS FOR
FORTY-FIVE (45) DAYS UNLESS DISMISSED, BONDED OR DISCHARGED: (A) AN INVOLUNTARY
CASE IS COMMENCED AGAINST ANY LOAN PARTY, UNDER ANY APPLICABLE INSOLVENCY LAW
NOW OR HEREAFTER IN EFFECT; OR (B) A RECEIVER, INTERIM RECEIVER, RECEIVER AND
MANAGER, LIQUIDATOR, SEQUESTRATOR, TRUSTEE, MONITOR, CUSTODIAN OR OTHER PERSON
HAVING SIMILAR POWERS OVER ANY LOAN PARTY, OR OVER ALL OR A SUBSTANTIAL PART OF
THEIR RESPECTIVE PROPERTY, IS APPOINTED; OR


 


(H)          VOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER, ETC.  (1) ANY LOAN
PARTY COMMENCES A VOLUNTARY CASE OR PROCEEDING UNDER ANY APPLICABLE INSOLVENCY
LAW NOW OR HEREAFTER IN EFFECT, OR CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF
IN AN INVOLUNTARY CASE OR PROCEEDING OR TO THE CONVERSION OF AN INVOLUNTARY CASE
OR PROCEEDING TO A VOLUNTARY CASE OR PROCEEDING UNDER ANY SUCH LAW OR CONSENTS
TO THE APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, INTERIM RECEIVER,
RECEIVER AND MANAGER, TRUSTEE, MONITOR, CUSTODIAN OR OTHER SIMILAR PERSON FOR
ALL OR A SUBSTANTIAL PART OF ITS PROPERTY; OR (2) ANY LOAN PARTY MAKES ANY
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR (3) THE BOARD OF DIRECTORS OF ANY
LOAN PARTY ADOPTS ANY RESOLUTION OR OTHERWISE AUTHORIZES ACTION TO APPROVE ANY
OF THE ACTIONS REFERRED TO IN THIS SUBSECTION 8.1(H); OR


 


(I)            LIENS.  ANY LIEN, LEVY OR ASSESSMENT IS FILED OR RECORDED WITH
RESPECT TO OR OTHERWISE IMPOSED UPON ALL OR ANY PART OF THE COLLATERAL OR THE
ASSETS OF US BORROWER OR ANY OF ITS SUBSIDIARIES BY CANADA (HER MAJESTY IN RIGHT
OF CANADA) OR THE UNITED STATES OR ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY
THEREOF OR BY ANY PROVINCE, STATE, COUNTY, MUNICIPALITY OR OTHER GOVERNMENTAL
AGENCY (OTHER THAN PERMITTED ENCUMBRANCES) AND SUCH LIEN, LEVY OR ASSESSMENT IS
NOT STAYED, VACATED, PAID OR DISCHARGED WITHIN TEN (10) DAYS; OR

 

39

--------------------------------------------------------------------------------


 


(J)            JUDGMENT AND ATTACHMENTS.  ANY MONEY JUDGMENT, WRIT OR WARRANT OF
EXECUTION OR ATTACHMENT, OR SIMILAR PROCESS INVOLVING (1) AN AMOUNT IN ANY
INDIVIDUAL CASE IN EXCESS OF US$300,000, OR THE EQUIVALENT AMOUNT THEREOF, OR
(2) AN AMOUNT IN THE AGGREGATE AT ANY TIME IN EXCESS OF US$500,000, OR THE
EQUIVALENT AMOUNT THEREOF (IN EITHER CASE NOT ADEQUATELY COVERED BY INSURANCE AS
TO WHICH THE INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE) IS ENTERED OR FILED
AGAINST ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE ASSETS AND REMAINS
UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF THIRTY (30) DAYS,
BUT IN ANY EVENT NOT LATER THAN FIVE (5) DAYS PRIOR TO THE DATE OF ANY PROPOSED
SALE THEREUNDER; OR


 


(K)          DISSOLUTION.  ANY ORDER, JUDGMENT OR DECREE IS ENTERED AGAINST ANY
LOAN PARTY DECREEING THE DISSOLUTION, WINDING-UP OR SPLIT UP OF SUCH LOAN PARTY
AND SUCH ORDER REMAINS UNDISCHARGED OR UNSTAYED FOR A PERIOD IN EXCESS OF
FIFTEEN (15) DAYS, BUT IN ANY EVENT NOT LATER THAN FIVE (5) DAYS PRIOR TO THE
DATE OF ANY PROPOSED DISSOLUTION, WINDING-UP OR SPLIT UP; OR


 


(L)           SOLVENCY. ANY LOAN PARTY CEASES TO BE SOLVENT (AS REPRESENTED BY
THE LOAN PARTIES IN SUBSECTION 4.15) OR ADMITS IN WRITING ITS PRESENT OR
PROSPECTIVE INABILITY TO PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(M)         INJUNCTION. ANY LOAN PARTY IS ENJOINED, RESTRAINED OR IN ANY WAY
PREVENTED BY THE ORDER OF ANY COURT OR ANY ADMINISTRATIVE OR REGULATORY AGENCY
FROM CONDUCTING ALL OR ANY MATERIAL PART OF ITS BUSINESS AND SUCH ORDER
CONTINUES FOR FIFTEEN (15) DAYS OR MORE; OR


 


(N)          INVALIDITY OF LOAN DOCUMENTS.  ANY OF THE LOAN DOCUMENTS FOR ANY
REASON, OTHER THAN A PARTIAL OR FULL RELEASE IN ACCORDANCE WITH THE TERMS
THEREOF, CEASES TO BE IN FULL FORCE AND EFFECT OR IS DECLARED TO BE NULL AND
VOID, OR ANY LOAN PARTY DENIES THAT IT HAS ANY FURTHER LIABILITY UNDER ANY LOAN
DOCUMENT TO WHICH IT IS PARTY, OR GIVES NOTICE TO SUCH EFFECT; OR


 


(O)          FAILURE OF SECURITY.  AGENT, ON BEHALF OF ITSELF AND LENDERS, DOES
NOT HAVE OR CEASES TO HAVE A VALID AND PERFECTED FIRST PRIORITY SECURITY
INTEREST (OR THE APPLICABLE EQUIVALENT THEREOF) IN THE COLLATERAL (SUBJECT TO
PERMITTED ENCUMBRANCES), IN EACH CASE, FOR ANY REASON OTHER THAN THE FAILURE OF
AGENT OR ANY LENDER TO TAKE ANY ACTION WITHIN ITS CONTROL; OR


 


(P)           INCOME TAX ACT.  A REQUIREMENT FROM THE MINISTER OF NATIONAL
REVENUE FOR PAYMENT PURSUANT TO SECTION 224 OR ANY SUCCESSOR SECTION OF THE
INCOME TAX ACT (CANADA) OR SECTION 317, OR ANY SUCCESSOR SECTION OF THE EXCISE
TAX ACT (CANADA) OR ANY COMPARABLE PROVISION OF SIMILAR LEGISLATION SHALL HAVE
BEEN RECEIVED BY LENDER OR ANY OTHER PERSON IN RESPECT OF BORROWER OR ANY OF ITS
SUBSIDIARIES OR OTHERWISE ISSUED IN RESPECT OF BORROWER OR ANY OF ITS
SUBSIDIARIES; OR


 


(Q)          DAMAGE, STRIKE, CASUALTY.  ANY MATERIAL DAMAGE TO, OR LOSS, THEFT
OR DESTRUCTION OF, ANY COLLATERAL, WHETHER OR NOT INSURED, OR ANY STRIKE,
LOCKOUT, LABOUR DISPUTE, EMBARGO, CONDEMNATION, ACT OF GOD OR PUBLIC ENEMY, OR
OTHER CASUALTY WHICH CAUSES, FOR MORE THAN FIFTEEN (15) CONSECUTIVE DAYS, THE
CESSATION OR SUBSTANTIAL CURTAILMENT OF REVENUE PRODUCING ACTIVITIES AT ANY
FACILITY OF US BORROWER OR ANY OF ITS SUBSIDIARIES IF ANY SUCH EVENT OR
CIRCUMSTANCE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(R)           LICENSES AND PERMITS.  THE LOSS, SUSPENSION OR REVOCATION OF, OR
FAILURE TO RENEW, ANY LICENSE OR PERMIT NOW HELD OR HEREAFTER ACQUIRED BY US
BORROWER OR ANY OF ITS

 

40

--------------------------------------------------------------------------------


 


SUBSIDIARIES, IF SUCH LOSS, SUSPENSION, REVOCATION OR FAILURE TO RENEW COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR

 


(S)           FORFEITURE.  THERE IS FILED AGAINST ANY LOAN PARTY OF ANY CIVIL OR
CRIMINAL ACTION, SUIT OR PROCEEDING, WHICH ACTION, SUIT OR PROCEEDING (1) IS NOT
DISMISSED WITHIN ONE HUNDRED TWENTY (120) DAYS; AND (2) COULD REASONABLY BE
EXPECTED TO RESULT IN THE CONFISCATION OR FORFEITURE OF ANY MATERIAL PORTION OF
THE COLLATERAL; OR


 


(T)           DEFAULT UNDER US FACILITY LOAN AGREEMENT.  ANY EVENT OF DEFAULT
(AS DEFINED UNDER THE US FACILITY LOAN AGREEMENT) SHALL OCCUR UNDER THE US
FACILITY LOAN AGREEMENT.


 

8.2           Suspension of Commitments.  Upon the occurrence of any Default or
Event of Default, notwithstanding any grace period or right to cure, Agent may,
or upon demand by Requisite Lenders shall, without notice or demand, immediately
cease making additional Revolving Advances and the Revolving Loan Commitment
shall be suspended; provided, that in the case of a Default, if the subject
condition or event is waived or cured within any applicable grace or cure
period, the Revolving Loan Commitment shall be reinstated.

 

8.3           Acceleration. Upon the occurrence of any Event of Default
described in the foregoing subsections 8.1(G) or 8.1(H), all Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Borrower, and the Revolving Loan Commitment shall thereupon
terminate.  Upon the occurrence and during the continuance of any other Event of
Default, Agent may and, upon demand by Requisite Lenders, shall, by written
notice to Borrower, declare all or any portion of the Obligations to be, and the
same shall forthwith become, immediately due and payable and the Revolving Loan
Commitment shall thereupon terminate.

 

8.4           Remedies.  If any Event of Default shall have occurred and be
continuing, in addition to and not in limitation of any other rights or remedies
available to Agent and Lenders at law or in equity, Agent may, and shall upon
the request of Requisite Lenders, exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or in the other
Loan Documents or otherwise available to it, all the rights and remedies of a
secured party on default under the Personal Property Security Legislation
(whether or not such Personal Property Security Legislation applies to the
affected Borrower Collateral) and may also (a) require Borrower to, and Borrower
hereby agrees that it will, at its expense and upon request of Agent forthwith,
assemble all or part of the Collateral as directed by Agent and make it
available to Agent at a place to be designated by Agent which is reasonably
convenient to both parties; (b) withdraw all cash in the Blocked Accounts and
apply such monies in payment of the Obligations in the manner provided in
subsection 8.7; and (c) without notice or demand or legal process, enter upon
any premises of Borrower and take possession of Collateral. All rights and
remedies may be exercised without notice to or consent by Borrower, except as
such notice or consent is expressly provided for hereunder or required by
applicable law.  Borrower agrees that, to the extent notice of sale of the
Borrower Collateral or any part thereof shall be required by law, at least
fifteen (15) days notice to Borrower of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification.  At any sale of

 

41

--------------------------------------------------------------------------------


 

the Borrower Collateral (whether public or private), if permitted by law, Agent
or any Lender may bid (which bid may be, in whole or in part, in the form of
cancellation of indebtedness) for the purchase of the Borrower Collateral or any
portion thereof for the account of Agent or such Lender.  Agent shall not be
obligated to make any sale of Borrower Collateral regardless of notice of sale
having been given.  Borrower shall remain liable for any deficiency.  Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  To the extent permitted by
law, Borrower hereby specifically waives all rights of redemption, stay or
appraisal which it has or may have under any law now existing or hereafter
enacted.  Agent shall not be required to proceed against any Collateral but may
proceed against any Loan Party directly.

 

8.5           Appointment of Receiver.  Agent and Lenders may appoint, remove
and reappoint any person or persons, including any employee or agent of Agent
and Lenders to be an interim receiver or receiver (the “Receiver”) which terms
shall include a receiver and manager of, or agent for, all or any part of the
Borrower Collateral.  Any such Receiver shall, as far as concerns responsibility
for his acts, be deemed to be the agent of Borrower and not of Agent or any
Lender, and Agent and Lenders shall not in any way by responsible for any
misconduct, negligence or non-feasance of such Receiver, its employees or
agents.  Except as otherwise directed by Agent and Lenders, all money received
by such Receiver shall be received in trust for and paid to Agent for the
benefit of Lenders.  Such Receiver shall have all of the powers and rights of
Agent and Lenders described in subsection 8.4.  Agent may, either directly or
through its agents or nominees, exercise any or all powers and right of a
Receiver.

 

8.6           Costs of Enforcement.  Borrower shall pay all costs, charges and
expenses incurred by Agent, any Lender or any Receiver or any nominee or agent
of Agent or any Lender, whether directly or for services rendered (including,
without limitation, solicitor’s costs on a solicitor and his own client basis,
auditor’s costs, other legal expenses and Receiver remuneration) in enforcing
this Agreement or any other Loan Document and in enforcing or collecting
Obligations and all such expenses together with any money owing as a result of
any borrowing permitted hereby shall be a charge on the proceeds of realization
and shall be secured hereby.

 

8.7           Appointment of Attorney-in-Fact.  Borrower hereby constitutes and
appoints Agent as Borrower’s attorney-in-fact with full authority in the place
and stead of Borrower and in the name of Borrower, Agent or otherwise, from time
to time in Agent’s discretion while an Event of Default is continuing to take
any action and to execute any instrument that Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including: (a) to ask,
demand, collect, sue for, recover, compound, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral; (b) to adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any customer or Borrower thereunder or
allow any credit or discount thereon; (c) to receive, endorse, and collect any
drafts or other instruments, documents and chattel paper, in connection with
clause (a) above; (d) to file any claims or take any action or institute any
proceedings that Agent may deem necessary or desirable for the collection of or
to preserve the value of any of the Collateral or otherwise to enforce the
rights of Agent and Lenders with respect to any of the Collateral; and (e) to
sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse

 

42

--------------------------------------------------------------------------------


 

receipts, assignments, verifications and notices in connection with Accounts and
other documents relating to the Collateral.  The appointment of Agent as
Borrower’s attorney and Agent’s rights and powers are coupled with an interest
and are irrevocable until indefeasible payment in full and complete performance
of all of the Obligations and termination of the Revolving Loan Commitment.

 

8.8           Limitation on Duty of Agent with Respect to Collateral.  Beyond
the safe custody thereof, Agent and each Lender shall have no duty with respect
to any Collateral in its possession or control (or in the possession or control
of any agent or bailee) or with respect to any income thereon or the
preservation of rights against prior parties or any other rights pertaining
thereto.  Agent shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which Agent accords its own
property.  Neither Agent nor any Lender shall be liable or responsible for any
loss or damage to any of the Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehouseman, carrier,
forwarding agency, consignee, broker or other agent or bailee selected by
Borrower or selected by Agent in good faith.

 

8.9           Application of Proceeds.  Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, (a) Borrower irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Agent from or on behalf of Borrower, and Agent shall have the continuing and
exclusive right to apply and to reapply any and all payments received at any
time or times after the occurrence and during the continuance of an Event of
Default against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent and (b) subject to the
Intercreditor Agreement, in the absence of a specific determination by Agent
with respect thereto, the proceeds of any sale of, or other realization upon,
all or any part of the Collateral shall be applied: first, to all fees, costs
and expenses incurred by or owing to Agent and then any Lender with respect to
this Agreement, the other Loan Documents or the Borrower Collateral; second, to
accrued and unpaid interest on the Obligations (including any interest which but
for the provisions of any Insolvency Law would have accrued on such amounts);
third, to the principal amounts of the Obligations outstanding; and fourth, to
any other Obligations or other obligations or indebtedness of Borrower owing to
Agent or any Lender under the Loan Documents or any Interest Rate Agreement or
Currency Rate Agreement or in respect of any Banking Services.  Any balance
remaining shall be delivered to the Borrower or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct.

 

8.10         License of Intellectual Property.  Borrower hereby assigns,
transfers and conveys to Agent, for the benefit of Agent and Lenders, effective
upon the occurrence of any Event of Default hereunder, the non-exclusive right
and license to use all Intellectual Property owned or used by Borrower, together
with any goodwill associated therewith, all to the extent necessary to enable
Agent to realize on the Collateral and any successor or assign to enjoy the
benefits of the Collateral (subject, in the case of trade-marks, to sufficient
rights of quality control and inspection in favour of the owner of such
trade-marks as is reasonably necessary to avoid the risk of invalidation of such
trade-marks).  This right and license shall inure to the benefit of all
successors, assigns and transferees of Agent and its successors, assigns and
transferees, whether

 

43

--------------------------------------------------------------------------------


 

by voluntary conveyance, operation of law, assignment, transfer, foreclosure,
deed in lieu of foreclosure or otherwise.  Such right and license is granted
free of charge.  Insofar as the terms of any agreement prohibit the assignment
or sublicense of Borrower’s rights under such contract, Borrower shall use its
best efforts to obtain a consent to such assignment, conveyance or sublicense to
Agent from the other parties to such contract.

 

8.11         Waivers; Non-Exclusive Remedies.  No failure on the part of Agent
or any Lender to exercise, and no delay in exercising and no course of dealing
with respect to, any right under this Agreement or the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise by
Agent or any Lender of any right under this Agreement or any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right.  The rights in this Agreement and the other Loan Documents are cumulative
and shall in no way limit any other remedies provided by law.

 

SECTION 9.
AGENT

 

9.1           Agent.

 


(A)          APPOINTMENT.  EACH LENDER HERETO AND, UPON OBTAINING AN INTEREST IN
ANY LOAN, ANY PARTICIPANT, TRANSFEREE OR OTHER ASSIGNEE OF ANY LENDER
IRREVOCABLY APPOINTS, DESIGNATES AND AUTHORIZES GE CANADA FINANCE AS AGENT TO
TAKE SUCH ACTIONS OR REFRAIN FROM TAKING SUCH ACTION AS ITS AGENT ON ITS BEHALF
AND TO EXERCISE SUCH POWERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AS ARE
DELEGATED BY THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  NEITHER THE AGENT NOR ANY OF ITS DIRECTORS,
OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR ANY ACTION SO TAKEN.  THE
PROVISIONS OF THIS SUBSECTION 9.1 ARE SOLELY FOR THE BENEFIT OF AGENT AND
LENDERS AND NO LOAN PARTY SHALL HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY OF
ANY OF THE PROVISIONS HEREOF.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AGENT SHALL ACT SOLELY AS AGENT OF
LENDERS AND DOES NOT ASSUME AND SHALL NOT BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION TOWARD OR RELATIONSHIP OF AGENCY OR TRUST WITH OR FOR ANY LOAN
PARTY.  AGENT MAY PERFORM ANY OF ITS DUTIES HEREUNDER, OR UNDER THE LOAN
DOCUMENTS, BY OR THROUGH ITS AGENTS OR EMPLOYEES.  FOR THE PURPOSES OF HOLDING
ANY SECURITY GRANTED BY ANY LOAN PARTY PURSUANT TO THE LAWS OF THE PROVINCE OF
QUEBEC, AGENT SHALL BE THE HOLDER OF AN IRREVOCABLE POWER OF ATTORNEY FOR ALL
PRESENT AND FUTURE LENDERS.  BY EXECUTING AN ASSIGNMENT AND ACCEPTANCE
AGREEMENT, ANY FUTURE LENDER SHALL BE DEEMED TO RATIFY THE POWER OF ATTORNEY
GRANTED TO AGENT HEREUNDER.  LENDERS AND EACH LOAN PARTY AGREE THAT
NOTWITHSTANDING SECTION 32 OF “THE ACT RESPECTING THE SPECIAL POWERS OF LEGAL
PERSONS (QUEBEC)”, AGENT MAY, AS THE PERSON HOLDING THE POWER OF ATTORNEY OF
LENDERS, ACQUIRE ANY DEBENTURES OR OTHER TITLE OF INDEBTEDNESS SECURED BY ANY
HYPOTHEC GRANTED BY ANY LOAN PARTY TO AGENT PURSUANT TO THE LAWS OF THE PROVINCE
OF QUEBEC.


 


(B)           NATURE OF DUTIES.  AGENT SHALL HAVE NO DUTIES, OBLIGATIONS OR
RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
LOAN DOCUMENTS.  THE DUTIES OF AGENT SHALL BE MECHANICAL AND ADMINISTRATIVE IN
NATURE.  AGENT SHALL NOT HAVE BY REASON OF THIS AGREEMENT A FIDUCIARY, TRUST OR
AGENCY RELATIONSHIP WITH OR IN RESPECT OF ANY LENDER OR ANY LOAN PARTY.  NOTHING
IN THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS, EXPRESS OR IMPLIED, IS INTENDED
TO OR SHALL BE CONSTRUED TO IMPOSE UPON AGENT ANY OBLIGATIONS IN RESPECT OF

 

44

--------------------------------------------------------------------------------


 


THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN
OR THEREIN.  EACH LENDER SHALL MAKE ITS OWN APPRAISAL OF THE CREDIT WORTHINESS
OF THE LOAN PARTIES, AND SHALL HAVE INDEPENDENTLY TAKEN WHATEVER STEPS IT
CONSIDERS NECESSARY TO EVALUATE THE FINANCIAL CONDITION AND AFFAIRS OF THE LOAN
PARTIES, AND AGENT SHALL HAVE NO DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON
A CONTINUING BASIS, TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION
WITH RESPECT THERETO (OTHER THAN AS EXPRESSLY REQUIRED HEREIN), WHETHER COMING
INTO ITS POSSESSION BEFORE THE CLOSING DATE OR AT ANY TIME OR TIMES THEREAFTER. 
IF AGENT SEEKS THE CONSENT OR APPROVAL OF ANY LENDERS TO THE TAKING OR
REFRAINING FROM TAKING ANY ACTION HEREUNDER, THEN AGENT SHALL SEND NOTICE
THEREOF TO EACH LENDER.  AGENT SHALL PROMPTLY NOTIFY EACH LENDER ANY TIME THAT
THE REQUISITE LENDERS HAVE INSTRUCTED AGENT TO ACT OR REFRAIN FROM ACTING
PURSUANT HERETO.


 


(C)           RIGHTS, EXCULPATION, ETC.  NEITHER AGENT NOR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO ANY LENDER FOR ANY ACTION
TAKEN OR OMITTED BY THEM HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS, OR IN
CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT AGENT SHALL BE LIABLE TO THE
EXTENT OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION.  AGENT SHALL NOT BE LIABLE FOR ANY
APPORTIONMENT OR DISTRIBUTION OF PAYMENTS MADE BY IT IN GOOD FAITH AND IF ANY
SUCH APPORTIONMENT OR DISTRIBUTION IS SUBSEQUENTLY DETERMINED TO HAVE BEEN MADE
IN ERROR, THE SOLE RECOURSE OF ANY LENDER TO WHOM PAYMENT WAS DUE BUT NOT MADE,
SHALL BE TO RECOVER FROM OTHER LENDERS ANY PAYMENT IN EXCESS OF THE AMOUNT TO
WHICH THEY ARE DETERMINED TO BE ENTITLED (AND SUCH OTHER LENDERS HEREBY AGREE TO
RETURN TO SUCH LENDER ANY SUCH ERRONEOUS PAYMENTS RECEIVED BY THEM).  IN
PERFORMING ITS FUNCTIONS AND DUTIES HEREUNDER, AGENT SHALL EXERCISE THE SAME
CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN ACCOUNT, BUT NEITHER AGENT
NOR ANY OF ITS AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO ANY LENDER FOR
ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN OR FOR THE
EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY, COLLECTIBILITY,
OR SUFFICIENCY OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY, OR FOR THE FINANCIAL CONDITION OF ANY LOAN
PARTY.  AGENT SHALL NOT BE REQUIRED TO MAKE ANY INQUIRY CONCERNING EITHER THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE FINANCIAL CONDITION OF ANY LOAN
PARTY, OR THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF
DEFAULT.  AGENT MAY AT ANY TIME REQUEST INSTRUCTIONS FROM LENDERS WITH RESPECT
TO ANY ACTIONS OR APPROVALS WHICH BY THE TERMS OF THIS AGREEMENT OR OF ANY OF
THE LOAN DOCUMENTS AGENT IS PERMITTED OR REQUIRED TO TAKE OR TO GRANT, AND IF
SUCH INSTRUCTIONS ARE PROMPTLY REQUESTED, AGENT SHALL BE ABSOLUTELY ENTITLED TO
REFRAIN FROM TAKING ANY ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL NOT BE
UNDER ANY LIABILITY WHATSOEVER TO ANY PERSON FOR REFRAINING FROM ANY ACTION OR
WITHHOLDING ANY APPROVAL UNDER ANY OF THE LOAN DOCUMENTS UNTIL IT SHALL HAVE
RECEIVED SUCH INSTRUCTIONS FROM REQUISITE LENDERS OR ALL OR SUCH OTHER PORTION
OF THE LENDERS AS SHALL BE PRESCRIBED BY THIS AGREEMENT.  WITHOUT LIMITING THE
FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST AGENT AS
A RESULT OF AGENT ACTING OR REFRAINING FROM ACTING UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF REQUISITE
LENDERS IN THE ABSENCE OF AN EXPRESS REQUIREMENT FOR A GREATER PERCENTAGE OF
LENDER APPROVAL HEREUNDER FOR SUCH ACTION.


 


(D)          RELIANCE.  AGENT SHALL BE UNDER NO DUTY TO EXAMINE, INQUIRE INTO,
OR PASS UPON THE VALIDITY, EFFECTIVENESS OR GENUINENESS OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT, OR ANY INSTRUMENT, DOCUMENT OR COMMUNICATION FURNISHED
PURSUANT HERETO OR IN CONNECTION HEREWITH.  AGENT SHALL BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITTEN

 

45

--------------------------------------------------------------------------------


 


OR ORAL NOTICES, STATEMENTS, CERTIFICATES, ORDERS OR OTHER DOCUMENTS OR ANY
TELEPHONE MESSAGE OR OTHER COMMUNICATION (INCLUDING ANY WRITING, FAX, TELECOPY
OR TELEGRAM) BELIEVED BY IT IN GOOD FAITH TO BE GENUINE, VALID, EFFECTIVE AND
CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON, AND WITH
RESPECT TO ALL MATTERS PERTAINING TO THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS
AND ITS DUTIES HEREUNDER OR THEREUNDER.  AGENT SHALL BE ENTITLED TO RELY UPON
THE ADVICE OF LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS, AND OTHER EXPERTS SELECTED
BY AGENT IN ITS SOLE DISCRETION.


 


(E)           INDEMNIFICATION.  EACH LENDER, IN PROPORTION TO ITS PRO RATA
SHARE, SEVERALLY AND NOT JOINTLY, AGREES TO REIMBURSE AND INDEMNIFY AGENT FOR
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, LEGAL
FEES AND EXPENSES), ADVANCES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER
WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST AGENT IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY
ACTION TAKEN OR OMITTED BY AGENT UNDER THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS, IN PROPORTION TO EACH LENDER’S PRO RATA SHARE, BUT ONLY TO THE EXTENT
THAT ANY OF THE FOREGOING IS NOT PROMPTLY REIMBURSED BY BORROWER; PROVIDED,
HOWEVER, NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, ADVANCES OR DISBURSEMENTS RESULTING FROM AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT BY A COURT
OF COMPETENT JURISDICTION.  IF ANY INDEMNITY FURNISHED TO AGENT FOR ANY PURPOSE
SHALL, IN THE OPINION OF AGENT, BE INSUFFICIENT OR BECOME IMPAIRED, AGENT MAY
CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS
INDEMNIFIED AGAINST, EVEN IF SO DIRECTED BY LENDERS OR REQUISITE LENDERS, UNTIL
SUCH ADDITIONAL INDEMNITY IS FURNISHED.  THE OBLIGATIONS OF LENDERS UNDER THIS
SUBSECTION 9.1(E) SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.


 


(F)           GE CANADA FINANCE INDIVIDUALLY.  WITH RESPECT TO ITS COMMITMENTS
AND THE LOANS MADE BY IT, GE CANADA FINANCE SHALL HAVE AND MAY EXERCISE THE SAME
RIGHTS AND POWERS HEREUNDER AND IS SUBJECT TO THE SAME OBLIGATIONS AND
LIABILITIES AS AND TO THE EXTENT SET FORTH HEREIN FOR ANY OTHER LENDER.  THE
TERMS “LENDERS” OR “REQUISITE LENDERS” OR ANY SIMILAR TERMS SHALL, UNLESS THE
CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE GE CANADA FINANCE IN ITS INDIVIDUAL
CAPACITY AS A LENDER OR ONE OF THE REQUISITE LENDERS.  GE CANADA FINANCE, EITHER
DIRECTLY OR THROUGH STRATEGIC AFFILIATIONS, MAY LEND MONEY TO, ACQUIRE EQUITY OR
OTHER OWNERSHIP INTERESTS IN, PROVIDE ADVISORY SERVICES TO AND GENERALLY ENGAGE
IN ANY KIND OF BANKING, TRUST OR OTHER BUSINESS WITH ANY LOAN PARTY AS IF IT
WERE NOT ACTING AS AGENT PURSUANT HERETO AND WITHOUT ANY DUTY TO ACCOUNT
THEREFOR TO LENDERS.  GE CANADA FINANCE, EITHER DIRECTLY OR THROUGH STRATEGIC
AFFILIATIONS, MAY ACCEPT FEES AND OTHER CONSIDERATION FROM ANY LOAN PARTY FOR
SERVICES IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE WITHOUT HAVING TO
ACCOUNT FOR THE SAME TO LENDERS.  EACH LENDER ACKNOWLEDGES THAT GE CAPITAL, OF
WHICH GE CANADA FINANCE IS A SUBSIDIARY, IS THE US FACILITY AGENT AND A US
FACILITY LENDER AND HAS PURCHASED CERTAIN EQUITY INTERESTS IN HOLDINGS AND THE
POTENTIAL CONFLICT OF INTEREST OF GE CANADA FINANCE AS AGENT AND AS A LENDER,
AND GE CAPITAL, AS THE US FACILITY AGENT, A US FACILITY LENDER AND A HOLDER OF
AN EQUITY INTEREST IN, AND SUBORDINATED INDEBTEDNESS OF, HOLDINGS AND CONSENTS
THERETO.

 

46

--------------------------------------------------------------------------------


 


(G)           SUCCESSOR AGENT.


 

(1)           RESIGNATION.  AGENT MAY RESIGN FROM THE PERFORMANCE OF ALL ITS
AGENCY FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING AT LEAST THIRTY (30)
BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO BORROWER AND THE LENDERS.  SUCH
RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR AGENT OF
APPOINTMENT AS PROVIDED BELOW.

 

(2)           APPOINTMENT OF SUCCESSOR.  UPON ANY SUCH NOTICE OF RESIGNATION
PURSUANT TO CLAUSE (G)(1) ABOVE, REQUISITE LENDERS SHALL APPOINT A SUCCESSOR
AGENT WHICH, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, SHALL BE
REASONABLY ACCEPTABLE TO BORROWER.  IF A SUCCESSOR AGENT SHALL NOT HAVE BEEN SO
APPOINTED WITHIN SAID THIRTY (30) BUSINESS DAY PERIOD, THE RETIRING AGENT, UPON
NOTICE TO BORROWER, SHALL THEN APPOINT A SUCCESSOR AGENT WHO SHALL SERVE AS
AGENT UNTIL SUCH TIME, IF ANY, AS REQUISITE LENDERS APPOINT A SUCCESSOR AGENT AS
PROVIDED ABOVE.

 

(3)           SUCCESSOR AGENT.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT
UNDER THE LOAN DOCUMENTS BY A SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL
THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING AGENT SHALL BE DISCHARGED
FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.  AFTER ANY RETIRING
AGENT’S RESIGNATION AS AGENT, THE PROVISIONS OF THIS SECTION 9 SHALL INURE TO
ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS
AGENT.

 


(H)          COLLATERAL MATTERS.


 

(1)           RELEASE OF COLLATERAL.  LENDERS HEREBY IRREVOCABLY AUTHORIZE
AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY LIEN GRANTED TO OR
HELD BY AGENT UPON ANY COLLATERAL (I) UPON TERMINATION OF THE REVOLVING LOAN
COMMITMENT AND UPON PAYMENT AND SATISFACTION OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS TO THE EXTENT NO CLAIMS GIVING RISE
THERETO HAVE BEEN ASSERTED); OR (II) CONSTITUTING PROPERTY BEING SOLD OR
DISPOSED OF IF BORROWER CERTIFIES TO AGENT THAT THE SALE OR DISPOSITION IS MADE
IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT (AND AGENT MAY RELY IN GOOD
FAITH CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY).  IN
ADDITION, WITH THE CONSENT OF REQUISITE LENDERS, AGENT MAY RELEASE LIENS GRANTED
TO OR HELD BY AGENT UPON ANY COLLATERAL HAVING A BOOK VALUE OF NOT GREATER THAN
FIVE PERCENT (5%) OF THE TOTAL BOOK VALUE OF ALL COLLATERAL, AS DETERMINED BY
AGENT, EITHER IN A SINGLE TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS;
PROVIDED, HOWEVER, IN NO EVENT WILL AGENT, ACTING UNDER THE AUTHORITY GRANTED TO
IT PURSUANT TO THIS SENTENCE, RELEASE DURING ANY CALENDAR YEAR LIENS GRANTED TO
OR HELD BY AGENT UPON ANY COLLATERAL HAVING A TOTAL BOOK VALUE IN EXCESS OF TEN
PERCENT (10%) OF THE TOTAL BOOK VALUE OF ALL COLLATERAL, AS DETERMINED BY AGENT.

 

(2)           CONFIRMATION OF AUTHORITY; EXECUTION OF RELEASES. WITHOUT IN ANY
MANNER LIMITING AGENT’S AUTHORITY TO ACT WITHOUT ANY SPECIFIC OR FURTHER
AUTHORIZATION OR CONSENT BY LENDERS (AS SET FORTH IN
SUBSECTION 9.1(H)(1) ABOVE), EACH LENDER AGREES TO CONFIRM IN WRITING, UPON
REQUEST BY AGENT OR BORROWER, THE AUTHORITY TO RELEASE ANY COLLATERAL CONFERRED
UPON AGENT UNDER CLAUSES (I) AND (II) OF SUBSECTION 9.1(H)(1).  UPON RECEIPT BY
AGENT OF CONFIRMATION FROM THE REQUISITE PERCENTAGE OF LENDERS (AS SET FORTH IN
SUBSECTION 9.1(H)(1) ABOVE), IF ANY, OF AGENT’S AUTHORITY TO RELEASE ANY LIENS
UPON ANY COLLATERAL, AND UPON AT LEAST TEN (10) BUSINESS DAYS PRIOR WRITTEN
REQUEST BY BORROWER, AGENT SHALL, AND IS HEREBY IRREVOCABLY

 

47

--------------------------------------------------------------------------------


 

AUTHORIZED BY LENDERS TO, EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE
THE RELEASE OF THE LIENS GRANTED TO AGENT, FOR THE BENEFIT OF AGENT AND LENDERS,
UPON SUCH COLLATERAL; PROVIDED, HOWEVER, THAT (I) AGENT SHALL NOT BE REQUIRED TO
EXECUTE ANY SUCH DOCUMENT ON TERMS WHICH, IN AGENT’S OPINION, WOULD EXPOSE AGENT
TO LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE
RELEASE OF SUCH LIENS WITHOUT RECOURSE OR WARRANTY, AND (II) SUCH RELEASE SHALL
NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS
GRANTED TO AGENT ON BEHALF OF AGENT AND LENDERS UPON (OR OBLIGATIONS OF ANY LOAN
PARTY, IN RESPECT OF) ALL INTERESTS RETAINED BY ANY LOAN PARTY, INCLUDING,
WITHOUT LIMITATION, THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO
CONSTITUTE PART OF THE PROPERTY COVERED BY THIS AGREEMENT OR THE LOAN DOCUMENTS.

 

(3)           ABSENCE OF DUTY.  AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY
LENDER OR ANY OTHER PERSON TO ASSURE THAT THE PROPERTY COVERED BY THIS AGREEMENT
OR THE LOAN DOCUMENTS EXISTS OR IS OWNED BY ANY LOAN PARTY OR IS CARED FOR,
PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR THAT THE LIENS GRANTED TO AGENT
ON BEHALF OF AGENT AND LENDERS HEREIN OR PURSUANT HERETO HAVE BEEN PROPERLY OR
SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE
ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR
MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE
EXERCISING, ANY OF THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO
AGENT IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS, IT BEING
UNDERSTOOD AND AGREED THAT IN RESPECT OF THE PROPERTY COVERED BY THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR ANY ACT, OMISSION OR EVENT RELATED THERETO, AGENT
MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS DISCRETION, GIVEN AGENT’S
OWN INTEREST IN PROPERTY COVERED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
AS ONE OF THE LENDERS AND THAT AGENT SHALL HAVE NO DUTY OR LIABILITY WHATSOEVER
TO ANY OF THE OTHER LENDERS; PROVIDED, HOWEVER, THAT AGENT SHALL EXERCISE THE
SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN ACCOUNT.

 


(I)            AGENCY FOR PERFECTION.  AGENT AND EACH LENDER HEREBY APPOINT EACH
OTHER LENDER AS AGENT FOR THE PURPOSE OF PERFECTING AGENT’S SECURITY INTEREST IN
ASSETS WHICH, IN ACCORDANCE WITH APPLICABLE LAW IN ANY APPLICABLE JURISDICTION,
CAN BE PERFECTED ONLY BY POSSESSION.  SHOULD ANY LENDER (OTHER THAN AGENT)
OBTAIN POSSESSION OF ANY SUCH ASSETS, SUCH LENDER SHALL NOTIFY AGENT THEREOF,
AND, PROMPTLY UPON AGENT’S REQUEST THEREFOR, SHALL DELIVER SUCH ASSETS TO AGENT
OR IN ACCORDANCE WITH AGENT’S INSTRUCTIONS.  AGENT MAY FILE SUCH PROOFS OF CLAIM
OR DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF
AGENT AND LENDERS (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION,
EXPENSES, DISBURSEMENTS AND ADVANCES OF AGENT AND LENDERS, THEIR RESPECTIVE
AGENTS, FINANCIAL ADVISORS AND COUNSEL), ALLOWED IN ANY JUDICIAL PROCEEDINGS
RELATIVE TO ANY OF THE LOAN PARTIES, OR ANY OF THEIR RESPECTIVE CREDITORS OR
PROPERTY, AND SHALL BE ENTITLED AND EMPOWERED TO COLLECT, RECEIVE AND DISTRIBUTE
ANY MONIES, SECURITIES OR OTHER PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH
CLAIMS.  ANY CUSTODIAN IN ANY JUDICIAL PROCEEDINGS RELATIVE TO ANY LOAN PARTY IS
HEREBY AUTHORIZED BY EACH LENDER TO MAKE PAYMENTS TO AGENT AND, IN THE EVENT
THAT AGENT SHALL CONSENT TO THE MAKING OF SUCH PAYMENTS DIRECTLY TO LENDERS, TO
PAY TO AGENT ANY AMOUNT DUE FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF AGENT, ITS AGENTS, FINANCIAL ADVISORS AND LEGAL
COUNSEL, AND ANY OTHER AMOUNTS DUE AGENT.  NOTHING CONTAINED IN THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO AUTHORIZE AGENT TO AUTHORIZE OR
CONSENT TO OR ACCEPT OR ADOPT ON BEHALF OF ANY LENDER ANY PLAN OF
REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION AFFECTING THE LOANS, OR
THE RIGHTS OF ANY HOLDER THEREOF, OR TO AUTHORIZE AGENT TO VOTE IN RESPECT OF
THE CLAIM OF ANY LENDER IN ANY SUCH PROCEEDING, EXCEPT AS SPECIFICALLY PERMITTED
HEREIN.

 

48

--------------------------------------------------------------------------------


 


(J)            EXERCISE OF REMEDIES.  EACH LENDER AGREES THAT IT WILL NOT HAVE
ANY RIGHT INDIVIDUALLY TO ENFORCE OR SEEK TO ENFORCE THIS AGREEMENT OR ANY LOAN
DOCUMENT OR TO REALIZE UPON ANY COLLATERAL SECURITY FOR THE LOANS, UNLESS
INSTRUCTED TO DO SO BY AGENT, IT BEING UNDERSTOOD AND AGREED THAT SUCH RIGHTS
AND REMEDIES MAY BE EXERCISED ONLY BY AGENT.


 

9.2           Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  Agent will notify each Lender of its receipt of any such notice.

 

9.3           Action by Agent. Agent shall take such action with respect to any
Default or Event of Default as may be requested by Requisite Lenders in
accordance with Section 8.  Unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to any Default or Event of Default as it
shall deem advisable or in the best interests of Lenders.

 

9.4           Amendments, Waivers and Consents.

 


(A)          PERCENTAGE OF LENDERS REQUIRED.  EXCEPT AS OTHERWISE PROVIDED
HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS, NO AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM, SHALL IN ANY
EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY REQUISITE
LENDERS (OR, AGENT, IF EXPRESSLY SET FORTH HEREIN OR IN ANY OF THE OTHER LOAN
DOCUMENTS) AND THE APPLICABLE LOAN PARTY; PROVIDED HOWEVER, NO AMENDMENT,
MODIFICATION, TERMINATION, WAIVER OR CONSENT SHALL BE EFFECTIVE, UNLESS IN
WRITING AND SIGNED BY ALL LENDERS (EXCLUDING DEFAULTING LENDERS) AND ALL US
FACILITY LENDERS (EXCLUDING “DEFAULTING LENDERS”, AS SUCH TERM IS DEFINED IN THE
US FACILITY LOAN AGREEMENT):  (I) INCREASE THE REVOLVING LOAN COMMITMENT OR ANY
LENDER’S PRO RATA SHARE OF THE REVOLVING LOAN COMMITMENT; (II) REDUCE THE
PRINCIPAL OF OR THE RATE OF INTEREST ON ANY LOAN OR REDUCE THE FEES PAYABLE WITH
RESPECT TO ANY LOAN; (III) EXTEND THE TERMINATION DATE OR THE SCHEDULED DUE DATE
FOR ALL OR ANY PORTION OF PRINCIPAL OF THE LOANS OR ANY INTEREST OR FEES DUE
HEREUNDER; (IV) AMEND THE DEFINITIONS OF THE TERM “REQUISITE LENDERS” OR THE
PERCENTAGE OF LENDERS WHICH SHALL BE REQUIRED FOR LENDERS TO TAKE ANY ACTION
HEREUNDER; (V) AMEND OR WAIVE THIS SUBSECTION 9.4 OR THE DEFINITIONS OF THE
TERMS USED IN THIS SUBSECTION 9.4 INSOFAR AS THE DEFINITIONS AFFECT THE
SUBSTANCE OF THIS SUBSECTION 9.4; (VI) INCREASE THE PERCENTAGES CONTAINED IN THE
DEFINITION OF CANADIAN BORROWING BASE (OR IN THE DEFINITION OF CONSOLIDATING
BORROWING BASE UNDER THE US FACILITY LOAN AGREEMENT) OR AMEND THE DEFINITIONS OF
THE TERMS “CANADIAN BORROWING BASE”, “CONSOLIDATED BORROWING BASE” OR
“CONSOLIDATING BORROWING BASE” (AS DEFINED UNDER THE US FACILITY LOAN AGREEMENT)
OR THE DEFINITIONS OF THE TERMS USED THEREIN INSOFAR AS THOSE TERMS AFFECT THE
SUBSTANCE OF SUCH TERMS; (VII) AMEND PARAGRAPH A OF THE FINANCIAL COVENANTS
RIDER OR THE DEFINITIONS OF THE TERMS USED THEREIN INSOFAR AS THE DEFINITIONS
AFFECT THE SUBSTANCE OF SUCH PARAGRAPH (A); (VIII) RELEASE COLLATERAL (EXCEPT IF
THE SALE, DISPOSITION OR RELEASE OF SUCH COLLATERAL IS PERMITTED UNDER
SUBSECTION 7.3 OR SUBSECTION 9.1 OR UNDER ANY OTHER LOAN DOCUMENT); OR
(IX) AMEND THE TERMS “OBLIGATIONS” OR THE DEFINITIONS OF THE TERMS USED THEREIN
INSOFAR AS THOSE DEFINITIONS AFFECT THE SUBSTANCE OF SUCH TERM; (X) CONSENT TO
THE ASSIGNMENT, DELEGATION OR OTHER TRANSFER BY ANY LOAN

 

49

--------------------------------------------------------------------------------


 


PARTY OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER ANY LOAN DOCUMENT; (XI) AMEND
OR WAIVE SUBSECTION 8.9; OR (XII) INCREASE THE “COMMITMENTS” UNDER (AND AS
DEFINED IN) THE US FACILITY LOAN AGREEMENT; PROVIDED, FURTHER, THAT NO
AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT AFFECTING THE RIGHTS OR
DUTIES OF AGENT UNDER THIS SECTION 9 OR UNDER ANY LOAN DOCUMENT SHALL IN ANY
EVENT BE EFFECTIVE, UNLESS IN WRITING AND SIGNED BY AGENT, IN ADDITION TO
LENDERS AND OTHER PERSONS (IF ANY) REQUIRED TO TAKE SUCH ACTION.  ANY AMENDMENT,
MODIFICATION, TERMINATION, WAIVER OR CONSENT EFFECTED IN ACCORDANCE WITH THIS
SECTION 9 SHALL BE BINDING UPON EACH LENDER OR FUTURE LENDER AND, IF SIGNED BY A
LOAN PARTY, ON SUCH LOAN PARTY.


 


(B)           SPECIFIC PURPOSE OR INTENT.  EACH AMENDMENT, MODIFICATION,
TERMINATION, WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE SPECIFIC PURPOSE FOR WHICH IT WAS GIVEN.  NO AMENDMENT,
MODIFICATION, TERMINATION, WAIVER OR CONSENT SHALL BE REQUIRED FOR AGENT TO TAKE
ADDITIONAL COLLATERAL.


 


(C)           FAILURE TO GIVE CONSENT; REPLACEMENT OF NON-CONSENTING LENDER.  IN
THE EVENT AGENT REQUESTS THE CONSENT OF A LENDER AND DOES NOT RECEIVE A WRITTEN
CONSENT OR DENIAL THEREOF WITHIN TEN (10) BUSINESS DAYS AFTER SUCH LENDER’S
RECEIPT OF SUCH REQUEST, THEN SUCH LENDER WILL BE DEEMED TO HAVE DENIED THE
GIVING OF SUCH CONSENT.  IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT,
MODIFICATION, TERMINATION OR WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT
REQUIRING THE CONSENT OR APPROVAL OF ALL LENDERS UNDER THIS SUBSECTION 9.4, THE
CONSENT OF REQUISITE LENDERS IS OBTAINED BUT THE CONSENT OF ONE OR MORE OTHER
LENDERS WHOSE CONSENT IS REQUIRED IS NOT OBTAINED, THEN BORROWER SHALL HAVE THE
RIGHT, SO LONG AS ALL SUCH NON-CONSENTING LENDERS ARE EITHER REPLACED OR PREPAID
AS DESCRIBED IN CLAUSES (A) OR (B) BELOW, TO EITHER (A) REPLACE THE
NON-CONSENTING LENDERS WITH ONE OR MORE REPLACEMENT LENDERS PURSUANT TO
SUBSECTION 2.12(A), AS IF SUCH LENDER WERE AN AFFECTED LENDER THEREUNDER, BUT
ONLY SO LONG AS EACH SUCH REPLACEMENT LENDER CONSENTS TO THE PROPOSED AMENDMENT,
MODIFICATION, TERMINATION OR WAIVER, OR (B) PREPAY IN FULL THE OBLIGATIONS OF
THE NON-CONSENTING LENDERS AND TERMINATE THE NON-CONSENTING LENDERS’ COMMITMENTS
PURSUANT TO SUBSECTION 2.12(B), AS IF SUCH LENDER WERE AN AFFECTED LENDER
THEREUNDER.


 

Notwithstanding anything in this subsection 9.4, Agent and Borrower, without the
consent of either Requisite Lenders or all Lenders, may execute amendments to
this Agreement and the Loan Documents, which consist solely of the making of
typographical corrections.

 

9.5           Assignments and Participations in Loans.

 


(A)          ASSIGNMENTS.  EACH LENDER MAY ASSIGN ITS RIGHTS AND DELEGATE ITS
OBLIGATIONS UNDER THIS AGREEMENT TO AN ELIGIBLE ASSIGNEE; PROVIDED, HOWEVER,
(1) SUCH LENDER (OTHER THAN GE CANADA FINANCE) SHALL FIRST OBTAIN THE WRITTEN
CONSENT OF AGENT AND BORROWER (UNLESS ASSIGNING TO A LENDER OR AN AFFILIATE OF A
LENDER), WHICH CONSENT, IN EITHER CASE, SHALL NOT BE UNREASONABLY WITHHELD;
PROVIDED, THAT SUCH CONSENT OF BORROWER SHALL NOT BE REQUIRED AT ANY TIME THAT
AN EVENT OF DEFAULT EXISTS), (2) THE PRO RATA SHARE OF THE REVOLVING LOAN
COMMITMENT BEING ASSIGNED SHALL IN NO EVENT BE LESS THAN THE LESSER OF
(A) C$7,500,000, OR (B) THE ENTIRE AMOUNT OF THE PRO RATA SHARE OF THE REVOLVING
LOAN COMMITMENT OF THE ASSIGNING LENDER, (3) (A) THE PARTIES TO SUCH ASSIGNMENT
SHALL EXECUTE AND DELIVER TO AGENT FOR ACCEPTANCE AND RECORDING A ASSIGNMENT AND
ACCEPTANCE AGREEMENT TOGETHER WITH (I) A PROCESSING AND RECORDING FEE OF
US$3,500 OR THE EQUIVALENT AMOUNT THEREOF PAYABLE BY THE ASSIGNING LENDER TO
AGENT AND

 

50

--------------------------------------------------------------------------------


 


(II) EACH OF THE NOTES ORIGINALLY DELIVERED TO THE ASSIGNING LENDER, AND (4) IF
SUCH ASSIGNEE IS A NON-RESIDENT OF CANADA FOR THE PURPOSE OF THE ITA (AND, FOR
GREATER CERTAINTY, A PERSON WHO IS DEEMED TO BE RESIDENT IN CANADA FOR THE
PURPOSE OF THE ITA OR IS DEEMED BY SUBSECTION 212 (13.3) OF THE ITA TO BE
RESIDENT IN CANADA IN RESPECT OF ANY AMOUNTS PAID OR CREDITED UNDER THIS
AGREEMENT IS NOT SUCH A NON-RESIDENT OF CANADA), THEN, NOTWITHSTANDING
SUBSECTION 2.10, PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT THAT IS
CONTINUING, BORROWER SHALL NOT BE OBLIGATED TO GROSS-UP PAYMENTS OF INTEREST AND
FEES PAYABLE HEREUNDER TO SUCH ASSIGNEE BY THE AMOUNTS OF CANADIAN WITHHOLDING
TAX THAT MAY BE EXIGIBLE ON SUCH INTEREST OR FEES AS A RESULT OF THE ASSIGNEE
BEING A NON-RESIDENT OF CANADA FOR THE PURPOSE OF THE ITA.  THE ADMINISTRATIVE
FEE REFERRED TO IN CLAUSE (3) OF THE PRECEDING SENTENCE SHALL NOT APPLY TO AN
ASSIGNMENT OF A SECURITY INTEREST IN ALL OR ANY PORTION OF A LENDER’S RIGHTS
UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, AS DESCRIBED IN PARAGRAPH
(D)(1) BELOW. UPON RECEIPT OF ALL OF THE FOREGOING, AGENT SHALL NOTIFY BORROWER
OF SUCH ASSIGNMENT AND BORROWER SHALL COMPLY WITH ITS OBLIGATIONS UNDER THE LAST
SENTENCE OF SUBSECTION 2.1(D).  IN THE CASE OF AN ASSIGNMENT AUTHORIZED UNDER
THIS SUBSECTION 9.5, THE ASSIGNEE SHALL BE CONSIDERED TO BE A “LENDER” HEREUNDER
(AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE ASSIGNEE SHALL BE
CONSIDERED TO BE A LENDER UNDER, AND BOUND BY, THE INTERCREDITOR AGREEMENT) AND
BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT ANY ASSIGNMENT WILL GIVE RISE TO A
DIRECT OBLIGATION OF THE BORROWER TO THE ASSIGNEE. THE ASSIGNING LENDER SHALL BE
RELIEVED OF ITS OBLIGATIONS TO MAKE LOANS HEREUNDER WITH RESPECT TO ITS PRO RATA
SHARE OF THE REVOLVING LOAN COMMITMENT OR ASSIGNED PORTION THEREOF.


 


(B)           PARTICIPATIONS.  EACH LENDER MAY SELL PARTICIPATIONS IN ALL OR ANY
PART OF ITS PRO RATA SHARE OF THE REVOLVING LOAN COMMITMENT MADE BY IT TO
ANOTHER PERSON; PROVIDED, HOWEVER, SUCH LENDER SHALL FIRST OBTAIN THE PRIOR
WRITTEN CONSENT OF AGENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, AND
ANY SUCH PARTICIPATION SHALL BE IN A MINIMUM AMOUNT OF C$5,000,000.  ALL AMOUNTS
PAYABLE BY BORROWER HEREUNDER SHALL BE DETERMINED AS IF THAT LENDER HAD NOT SOLD
SUCH PARTICIPATION AND THE HOLDER OF ANY SUCH PARTICIPATION SHALL NOT BE
ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO TAKE ANY ACTION HEREUNDER
EXCEPT ACTION DIRECTLY EFFECTING (1) ANY REDUCTION IN THE PRINCIPAL AMOUNT OR AN
INTEREST RATE ON ANY LOAN IN WHICH SUCH HOLDER PARTICIPATES; (2) ANY EXTENSION
OF THE TERMINATION DATE OR THE DATE FIXED FOR ANY PAYMENT OF INTEREST OR
PRINCIPAL PAYABLE WITH RESPECT TO ANY LOAN IN WHICH SUCH HOLDER PARTICIPATES;
AND (3) ANY RELEASE OF SUBSTANTIALLY ALL OF THE COLLATERAL.  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT THE PARTICIPANT UNDER EACH PARTICIPATION SHALL FOR
PURPOSES OF SUBSECTIONS 2.9, 2.10, 9.6 AND 10.2 BE CONSIDERED TO BE A “LENDER”;
PROVIDED, THAT NO SUCH PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER
AMOUNT PURSUANT TO SUCH SUBSECTIONS FROM THE PARTICIPATING LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE IN RESPECT OF THE PORTION OF SUCH REVOLVING LOAN OR
REVOLVING LOAN COMMITMENT IN WHICH SUCH PARTICIPATION WAS SOLD.


 


(C)           NO RELIEF OF OBLIGATIONS; COOPERATION; ABILITY TO MAKE BA RATE
LOANS.  EXCEPT AS OTHERWISE PROVIDED IN SUBSECTION 9.5(A) NO LENDER SHALL, AS
BETWEEN BORROWER AND THAT LENDER, BE RELIEVED OF ANY OF ITS OBLIGATIONS
HEREUNDER AS A RESULT OF ANY SALE, ASSIGNMENT, TRANSFER OR NEGOTIATION OF, OR
GRANTING OF PARTICIPATION IN, ALL OR ANY PART OF THE LOANS OR OTHER OBLIGATIONS
OWED TO SUCH LENDER.  EACH LENDER MAY FURNISH ANY INFORMATION CONCERNING THE
LOAN PARTIES IN THE POSSESSION OF THAT LENDER FROM TIME TO TIME TO ELIGIBLE
ASSIGNEES AND PARTICIPANTS (INCLUDING PROSPECTIVE ASSIGNEES AND PARTICIPANTS),
SUBJECT TO THE PROVISIONS OF SUBSECTION 10.20.  BORROWER AGREES THAT IT WILL USE
ITS DILIGENT EFFORTS TO ASSIST AND COOPERATE WITH AGENT AND ANY LENDER IN ANY
MANNER REASONABLY REQUESTED BY AGENT OR SUCH LENDER TO EFFECT THE

 

51

--------------------------------------------------------------------------------


 


SALE OF A PARTICIPATION OR AN ASSIGNMENT DESCRIBED ABOVE, INCLUDING, WITHOUT
LIMITATION, ASSISTANCE IN THE PREPARATION OF APPROPRIATE DISCLOSURE DOCUMENTS OR
PLACEMENT MEMORANDA.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO
THE CONTRARY, SO LONG AS THE REQUISITE LENDERS SHALL REMAIN CAPABLE OF MAKING BA
RATE LOANS, NO PERSON SHALL BECOME A LENDER HEREUNDER UNLESS SUCH PERSON SHALL
ALSO BE CAPABLE OF MAKING BA RATE LOANS.


 


(D)          SECURITY INTERESTS; ASSIGNMENT TO AFFILIATES.  NOTWITHSTANDING ANY
OTHER PROVISION SET FORTH IN THIS AGREEMENT, ANY LENDER MAY AT ANY TIME
FOLLOWING WRITTEN NOTICE TO AGENT (1) PLEDGE THE OBLIGATIONS HELD BY IT OR
CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS IN FAVOUR OF ANY PERSON; PROVIDED,
HOWEVER  (A) NO SUCH PLEDGE OR GRANT OF SECURITY INTEREST TO ANY PERSON SHALL
RELEASE SUCH LENDER FROM ITS OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT AND (B) THE ACQUISITION OF TITLE TO SUCH LENDER’S OBLIGATIONS PURSUANT
TO ANY FORECLOSURE OR OTHER EXERCISE OF REMEDIES BY SUCH PERSON SHALL BE SUBJECT
TO THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IN ALL RESPECTS
INCLUDING, WITHOUT LIMITATION, ANY CONSENT REQUIRED BY SUBSECTION 9.5; AND
(2) SUBJECT TO COMPLYING WITH THE PROVISIONS OF SUBSECTION 9.5(A), ASSIGN ALL OR
ANY PORTION OF ITS FUNDED LOANS TO AN ELIGIBLE ASSIGNEE WHICH IS A SUBSIDIARY OF
SUCH LENDER OR ITS PARENT COMPANY, TO ONE OR MORE OTHER LENDERS, OR TO A RELATED
FUND.  FOR PURPOSES OF THIS PARAGRAPH, A “RELATED FUND” SHALL MEAN, WITH RESPECT
TO ANY LENDER, A FUND OR OTHER INVESTMENT VEHICLE THAT INVESTS IN COMMERCIAL
LOANS AND IS MANAGED BY SUCH LENDER OR BY THE SAME INVESTMENT ADVISOR THAT
MANAGES SUCH LENDER OR BY AN AFFILIATE OF SUCH INVESTMENT ADVISOR.


 


(E)           RECORDING OF ASSIGNMENTS.  AGENT SHALL MAINTAIN AT ITS OFFICE IN
TORONTO, ONTARIO A COPY OF EACH ASSIGNMENT AND ACCEPTANCE AGREEMENT DELIVERED TO
IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF LENDERS, AND
THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE LOANS OWING TO EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE PRESUMPTIVE EVIDENCE OF THE AMOUNTS DUE AND OWING TO
LENDERS IN THE ABSENCE OF MANIFEST ERROR.  BORROWER, AGENT AND EACH LENDER MAY
TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS
HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER
SHALL BE AVAILABLE FOR INSPECTION BY BORROWER AND ANY LENDER, AT ANY REASONABLE
TIME UPON REASONABLE PRIOR NOTICE.


 

9.6           Set Off and Sharing of Payments.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
each Lender is hereby authorized by Borrower at any time or from time to time,
with reasonably prompt subsequent notice to Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender at any of
its offices for the account of Borrower or any of its Subsidiaries (regardless
of whether such balances are then due to Borrower or its Subsidiaries), and
(b) other property at any time held or owing by such Lender to or for the credit
or for the account of Borrower or any of its Subsidiaries, against and on
account of any of the Obligations; except that no Lender shall exercise any such
right without the prior written consent of Agent.  Any Lender exercising its
right to set off shall purchase for cash (and the other Lenders shall sell)
interests in each of such other Lender’s Pro Rata Share of the Obligations as
would be necessary to cause all Lenders to share the amount so set off with each
other Lender in accordance with their respective Pro Rata Shares.  Borrower
agrees, to the fullest extent permitted by law, that any Lender may exercise its
right to set off with respect to

 

52

--------------------------------------------------------------------------------


 

amounts in excess of its Pro Rata Share of the Obligations and upon doing so
shall deliver such amount so set off to Agent for the benefit of Agent and all
Lenders in accordance with their Pro Rata Shares.

 

9.7           Disbursement of Funds.  Agent may, on behalf of Lenders, disburse
funds to Borrower for Loans requested.  Each Lender shall reimburse Agent on
demand for all funds disbursed on its behalf by Agent, or if Agent so requests,
each Lender will remit to Agent its Pro Rata Share of any Loan or Revolving
Advance before Agent disburses same to Borrower.  If Agent elects to require
that each Lender make funds available to Agent prior to a disbursement by Agent
to Borrower, Agent shall advise each Lender by telephone, telex, fax or telecopy
of the amount of such Lender’s Pro Rata Share of the Loan requested by Borrower
no later than 1:00 p.m. Toronto time on the Funding Date applicable thereto, and
each such Lender shall pay Agent such Lender’s Pro Rata Share of such requested
Loan, in same day funds, by wire transfer to Agent’s Account on such Funding
Date. If any Lender fails to pay the amount of its Pro Rata Share within one
(1) Business Day after Agent’s demand, Agent shall promptly notify Borrower, and
Borrower shall immediately repay such amount to Agent.  Any repayment required
pursuant to this subsection 9.7 shall be without premium or penalty.  Nothing in
this subsection 9.7 or elsewhere in this Agreement or the other Loan Documents,
including without limitation the provisions of subsection 9.8, shall be deemed
to require Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights that Agent or Borrower may have against any Lender as a result of any
default by such Lender hereunder.

 

9.8           Settlements, Payments and Information.

 


(A)          REVOLVING ADVANCES AND PAYMENTS; FEE PAYMENTS.


 

(1)           FLUCTUATION OF REVOLVING LOAN BALANCE.  THE REVOLVING LOAN BALANCE
MAY FLUCTUATE FROM DAY TO DAY THROUGH AGENT’S DISBURSEMENT OF FUNDS TO, AND
RECEIPT OF FUNDS FROM, BORROWER.  IN ORDER TO MINIMIZE THE FREQUENCY OF
TRANSFERS OF FUNDS BETWEEN AGENT AND EACH LENDER NOTWITHSTANDING TERMS TO THE
CONTRARY SET FORTH IN SECTION 2 AND SUBSECTION 9.7, REVOLVING ADVANCES AND
REPAYMENTS WILL BE SETTLED ACCORDING TO THE PROCEDURES DESCRIBED IN THIS
SUBSECTION 9.8. NOTWITHSTANDING THESE PROCEDURES, EACH LENDER’S OBLIGATION TO
FUND ITS PORTION OF ANY ADVANCES MADE BY AGENT TO BORROWER WILL COMMENCE ON THE
DATE SUCH ADVANCES ARE MADE BY AGENT.  SUCH PAYMENTS WILL BE MADE BY SUCH LENDER
WITHOUT SET-OFF, COUNTERCLAIM OR REDUCTION OF ANY KIND.

 

(2)           SETTLEMENT DATES.  ONCE EACH WEEK FOR THE REVOLVING LOAN OR MORE
FREQUENTLY (INCLUDING DAILY), IF AGENT SO ELECTS (EACH SUCH DAY BEING A
“SETTLEMENT DATE”), AGENT WILL ADVISE EACH LENDER BY TELEPHONE, FAX OR TELECOPY
OF THE AMOUNT OF EACH SUCH LENDER’S PRO RATA SHARE OF THE REVOLVING LOAN.  IN
THE EVENT PAYMENTS ARE NECESSARY TO ADJUST THE AMOUNT OF SUCH LENDER’S REQUIRED
PRO RATA SHARE OF THE REVOLVING LOAN BALANCE TO SUCH LENDER’S ACTUAL PRO RATA
SHARE OF THE REVOLVING LOAN BALANCE AS OF ANY SETTLEMENT DATE, THE PARTY FROM
WHICH SUCH PAYMENT IS DUE WILL PAY THE OTHER, IN SAME DAY FUNDS, BY WIRE
TRANSFER TO THE OTHER’S ACCOUNT NOT LATER THAN 3:00 P.M. TORONTO TIME ON THE
BUSINESS DAY FOLLOWING THE SETTLEMENT DATE.

 

53

--------------------------------------------------------------------------------


 

(3)           SETTLEMENT DEFINITIONS.  FOR PURPOSES OF THIS SUBSECTION 9.8(A),
THE FOLLOWING TERMS AND CONDITIONS WILL HAVE THE MEANINGS INDICATED:

 

(A)           “DAILY LOAN BALANCE” MEANS AN AMOUNT CALCULATED AS OF THE END OF
EACH CALENDAR DAY BY SUBTRACTING (I) THE CUMULATIVE PRINCIPAL AMOUNT PAID BY
AGENT TO A LENDER ON A LOAN FROM THE CLOSING DATE THROUGH AND INCLUDING SUCH
CALENDAR DAY, FROM (II) THE CUMULATIVE PRINCIPAL AMOUNT ON A LOAN ADVANCED BY
SUCH LENDER TO AGENT ON THAT LOAN FROM THE CLOSING DATE THROUGH AND INCLUDING
SUCH CALENDAR DAY.

 

(B)           “DAILY INTEREST RATE” MEANS AN AMOUNT CALCULATED BY DIVIDING THE
INTEREST RATE PAYABLE TO A LENDER ON A LOAN (AS SET FORTH IN SUBSECTION 2.2) AS
OF EACH CALENDAR DAY BY THREE HUNDRED SIXTY (360).

 

(C)           “DAILY INTEREST AMOUNT” MEANS AN AMOUNT CALCULATED BY MULTIPLYING
THE DAILY LOAN BALANCE OF A LOAN BY THE ASSOCIATED DAILY INTEREST RATE ON THAT
LOAN.

 

(D)           “INTEREST RATIO” MEANS A NUMBER CALCULATED BY DIVIDING THE TOTAL
AMOUNT OF THE INTEREST ON A LOAN RECEIVED BY AGENT WITH RESPECT TO THE
IMMEDIATELY PRECEDING MONTH BY THE TOTAL AMOUNT OF INTEREST ON THAT LOAN DUE
FROM BORROWER DURING THE IMMEDIATELY PRECEDING MONTH.

 

(4)           SETTLEMENT PAYMENTS.  ON THE FIRST BUSINESS DAY OF EACH MONTH
(“INTEREST SETTLEMENT DATE”), AGENT WILL ADVISE EACH LENDER BY TELEPHONE, FAX OR
TELECOPY OF THE AMOUNT OF SUCH LENDER’S SHARE OF INTEREST AND FEES ON EACH OF
THE LOANS AS OF THE END OF THE LAST DAY OF THE IMMEDIATELY PRECEDING MONTH. 
PROVIDED THAT SUCH LENDER HAS MADE ALL PAYMENTS REQUIRED TO BE MADE BY IT UNDER
THIS AGREEMENT, AGENT WILL PAY TO SUCH LENDER, BY WIRE TRANSFER TO SUCH LENDER’S
ACCOUNT (AS SPECIFIED BY SUCH LENDER ON THE SIGNATURE PAGE OF THIS AGREEMENT OR
THE APPLICABLE ASSIGNMENT AND ACCEPTANCE AGREEMENT, AS AMENDED BY SUCH LENDER
FROM TIME TO TIME AFTER THE DATE HEREOF OR IN THE APPLICABLE ASSIGNMENT AND
ACCEPTANCE AGREEMENT) NOT LATER THAN 3:00 P.M. TORONTO TIME ON THE NEXT BUSINESS
DAY FOLLOWING THE INTEREST SETTLEMENT DATE, SUCH LENDER’S SHARE OF INTEREST AND
FEES ON EACH OF THE LOANS.  SUCH LENDER’S SHARE OF INTEREST ON EACH LOAN WILL BE
CALCULATED FOR THAT LOAN BY ADDING TOGETHER THE DAILY INTEREST AMOUNTS FOR EACH
CALENDAR DAY OF THE PRIOR MONTH FOR THAT LOAN AND MULTIPLYING THE TOTAL THEREOF
BY THE INTEREST RATIO FOR THAT LOAN.  SUCH LENDER’S SHARE OF THE UNUSED LINE FEE
DESCRIBED IN SUBSECTION 2.3(A) SHALL BE AN AMOUNT EQUAL TO (A)(I) SUCH LENDER’S
AVERAGE REVOLVING LOAN COMMITMENT DURING SUCH MONTH, LESS SUCH LENDER’S AVERAGE
DAILY LOAN BALANCE OF THE REVOLVING LOAN FOR THE PRECEDING MONTH, MULTIPLIED BY
(B) THE PERCENTAGE REQUIRED BY SUBSECTION 2.3(A).  SUCH LENDER’S SHARE OF ALL
OTHER FEES PAID TO AGENT FOR THE BENEFIT OF LENDERS HEREUNDER SHALL BE PAID AND
CALCULATED BASED ON SUCH LENDER’S COMMITMENT WITH RESPECT TO THE LOANS ON WHICH
SUCH FEES ARE ASSOCIATED.  TO THE EXTENT AGENT DOES NOT RECEIVE THE TOTAL AMOUNT
OF ANY FEE OWING BY BORROWER UNDER THIS AGREEMENT, EACH AMOUNT PAYABLE BY AGENT
TO A LENDER UNDER THIS SUBSECTION 9.8(A)(4) WITH RESPECT TO SUCH FEE SHALL BE
REDUCED ON A PRO RATA BASIS.  ANY FUNDS DISBURSED OR RECEIVED BY AGENT PURSUANT
TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, UNDER SUBSECTIONS 9.7,
9.8(A)(1), AND 9.9, PRIOR TO THE SETTLEMENT DATE FOR SUCH DISBURSEMENT OR
PAYMENT SHALL BE DEEMED ADVANCES OR REMITTANCES BY GE CANADA FINANCE, IN ITS
CAPACITY AS A LENDER, FOR PURPOSES OF CALCULATING INTEREST AND FEES PURSUANT TO
THIS SUBSECTION 9.8(A)(4).

 

54

--------------------------------------------------------------------------------


 


(B)           RETURN OF PAYMENTS.


 

(1)           RECOVERY AFTER NON-RECEIPT OF EXPECTED PAYMENT.  IF AGENT PAYS AN
AMOUNT TO A LENDER UNDER THIS AGREEMENT IN THE BELIEF OR EXPECTATION THAT A
RELATED PAYMENT HAS BEEN OR WILL BE RECEIVED BY AGENT FROM BORROWER AND SUCH
RELATED PAYMENT IS NOT RECEIVED BY AGENT, THEN AGENT WILL BE ENTITLED TO RECOVER
SUCH AMOUNT FROM SUCH LENDER WITHOUT SET-OFF, COUNTERCLAIM OR DEDUCTION OF ANY
KIND TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH AMOUNT IS MADE AVAILABLE BY AGENT TO SUCH LENDER TO BUT EXCLUDING THE DATE
OF REPAYMENT TO AGENT, AT THE GREATER OF THE BANK RATE AND A RATE DETERMINED BY
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.

 

(2)           RECOVERY OF RETURNED PAYMENT.  IF AGENT DETERMINES AT ANY TIME
THAT ANY AMOUNT RECEIVED BY AGENT UNDER THIS AGREEMENT MUST BE RETURNED TO
BORROWER OR PAID TO ANY OTHER PERSON PURSUANT TO ANY REQUIREMENT OF LAW, COURT
ORDER OR OTHERWISE, THEN, NOTWITHSTANDING ANY OTHER TERM OR CONDITION OF THIS
AGREEMENT, AGENT WILL NOT BE REQUIRED TO DISTRIBUTE ANY PORTION THEREOF TO ANY
LENDER.  IN ADDITION, EACH LENDER WILL REPAY TO AGENT ON DEMAND ANY PORTION OF
SUCH AMOUNT THAT AGENT HAS DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST AT
SUCH RATE, IF ANY, AS AGENT IS REQUIRED TO PAY TO BORROWER OR SUCH OTHER PERSON,
WITHOUT SET-OFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND.

 

9.9           Discretionary Advances.  Notwithstanding anything contained herein
to the contrary, Agent may, in its sole discretion, make Revolving Advances on
behalf of the Lenders in an aggregate amount of not more than C$1,000,000 in
excess of the limitations set forth in the Canadian Borrowing Base for the
purpose of preserving or protecting the Collateral or the value thereof or for
incurring any costs associated with collection or enforcing rights or remedies
against the Collateral, or incurred in any action to enforce this Agreement or
any other Loan Document (such Revolving Advances, “Discretionary Advances”);
provided, that Agent shall not make additional Discretionary Advances at any
time when the Revolving Loan has exceeded the limitations set forth in the
Consolidated Borrowing Base for more than sixty (60) consecutive days (and, for
the purposes of this Section 9.9, the US Dollar amount of the Consolidated
Borrowing Base shall be converted into the Equivalent Amount in Canadian
Dollars).  Discretionary Advances shall be payable on demand by the Agent.

 

9.10         Banking Services, Interest Rate Agreements; Currency Rate
Agreements.  Each Lender shall, upon the request of the Agent, provide the Agent
with such information as the Agent may reasonably request regarding any Banking
Service in respect of such Lender (or Affiliate of a Lender) or any Interest
Rate Agreement or any Currency Rate Agreements entered into by such Lender (or
Affiliate of a Lender) with Borrower.

 

SECTION 10.
MISCELLANEOUS

 

10.1         Expenses and Legal Fees.  Whether or not the transactions
contemplated hereby shall be consummated, Borrower agrees to promptly pay all
reasonable fees, costs and expenses incurred in connection with any matters
contemplated by or arising out of this Agreement or the other Loan Documents
including the following, and all such fees, costs and expenses shall be part of
the Obligations, payable on demand and secured by the Collateral: (a) fees,
costs and

 

55

--------------------------------------------------------------------------------


 

expenses incurred by Agent (including legal fees and expenses, the allocated
costs of Agent’s internal legal staff and fees of environmental consultants,
accountants and other professionals retained by Agent) incurred in connection
with the examination, review, due diligence investigation, documentation and
closing of the financing arrangements evidenced by the Loan Documents; (b) fees,
costs and expenses incurred by Agent (including legal fees and expenses, the
allocated costs of Agent’s internal legal staff and fees of environmental
consultants, accountants and other professionals retained by Agent) incurred in
connection with the review, negotiation, preparation, documentation, execution,
syndication and administration of the Loan Documents, the Loans, and any
amendments, waivers, consents, forbearances and other modifications relating
thereto or any subordination or intercreditor agreements, including reasonable
documentation charges assessed by Agent for amendments, waivers, consents and
any other documentation prepared by Agent’s internal legal staff; (c) fees,
costs and expenses (including legal fees and allocated costs of internal legal
staff) incurred by Agent or any Lender in creating, perfecting and maintaining
perfection of Liens in favour of Agent, on behalf of Agent and Lenders;
(d) fees, costs and expenses incurred by Agent in connection with forwarding to
Borrower the proceeds of Loans including Agent’s or any Lenders’ standard wire
transfer fee; (e) fees, costs, expenses and bank charges, including bank charges
for returned cheques, incurred by Agent or any Lender in establishing,
maintaining and handling lock box accounts, blocked accounts or other accounts
for collection of the Collateral; (f) fees, costs and expenses (including legal
fees and allocated costs of internal legal staff) of Agent or any Lender and
costs of settlement incurred in collecting upon or enforcing rights against the
Collateral or incurred in any action to enforce this Agreement or any of the
other Loan Documents or to collect any payments due from Borrower or any other
Loan Party under this Agreement or any other Loan Document or incurred in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement, whether in the nature of a “workout” or in
connection with any insolvency or bankruptcy proceedings or otherwise.

 

10.2         Indemnity.  In addition to the payment of expenses pursuant to
subsection 10.1, whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to indemnify, pay and hold Agent and each Lender,
and the officers, directors, employees, agents, consultants, auditors, persons
engaged by Agent or any Lender to evaluate or monitor the Collateral, affiliates
and legal counsel of Agent, Lender and such holders (collectively called the
“Indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the fees and
disbursements of legal counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitee shall be designated a party thereto) that may be
imposed on, incurred by, or asserted against that Indemnitee, in any manner
relating to or arising out of this Agreement or any of the other Loan Documents,
the consummation of the transactions contemplated by this Agreement, the
statements contained in the commitment letters, if any, delivered by Agent or
any Lender, Agent’s and each Lender’s agreement to make the Loans hereunder, the
use or intended use of the proceeds of any of the Loans or the exercise of any
right or remedy hereunder or under the other Loan Documents (the “Indemnified
Liabilities”); provided, that Borrower shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Liabilities arising from the gross
negligence or willful misconduct of that Indemnitee as determined by a final
non-appealable judgment by a court of competent jurisdiction.

 

56

--------------------------------------------------------------------------------


 

10.3         Notices.  Unless otherwise specifically provided herein, all
notices shall be in writing addressed to the respective party as set forth below
and may be personally served, faxed, telecopied or sent by overnight courier
service or United States mail (in the case where the sender’s notice address is
in the United States of America) or Canadian mail (in the case where the
sender’s notice address is in Canada) and shall be deemed to have been given:
(a) if delivered in person, when delivered; (b) if delivered by fax or telecopy,
on the date of transmission if transmitted on a Business Day before 4:00 p.m.
Toronto time or, if not, on the next succeeding Business Day; (c) if delivered
by overnight courier, two (2) days after delivery to such courier properly
addressed; or (d) if by mail, four (4) Business Days after deposit, with postage
prepaid and properly addressed.

 

If to Borrower:

 

Beacon Roofing Supply Canada Company

 

 

13145 Prince-Arthur

 

 

Montreal, Quebec

 

 

H1A 1A9

 

 

Attn: Jean Guy Plante

 

 

Fax/Telecopy No.: (514) 642-4331

 

 

 

If to any Loan Party:

 

Beacon Sales Acquisition, Inc.

 

 

50 Webster Avenue

 

 

Somerville, Massachusetts 02143

 

 

Attn: Andrew Logie

 

 

Fax/Telecopy No.: (617) 629-2939

 

 

 

With a copy to:

 

Code Hennessy & Simmons III, L.P.

 

 

10 South Wacker Drive, Suite 3175

 

 

Chicago, Illinois 60606

 

 

Attn: Peter M. Gotsch

 

 

Fax/Telecopy No.: (312) 876-3854

 

 

 

If to Agent or to GE:

 

GE CANADA FINANCE HOLDING COMPANY

Finance:

 

11 King Street West, Suite 1500

 

 

Toronto, Ontario

 

 

M5H 4C7

 

 

Attn: Account Manager - Corporate Finance-Beacon

 

 

Fax/Telecopy No.: (416) 202-6216

 

 

 

With a copy to:

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

500 West Monroe Street, Suite 1700

 

 

Chicago, Illinois 60661

 

 

ATTN: Salman Mukhtar

 

 

Fax: (312) 441-7920

 

57

--------------------------------------------------------------------------------


 

With a copy to:

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

201 Merritt 7

 

 

P.O. Box 5201

 

 

Norwalk, Connecticut 06851

 

 

ATTN: General Counsel –

 

 

GE Global Sponsor Finance

 

 

Fax: (203) 956-4216

 

 

 

 

 

and

 

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

500 West Monroe Street, Suite 1700

 

 

Chicago, Illinois 60661

 

 

ATTN: General Counsel - GE

 

 

Fax: (312) 441-6876

 

 

 

If to any Lender:

 

Its address indicated on the signature page hereto, in an Assignment and
Acceptance Agreement or in a notice to Agent and Borrower or to such other
address as the party addressed shall have previously designated by written
notice to the serving party, given in accordance with this subsection 10.3.

 

10.4         Survival of Representations and Warranties and Certain Agreements.
 All agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder. 
Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Borrower, Agent and Lenders set forth in subsections 10.1,
10.2, 10.6, 10.11, 10.14 and 10.15 (Borrower’s agreement to pay fees, costs and
expenses, Borrower’s agreement to indemnify Indemnitees, the reinstatement of
Obligations, Liens, rights and remedies, the parties’ agreement as to choice of
law and submission to jurisdiction, and Borrower’s and Lenders’ waiver of a jury
trial) shall survive the payment of the Loans and the termination of this
Agreement.

 

10.5         Indulgence Not Waiver. No failure or delay on the part of Agent,
any Lender or any holder of any Note in the exercise of any power, right or
privilege hereunder or under any Note shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

 

10.6         Marshaling; Payments Set Aside.  Neither Agent nor any Lender shall
be under any obligation to marshal any assets in payment of any or all of the
Obligations.  To the extent that any Loan Party makes a payment or payments to
Agent and/or any Lender or Agent and/or any Lender enforces its security
interests or exercises its rights of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently

 

58

--------------------------------------------------------------------------------


 

invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization law, state, provincial or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

 

10.7         Entire Agreement.  This Agreement and the other Loan Documents
embody the entire agreement among the parties hereto and supersede all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof, and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.

 

10.8         Severability.  The invalidity, illegality or unenforceability in
any jurisdiction of any provision in or obligation under this Agreement or the
other Loan Documents shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement
or any of the other Loan Documents.

 

10.9         Lenders’ Obligations Several; Independent Nature of Lenders’
Rights.  The obligation of each Lender hereunder is several and not joint and
neither Agent nor any Lender shall be responsible for the obligation or
Commitment of any other Lender hereunder.  In the event that any Lender at any
time should fail to make a Loan as herein provided, the Lenders, or any of them,
at their sole option, may make the Loan that was to have been made by the Lender
so failing to make such Loan.  Nothing contained in any Loan Document and no
action taken by Agent or any Lender pursuant hereto or thereto shall be deemed
to constitute Lenders to be a partnership, an association, a joint venture or
any other kind of entity.  The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and, provided Agent fails or
refuses to exercise any remedies against Borrower after receiving the direction
of the Requisite Lenders, each Lender shall be entitled to protect and enforce
its rights arising out of this Agreement and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

10.10       Headings.  Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

 

10.11       APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE PROVINCE OF
ONTARIO AND THE LAWS OF CANADA APPLICABLE THEREIN, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

 

10.12       Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, provided, however, Borrower shall not assign its rights or obligations
hereunder without the written consent of Lenders.

 

59

--------------------------------------------------------------------------------


 

10.13       No Fiduciary Relationship; No Duty; Limitation of Liabilities.

 


(A)          NO FIDUCIARY RELATIONSHIP.  NO PROVISION IN THIS AGREEMENT OR IN
ANY OF THE OTHER LOAN DOCUMENTS AND NO COURSE OF DEALING BETWEEN THE PARTIES
SHALL BE DEEMED TO CREATE ANY FIDUCIARY DUTY BY AGENT OR ANY LENDER TO BORROWER.


 


(B)           NO DUTY.  ALL LEGAL COUNSEL, ACCOUNTANTS, APPRAISERS, AND OTHER
PROFESSIONAL PERSONS AND CONSULTANTS RETAINED BY AGENT OR ANY LENDER SHALL HAVE
THE RIGHT TO ACT EXCLUSIVELY IN THE INTEREST OF AGENT OR SUCH LENDER AND SHALL
HAVE NO DUTY OF DISCLOSURE, DUTY OF LOYALTY, DUTY OF CARE, OR OTHER DUTY OR
OBLIGATION OF ANY TYPE OR NATURE WHATSOEVER TO BORROWER OR ANY OF BORROWER’S
SHAREHOLDERS OR ANY OTHER PERSON.


 


(C)           LIMITATION OF LIABILITIES.  NEITHER AGENT NOR ANY LENDER, NOR ANY
AFFILIATE, OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE, LEGAL COUNSEL, OR AGENT OF
AGENT OR ANY LENDER SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND BORROWER
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE ANY OF THEM UPON, ANY CLAIM FOR
ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES SUFFERED OR INCURRED
BY BORROWER IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  BORROWER
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE AGENT OR ANY LENDER OR ANY OF
AGENT’S OR ANY LENDER’S AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL, OR
AGENTS FOR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM IN CONNECTION WITH, ARISING
OUT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

10.14       CONSENT TO JURISDICTION. BORROWER HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY COURT OF COMPETENT JURISDICTION LOCATED WITHIN
THE PROVINCE OF ONTARIO AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. 
BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  TO THE EXTENT PERMITTED
BY LAW, BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER, AT THE
ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.  IN ANY LITIGATION, TRIAL, ARBITRATION
OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, ALL DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF BORROWER
OR OF ITS AFFILIATES SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF
BORROWER FOR PURPOSES OF ALL APPLICABLE LAW OR COURT RULES REGARDING THE
PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY (WHETHER IN A DEPOSITION, AT
TRIAL OR OTHERWISE).  BORROWER AGREES THAT AGENT’S OR ANY LENDER’S COUNSEL IN
ANY SUCH DISPUTE RESOLUTION PROCEEDING MAY EXAMINE ANY

 

60

--------------------------------------------------------------------------------


 

OF THESE INDIVIDUALS AS IF UNDER CROSS-EXAMINATION AND THAT ANY DISCOVERY
DEPOSITION OF ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE AN
EVIDENCE DEPOSITION.  BORROWER IN ANY EVENT WILL USE ALL COMMERCIALLY REASONABLE
EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN
THE MANNER REQUESTED BY AGENT OR ANY LENDER, ALL PERSONS, DOCUMENTS (WHETHER IN
TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER THINGS UNDER ITS CONTROL AND
RELATING TO THE DISPUTE.

 

10.15       WAIVER OF JURY TRIAL. BORROWER, AGENT AND EACH LENDER HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  BORROWER,
AGENT AND EACH LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  BORROWER,
AGENT AND EACH LENDER WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF
REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

10.16       Waiver of Notices.  Borrower hereby expressly waives demand,
presentment, protest and notice of protest and notice of dishonour with respect
to any and all instruments and commercial paper, included in or evidencing any
of the Obligations or the Collateral, and any and all other demands and notices
of any kind or nature whatsoever with respect to the Obligations, the Collateral
and this Agreement, except such as are expressly provided for herein.  No notice
to or demand on Borrower or any Loan Party which Agent or any Lender may elect
to give shall entitle Borrower or any Loan Party to any other or further notice
or demand in the same, or other circumstances.

 

10.17       Judgment Currency.  To the extent permitted by applicable law, the
obligations of each Loan Party in respect of any amount due under this Agreement
or any other Loan Document shall, notwithstanding any payment in any other
currency (the “Other Currency”) (whether pursuant to a judgment or otherwise),
be discharged only to the extent of the amount in the currency in which it is
due (the “Agreed Currency”) that Agent or any Lender may, in accordance with
normal banking procedures, purchase with the sum paid in the Other Currency
(after any premium and costs of exchange) on the Business Day immediately after
the day on which Agent or such Lender receives the payment.  If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, the applicable Loan Party shall pay additional amounts,
in the Agreed Currency, as may be necessary to compensate for the shortfall. 
Any obligation of the applicable Loan Party not discharged by that payment
shall, to the extent permitted by applicable law, be due as a separate and
independent obligation and, until discharged as provided in this
subsection 10.17, continue in full force and effect.

 

10.18       Construction.  Borrower, Agent and each Lender each acknowledge that
it has had the benefit of legal counsel of its own choice and has been afforded
an opportunity to review this

 

61

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents with its legal counsel and that this
Agreement and the other Loan Documents shall be construed as if jointly drafted
by Borrower, Agent and each Lender.

 

10.19       Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents, or supplements may be executed via telecopier or facsimile
transmission in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute one
and the same instrument. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto.

 

10.20       Confidentiality.  Agent and each Lender agree to exercise their best
efforts to keep confidential any non-public information delivered pursuant to
the Loan Documents and identified as such by Borrower and not to disclose such
information to Persons other than to: its respective affiliates, officers,
directors and employees; or its potential assignees or participants; or Persons
employed by or engaged by Agent, a Lender or a Lender’s assignees or
participants including, without limitation, legal counsel, auditors,
professional consultants, rating agencies and portfolio management services; or
to US Facility Agent or any US Facility Lender.  The confidentiality provisions
contained in this subsection shall not apply to disclosures (i) required to be
made by Agent or any Lender to any regulatory or governmental agency or pursuant
to legal process or (ii) consisting of general portfolio information that does
not identify any Loan Party.  The obligations of Agent and Lenders under this
subsection 10.20 shall supersede and replace the obligations of Agent and
Lenders under any confidentiality agreement in respect of this financing
executed and delivered by Agent or any Lender prior to the date hereof.  In no
event shall Agent or any Lender be obligated or required to return any materials
furnished by any Loan Party; provided, however, each potential assignee or
participant shall be required to agree that if it does not become an assignee
(or participant) it shall return all materials furnished to it by any Loan Party
in connection herewith.

 

SECTION 11.
DEFINITIONS AND ACCOUNTING TERMS

 

11.1         Certain Defined Terms. The following terms used in this Agreement
shall have the following meanings:

 

“Accounts” means all “accounts” (as defined in the PPSA), accounts receivable,
contract rights and general intangibles relating thereto, notes, drafts and
other forms of obligations owed to or owned by any Loan Party, as applicable,
arising or resulting from the sale of goods or the rendering of services,
whether or not earned by performance.

 

“Activation Notice” means written notice from Agent or US Facility Agent
instructing the Collecting Bank to transfer funds in such Blocked Account to
Agent or US Facility Agent or as otherwise instructed by Agent or US Facility
Agent.

 

“Activation Period” means, with respect to a Blocked Account at a Collecting
Bank, the period which commences as soon as possible but in any event within a
reasonable

 

62

--------------------------------------------------------------------------------


 

period of time (not to exceed two Business Days) after such Collecting Bank’s
receipt of an Activation Notice with respect to such Blocked Account.

 

“Additional Mortgaged Property” means all real property owned or leased by any
Loan Party or any of its Subsidiaries in which after the Closing Date Agent
requires a mortgage (or the equivalent thereof under applicable laws) to secure
the Obligations.

 

“Affiliate” means, with respect to any Person, any other Person (other than
Agent or any Lender): (a) directly or indirectly controlling, controlled by, or
under common control with, any such Person; (b) directly or indirectly owning or
holding ten percent (10%) or more of any equity interest in such Person; or
(c) ten percent (10%) or more of whose stock or other equity interest having
ordinary voting power for the election of directors or the power to direct or
cause the direction of management, is directly or indirectly owned or held by
such Person.  For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or other equity interest, or
by contract or otherwise.

 

“Agent” means GE Canada Finance Holding Company in its capacity as agent for the
Lenders under the Loan Documents and any successor in such capacity appointed
pursuant to subsection 9.1(G).

 

“Agent’s Account” means Transit No. 00002, Account No. 1209329 at Royal Bank of
Canada, Main Branch, Toronto, Ontario, Reference: Canadian Dollar Receipt
Account re Beacon Roofing Supply Canada Company.

 

“Agreement” means this Third Amended and Restated Loan and Security Agreement,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

 

“Applicable Margins” means collectively the Applicable Revolver Index Margin and
the Applicable Revolver BA Rate Margin.

 

“Applicable Revolver BA Rate Margin” means the per annum interest rate from time
to time in effect and payable in addition to the BA Rate applicable to the
Revolving Loan, as determined by reference to Section 2.2(A).

 

 “Applicable Revolver Index Margin” means the per annum interest rate margin
from time to time in effect and payable in addition to the Index Rate applicable
to the Revolving Loan, as determined by reference to Section 2.2(A).

 

 “Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, of any or all of the
assets of any Loan Party or any of its Subsidiaries other than sales of
Inventory in the ordinary course of business.

 

“Assignment and Acceptance Agreement” shall mean an Assignment and Acceptance
Agreement substantially in the form of Exhibit A.

 

63

--------------------------------------------------------------------------------


 

“BA Period” means with respect to any BA Rate Loan bearing interest at a rate
based on the BA Rate, a period of thirty (30), sixty (60) or ninety (90) days
commencing on a Business Day selected by Borrower in the Notice of Borrowing or
Notice of Conversion/Continuation with respect to such BA Rate Loan delivered to
Agent in accordance with Paragraph 2.1(C) or Paragraph 2.2(D) (as applicable),
provided that the foregoing provision relating to BA Periods is subject to the
following:

 

(a)                                  any BA Period that would otherwise extend
beyond the Commitment Termination Date shall end on the Business Day immediately
preceding such Commitment Termination Date;

 

(b)                                 Borrower shall select BA Periods so as not
to require a payment or prepayment on any BA Rate Loan during a BA Period for
such Revolving Loan; and

 

(c)                                  Borrower shall select BA Periods so there
shall be no more than five (5) separate BA Periods in effect at any one time.

 

“BA Rate” means, with respect to any BA Rate Loan and applicable BA Period, the
annual rate of interest which is the average of the “BA 1, 2 or 3 month or
thirty (30), sixty (60) or ninety (90) day” rates, as applicable, applicable to
Canadian Dollar bankers’ acceptances displayed and identified as such on the
“Reuters Monitor Screen Page CDOR” at approximately 11:00 a.m., Toronto time, on
the date which is two (2) Business Days prior to the first day of such BA Period
or, if such display or service ceases to exist, any other similar display and
service designated by Agent in existence at the relevant time (as adjusted by
Agent after such time to reflect any error in a posted rate or in the posted
average rate of interest); provided, however, if no such rates are then provided
by Reuters or a similar service designated by Agent, then the BA Rate at the
relevant time shall be GE Canada Finance’s cost of funds at such time for loans
of a similar amount and term, as certified by GE Canada Finance, whose
certification thereof shall be binding and conclusive for all purposes hereof.

 

“BA Rate Loan” means a Loan denominated in Canadian Dollars that bears interest
at a rate based on the BA Rate.

 

“Banking Services” means treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
returned items, overdrafts and interstate depository network services) provided
to any Loan Party by any Lender (or Affiliate of a Lender).

 

“Bank Rate” means, as of any date of determination, the Bank of Canada Rate
quoted or published on such date in the Report on Business section of The Globe
and Mail or such other daily Canadian nationally circulated newspaper; provided,
that if such rate is not so quoted or published on any date of determination,
then such rate most recently so quoted or published prior to such date of
determination shall constitute the “Bank Rate” on such date.

 

“Beacon Canada Holdings” means Beacon Canada, Inc., a Delaware Corporation.

 

“Best Distributing” means Best Distributing Co., a North Carolina corporation.

 

64

--------------------------------------------------------------------------------


 

“Borrowing Base Certificates” means the US Obligors Consolidating Borrowing Base
Certificates, the Consolidated Borrowing Base Certificate and the Canadian
Borrowing Base Certificate.

 

“Business Day” means any day, excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the Province of Ontario or is a day on which
banking institutions located in the Province of Ontario are closed.

 

“Canadian Benefit Plans” means all material employee benefit plans of any nature
or kind whatsoever that are not Canadian Pension Plans and are maintained or
contributed to by any Loan Party which has employees in Canada.

 

“Canadian Borrowing Base Certificate” means a certificate and schedule duly
executed by an officer of Borrower appropriately completed and in substantially
the form of Exhibit B.2.

 

“Canadian Dollars” and “C$” each means the lawful money of Canada.

 

“Canadian GAAP” means generally accepted accounting principles in Canada as set
forth in the opinions and pronouncements of the relevant Canadian public and
private accountings boards and institutions that are applicable to the
circumstances as of the date of determination.

 

“Canadian Pension Plans” means each plan which is considered to be a pension
plan for the purposes of any applicable pension benefits standards statute
and/or regulation in Canada maintained or contributed to by a Loan Party for its
employees or former employees and does not include the Canada Pension Plan or
the Quebec Pension Plan which is maintained by the Government of Canada or the
Province of Quebec, respectively.

 

“Capital Expenditures” means all expenditures (including deposits) for, or
contracts for expenditures (excluding contracts for expenditures under or with
respect to Capital Leases, but including cash down payments for assets acquired
under Capital Leases) with respect to any fixed assets or improvements, or for
replacements, substitutions or additions thereto, which have a useful life of
more than one year, including the direct or indirect acquisition of such assets
by way of increased product or service charges, offset items or otherwise.

 

“Capital Lease” means any lease of any property (whether real, personal or
mixed) that, in conformity with US GAAP, should be accounted for as a capital
lease.

 

“Capitalization/Acquisition Documents” means, collectively: (a) any or all of
the stock certificates, notes, debentures or other instruments representing
securities bought, sold or issued, or loans made, to facilitate the consummation
of the Related Transactions; (b) the indentures or other documents pursuant to
which such stock, notes, debentures or other instruments are issued or to be
issued; (c) each document governing the issuance of, or setting forth the terms
of, such stock, notes, debentures or other instruments; (d) any stockholders,
registration or intercreditor agreement among or between the holders of such
stock, notes, debentures or other instruments; (e) the Shelter Acquisition
Documents and (f) the Equity Documents; but excluding all Loan Documents and all
US Facility Loan Documents.

 

65

--------------------------------------------------------------------------------


 

“Cash Equivalents” means: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or Canadian Government or issued
by any agency thereof and backed by the full faith and credit of the United
States or Canada, in each case maturing within six (6) months from the date of
acquisition thereof; (b) commercial paper maturing no more than six (6) months
from the date issued and, at the time of acquisition, having a rating of at
least A-1 from Standard & Poor’s Corporation or at least P-1 from Moody’s
Investors Service, Inc.; and (c) certificates of deposit or bankers’ acceptances
maturing within six (6) months from the date of issuance thereof issued by, or
overnight reverse repurchase agreements from, any commercial bank organized
under the laws of the United States of America, or any state thereof or the
District of Columbia, having combined capital and surplus of not less than
US$250,000,000 or organized under the laws of Canada and referenced in
Schedule I of the Bank Act (Canada) and not subject to setoff rights in favour
of such bank.

 

“CHS” means Code, Hennessy & Simmons III, L.P., a Delaware limited partnership.

 

“CIGNA Impress Account” means that certain Citibank Delaware depository account
number 30548966, for the account of Beacon Roofing Supply Company, Inc.

 

“Closing Date” means October 14, 2005.

 

“Collateral” means Borrower Collateral and Other Loan Party Collateral.

 

“Commitment” or “Commitments” means the commitment or commitments of Lenders to
make Loans as set forth in subsection 2.1(A).

 

“Compliance Certificate” means a certificate duly executed on behalf of Borrower
by the chief executive officer or chief financial officer of Borrower
appropriately completed and in substantially the form of Exhibit C.

 

“Consolidated Borrowing Base Certificate” means a certificate and schedule duly
executed by an officer of Borrower appropriately completed and in substantially
the form of Exhibit B.1.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability of that Person:  (i) with respect to any Indebtedness, lease, dividend
or other obligation of another Person if the purpose or intent of the Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such liability that such liability will be paid or discharged, or
that any agreements relating thereto will be complied with, or that the holders
of such liability will be protected (in whole or in part) against loss with
respect thereto; (ii) with respect to any letter of credit issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (iii) under any foreign exchange contract, currency
swap agreement, interest rate swap agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates; (iv) to make take-or-pay or similar
payments if required regardless of nonperformance by any other party or parties
to an agreement, or (v) pursuant to any agreement to purchase, repurchase or
otherwise acquire any obligation or any property constituting security therefor,
to provide funds for the payment or discharge of such obligation or to maintain
the

 

66

--------------------------------------------------------------------------------


 

solvency, financial condition or any balance sheet item or level of income of
another.  The amount of any Contingent Obligation shall be equal to the amount
of the obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.

 

“Default” means a condition, act or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition, act or event were
not cured or removed within any applicable grace or cure period.

 

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid hereunder or under any other Loan Document by such Lender to
the Agent or any other Lender which has not been so paid.

 

“Defaulting Lender” means, at any time, any Lender that owes a Defaulted Amount.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction within the United States and whose chief executive office and
principal places of business are located in the United States.

 

“EBITDA” means, for any period, without duplication, the total of the following
for Holdings and its Subsidiaries on a consolidated basis, each calculated for
such period:  (1) net income determined in accordance with US GAAP; plus, to the
extent included in the calculation of net income, (2) the sum of (a) income,
capital and franchise taxes paid or accrued;  (b) interest expenses, net of
interest income, paid or accrued; (c) amortization and depreciation, (d) other
non-cash charges (excluding accruals for cash expenses made in the ordinary
course of business) and (e) out-of-pocket expenses incurred in connection with
the consummation of the IPO or any other primary public offering of equity
securities by Holdings; less, to the extent included in the calculation of net
income, (3) the sum of (a) the income of any Person (other than US Borrower and
wholly-owned Subsidiaries of US Borrower) in which Holdings or a wholly-owned
Subsidiary of Holdings has an ownership interest except to the extent such
income is received by US Borrower or a wholly-owned Subsidiary of US Borrower in
a cash distribution during such period; (b) gains or losses from sales or other
dispositions of assets (other than Inventory in the normal course of business);
and (c) extraordinary or non-recurring gains, but not net of extraordinary or
non-recurring “cash” losses.

 

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any “accredited investor” (as
defined under Ontario Securities Commission Rule 45-501 (as amended,
supplemented, replaced or otherwise modified from time to time)) which extends
credit or buys loans as one of its businesses, mutual fund, lease financing
company and commercial finance company which extends credit or buys loans as one
of its businesses and, in each case, which has a rating of BBB or higher from
Standard & Poor’s Ratings Group or Dominion Bond Rating Service Limited or a
rating of Baa2 or higher from Moody’s Investor Service, Inc. at the date that it
becomes a Lender and which, through its applicable lending

 

67

--------------------------------------------------------------------------------


 

office, is capable of lending to Borrower without the imposition of any
withholding or similar taxes; provided, that no Person determined by Agent to be
acting in the capacity of a vulture fund or distressed debt purchaser shall be
an Eligible Assignee and no Person or Affiliate of such Person (other than a
Person that is already a Lender) holding Subordinated Debt or shares issued by
any Loan Party shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of any Loan Party or
any ERISA Affiliate or (b) has at any time within the preceding 6 years been
maintained for the employees of any Loan Party or any current or former ERISA
Affiliate.

 

“Environmental Claims” means claims, liabilities, investigations, litigation,
administrative proceedings, judgments or orders relating to Hazardous Materials.

 

“Environmental Laws” means all applicable federal, provincial, local and foreign
laws, statutes, ordinances, codes, rules, standards, orders-in-council, and
regulations, now or hereafter in effect and, in each case, as amended or
supplemented from time to time, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of legal counsel,
experts and consultants), fines, penalties, sanctions and interest incurred as a
result of or related to any claim, suit, action, administrative order,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law, including any arising under or related to any Environmental Laws,
Environmental Permits, or in connection with any Release or threatened Release
or presence of a Hazardous Material whether on, at, in, under, from or about or
in the vicinity of any real or personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment” (as defined in the PPSA), all furniture,
furnishings, fixtures, machinery, motor vehicles, trucks, trailers, vessels,
aircraft and rolling stock and all parts thereof and all additions and
accessions thereto and replacements therefor.

 

“Equity Documents” means (i) the Chief Executive Securities Agreement dated as
of August 21, 1997 by and among Holdings, CHS and Andrew Logie and (ii) the
Executive Securities Agreements among Holdings, CHS and certain managers of the
Loan Parties.

 

68

--------------------------------------------------------------------------------


 

“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon (Toronto time) rate quoted on the Reuters’ Screen
Page BOFC on such date, or if such date is not a Business Day, on the Business
Day immediately preceding such date of determination (or, if such display or
service ceases to exist, any other similar display and service designated by
Agent in existence at the relevant time).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.

 

“ERISA Affiliate”, as applied to any Loan Party, means any Person who is a
member of a group which is under common control with any Loan Party, who
together with any Loan Party is treated as a single employer within the meaning
of Section 414(b) and (c) of the IRC.

 

“Excess Availability” has the meaning assigned to it in the US Facility Loan
Agreement as of the Closing Date.

 

“Existing Obligations” means the “Obligations” of the Borrower under the
Existing Loan Agreement outstanding on the Closing Date.

 

“Existing Revolver Balance” has the meaning assigned to that term in
Section 1.2.

 

“Fiscal Year” means each twelve (12) month period ending on the last day of
September in each year.

 

“Fixed Charge Coverage” means, for any period, Free Cash Flow divided by Fixed
Charges.

 

“Fixed Charges” means, for any period, and each calculated for such period
(without duplication), (a) Interest Expense of Holdings and its Subsidiaries;
plus (b) scheduled payments of principal with respect to all Indebtedness of
Holdings and its Subsidiaries.

 

“Free Cash Flow” means, for any period, (a) EBITDA; less (b) any provision for
(to the extent it is greater than zero) income, capital or franchise taxes
included in the determination of net income, excluding any provision for
deferred taxes; less (c) payment of deferred taxes accrued in any prior period;
less (d) unfinanced Capital Expenditures.

 

“Funding Date” means the date of each funding of a Loan.

 

“Governmental Authority” means any nation or government, any province, state or
other political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

69

--------------------------------------------------------------------------------


 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste”, “hazardous waste”, “hazardous material”, “hazardous substance”,
“dangerous goods”, “extremely hazardous waste”, “restricted hazardous waste,
“pollutant”, “contaminant”, “hazardous constituent”, “special waste”, “toxic
substance” or other similar term or phrase under any Environmental Laws, or
(b) petroleum or any fraction or by-product thereof, asbestos, polychlorinated
biphenyls (PCB’s), or any radioactive substance.

 

“Holdings” means Beacon Roofing Supply, Inc., a Delaware corporation.

 

“Holdings’ Accountants” means the independent certified public accountants
selected by Holdings and its Subsidiaries and reasonably acceptable to Agent,
which selection shall not be modified during the term of this Agreement without
Agent’s prior written consent.

 

“Indebtedness” as applied to any Person, means: (a) all indebtedness for
borrowed money; (b) that portion of obligations with respect to capital leases
that is properly classified as a liability on a balance sheet in conformity with
US GAAP; (c) any obligation under any lease (a “synthetic lease”) treated as an
operating lease under US GAAP and as a loan or financing for United States
income tax purposes or creditors rights purposes; (d) notes payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money; (e) any obligation owed for all or any part of
the deferred purchase price of property or services if the purchase price is due
more than six (6) months from the date that the obligation is incurred or is
evidenced by a note or similar written instrument; (f) “earnouts” and similar
payment obligations (but excluding US Borrower’s “earn-out” payment obligations
under the Shelter Acquisition Documents), which obligations shall, for purposes
of determining outstanding Indebtedness in connection with calculating
Borrower’s and the other Loan Parties’ compliance with the covenants contained
in Section 7, be valued based upon the amount thereof required to be recorded as
a liability on a balance sheet prepared in accordance with US GAAP; (g) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person and
(h) obligations in respect of letters of credit.

 

“Index Rate” means, on any day, a floating rate per annum equal to the greater
of (1) the annual rate of interest most recently quoted in the “Report on
Business” section of The Globe and Mail as being the current “Canadian prime
rate”, “chartered bank prime rate” or words of similar description in effect and
(2) the BA Rate in respect of a BA Period of thirty (30) days commencing on the
first Business Day of the calendar month in which such date occurs plus 1.75%
per annum.  Each change in any interest rate provided for in the Agreement based
upon the Index Rate shall take effect at the time of such change in the Index
Rate.  For greater certainty, no adjustment shall be made to account for the
difference between the number of days in a year on which the rates referred to
in this definition are based and the number of days in a year on the basis of
which interest is calculated in the Agreement.

 

“Index Rate Loan” means a Loan denominated in Canadian Dollars bearing interest
at a rate determined by reference to the Index Rate.

 

70

--------------------------------------------------------------------------------


 

“Insolvency Law” means any of the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) and Title 11 of the United States
Code entitled “Bankruptcy”, each as amended from time to time, and any other
applicable bankruptcy, insolvency and other similar law now or hereafter in
effect and all rules and regulations promulgated thereunder.

 

“Intellectual Property” means all present and future designs and registrations
and applications therefor, patents, patent rights and applications therefor,
trademarks and registrations or applications therefor, trade names, inventions,
copyrights and all applications and registrations therefor, software or computer
programs, license rights, trade secrets, methods, processes, know-how, drawings,
specifications, descriptions, and all memoranda, notes and records with respect
to any research and development, whether now owned or hereafter acquired, all
goodwill associated with any of the foregoing, and proceeds of all of the
foregoing, including, without limitation, proceeds of insurance policies
thereon.

 

“Intercreditor Agreement” means the intercreditor agreement dated as of the
Closing Date among Agent, US Facility Agent, Lenders, US Facility Lenders and
the Loan Parties party thereto.

 

“Interest Expense” means, without duplication, for any period, the following,
for Holdings and its Subsidiaries each calculated for such period:  interest
expenses deducted in the determination of net income (excluding (i) the
amortization of fees and costs with respect to the Related Transactions which
have been capitalized as transaction costs in accordance with the provisions of
subsection 11.2; and (ii) interest paid in kind).

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or similar agreement or
arrangement designed to protect Borrower against any fluctuations in interest
rates entered into between Borrower and any Lender (or an Affiliate of any
Lender).

 

“Interest Rate Excess Availability” means, as of any adjustment date with
respect to the Applicable Margins, the average daily Excess Availability for the
three-month period immediately preceding such date, as determined by the Agent.

 

“Inventory” means all “inventory” (as defined in the PPSA), including, without
limitation, finished goods, raw materials, work in process and other materials
and supplies used or consumed in a Person’s business, and goods which are
returned or repossessed.

 

“IPO” means the initial public offering of Holdings’ common stock consummated on
September 9, 2004.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time and
any successor statute and all rules and regulations promulgated thereunder.

 

“ITA” means the Income Tax Act (Canada) R.S.C., 1985, as amended form time to
time and any successor statute and all rules and regulations promulgated
thereunder.

 

“JGA” means J.G.A. Beacon, Inc., a Delaware corporation.

 

71

--------------------------------------------------------------------------------


 

“Liabilities” shall have the meaning given that term in accordance with US GAAP
and shall include Indebtedness.

 

“Lien” means any lien, claim, hypothec, mortgage, pledge, security interest,
charge or encumbrance of any kind, whether voluntary or involuntary, (including
any conditional sale or other title retention agreement, any lease in the nature
thereof and any agreement to give any security interest).

 

“Loan” or “Loans” means an advance or advances under the Revolving Loan
Commitment.

 

“Loan Documents” means this Agreement, the Notes, all security agreements,
pledge agreements, mortgages and similar agreements guaranteeing payment of or
granting a Lien upon property as security for payment of all or any portion of
the Obligations, the Intercreditor Agreement, each Interest Rate Agreement with
a Lender (or Affiliate of a Lender), each Currency Rate Agreement with a Lender
(or Affiliate of a Lender) pursuant to subsection 5.10, the letter agreement
referenced in subsection 2.3(D) and all other documents, instruments and
agreements executed by or on behalf of any Loan Party and delivered previously
or concurrently herewith or at any time hereafter to or for Agent or any Lender
in connection with the Loans and any other transaction contemplated by this
Agreement, all as amended, restated, supplemented or modified from time to time
but excluding all Capitalization/Acquisition Documents.

 

“Loan Party” means each of Holdings, US Borrower, Borrower and each other
Subsidiary of US Borrower.

 

“Loan Year” means each period of twelve (12) consecutive months commencing on
the Closing Date and on each anniversary thereof.

 

“Material Adverse Effect” means a material adverse effect upon (a) the business,
operations, prospects, properties, assets or condition (financial or otherwise)
of Holdings and its Subsidiaries taken as a whole or (b) the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party
or of Agent or any Lender to enforce or collect any of the Obligations.  In
determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event does not of itself have such effect, a
Material Adverse Effect shall be deemed to have occurred if the cumulative
effect of such event and all other then existing events would result in a
Material Adverse Effect.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means each of the mortgages, deeds of hypothec, deeds of trust,
leasehold mortgages, leasehold deeds of trust, collateral assignments of leases
or other real estate security documents or equivalents delivered by any Loan
Party to Agent, on behalf of Agent and Lenders, with respect to Mortgaged
Property or Additional Mortgaged Property, all in form and substance
satisfactory to Agent.

 

“Mortgaged Property” means the real property owned or leased by Borrower, US
Borrower or its Subsidiaries as described on Schedule 11.1(A).

 

72

--------------------------------------------------------------------------------


 

“Net Proceeds” means cash proceeds received by Borrower or any of its
Subsidiaries from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition), net of (a) the costs of such sale,
lease, transfer or other disposition (including taxes attributable to such sale,
lease or transfer) and (b) amounts applied to repayment of Indebtedness (other
than the Obligations) secured by a Lien on the asset or property disposed.

 

“Notes” means the Revolving Notes.

 

“Notice of Borrowing” means a notice duly executed by an authorized
representative of Borrower appropriately completed and in the form of Exhibit D.

 

“Notice of Conversion/Continuation” means a notice duly executed by an
authorized representative of Borrower appropriately completed and in the form of
Exhibit F.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of each Loan Party from time to time owed to Agent or to any Lender (or
any Affiliate of any Lender) under the Loan Documents (whether incurred before
or after the Termination Date), including the principal amount of all debts,
claims and indebtedness, accrued and unpaid interest and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and/or from time to time hereafter owing, due or payable
including, without limitation, all interest, fees, costs and expenses accrued or
incurred after the filing of any petition under any bankruptcy or insolvency law
whether or not allowed in such proceeding.  Obligations shall also include all
obligations of the Loan Parties to any Lender (or any Affiliate of any Lender)
in respect of Banking Services.

 

“Other Loan Party Collateral” means all real and personal property of each Loan
Party, other than Borrower, and in which such Loan Party purports to grant
security interests and/or other Liens to Agent and/or Lenders under the Security
Documents.

 

“Permitted Acquisition” means an acquisition by any US Obligor of all or
substantially all of the assets or 100% of the equity securities of any Person
that engaged in the same (or substantially the same) line of business as the US
Obligors which has been approved in writing by the Requisite Lenders in their
sole and absolute discretion.

 

“Permitted Encumbrances” means the following types of Liens: (a) Liens (other
than Liens relating to Environmental Claims or ERISA) for taxes, assessments or
other governmental charges not yet due and payable; (b) statutory Liens of
landlords, carriers, warehousemen, mechanics, materialmen and other similar
liens imposed by law, which are incurred in the ordinary course of business for
sums not more than thirty (30) days delinquent; (c) Liens (other than any Lien
imposed by ERISA) incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money); (d) deposits, in an aggregate amount not to exceed US$250,000
or the Equivalent Amount thereof made in the ordinary course of business to
secure liability to insurance carriers; (e) easements, rights-of-way,

 

73

--------------------------------------------------------------------------------


 

restrictions, and other similar charges or encumbrances not interfering in any
material respect with the ordinary conduct of the business of any Loan Party or
any of its Subsidiaries; (f) Liens on fixed assets for purchase money
obligations, provided that (i) the purchase of the asset subject to any such
Lien is permitted under paragraph (B) of the Financial Covenants Rider, (ii) the
Indebtedness secured by any such Lien is permitted under subsection 7.1,
(iii) such Lien encumbers only the asset so purchased and (iv) the Indebtedness
or other obligation secured by such Liens is incurred within ninety (90) days
after the purchase or lease of such asset; (g) Liens in favour of Agent, on
behalf of itself and Lenders, (h) Liens under the US Facility Loan Documents in
favour of US Facility Agent, for the benefit of US Facility Agent and US
Facility Lenders, and (i) Liens set forth on Schedule 11.1(B).

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

 

“Personal Property Security Legislation” means any applicable personal property
security legislation, as all such legislation now exists or may from time to
time hereafter be amended, modified, recodified, supplemented or replaced,
together with all rules, regulations and interpretations thereunder ore related
thereto.

 

“PPSA” means the Personal Property Security Act (Ontario), as such legislation
now exists or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto.  References to sections of the
PPSA shall be construed to also refer to any successor sections.

 

“Pro Forma” means the unaudited consolidated and consolidating balance sheets of
Holdings and its Subsidiaries prepared in accordance with US GAAP as of the
Closing Date after giving effect to the transactions contemplated by this
Agreement.  The Pro Forma is attached hereto as Schedule 11.1(C).

 

“Pro Forma EBITDA” has the meaning assigned to it in the US Facility Loan
Agreement.

 

“Pro Rata Share” means, with respect to a Lender’s obligation to make Revolving
Advances and such Lender’s right to receive payments of interest and principal
with respect thereto and the related unused line fee described in
subsection 2.3(A), and for all other purposes, the percentage obtained by
dividing (i) the Revolving Credit Exposure of such Lender by (ii) the aggregate
Revolving Credit Exposure of all Lenders.

 

“Projections” means Holdings’ forecasted consolidated and consolidating: 
(a) balance sheets; (b) profit and loss statements; (c) cash flow statements;
and (d) capitalization statements, all prepared on a division by division and
Subsidiary by Subsidiary basis consistent with Borrower’s historical financial
statements and based upon good faith estimates and assumptions by Borrower
believed to be reasonable at the time made, together with appropriate supporting
details and a statement of underlying assumptions.

 

74

--------------------------------------------------------------------------------


 

“Quality” means Quality Roofing Supply Company, Inc., a Delaware corporation.

 

“Real Estate” means all real property owned, leased, subleased or used by
Borrower or any other Loan Party.

 

“Related Transactions” means the Shelter Acquisition, the execution and delivery
of the Related Transactions Documents entered into in connection with those
Related Transactions consummated on the Closing Date, the funding of all Loans
on the Closing Date, and the payment of all fees, costs and expenses associated
with all of the foregoing.

 

“Related Transactions Documents” means the Loan Documents, the
Capitalization/Acquisition Documents and all other agreements, instruments and
documents executed or delivered in connection with the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Requisite Lenders” means Lenders (including, for purposes hereof, US Facility
Lenders and excluding (i) Defaulting Lenders hereunder and (ii) “Defaulting
Lenders” as defined in the US Facility Loan Agreement) having (together with
their Affiliates) (a) more than 50% of the sum of (i) the Equivalent Amount in
US Dollars of the Revolving Loan Commitment plus (ii) the US Facility Revolving
Loan Commitment and the aggregate outstanding principal balance of the US
Facility Term Loans of all US Facility Lenders (that are not “Defaulting
Lenders”, as defined in the US Facility Loan Agreement) or (b) if the Revolving
Loan Commitment has been terminated, more than 50% of the sum of (i) the
Equivalent Amount in US Dollars of the aggregate outstanding principal balance
of the Loans of all Lenders that are not Defaulting Lenders plus (ii) the
aggregate outstanding principal balance of the US Facility Revolving Loans and
the US Facility Term Loans of all US Facility Lenders (that are not “Defaulting
Lenders”, as defined in the US Facility Loan Agreement) plus (iii) the aggregate
Pro Rata Share of Letter of Credit Obligations (as defined in the US Facility
Loan Agreement) of all US Facility Lenders (that are not “Defaulting Lenders”,
as defined in the US Facility Loan Agreement); provided that, in each case,
Requisite Lenders shall at all times consist of at least three Lenders.

 

“Reserves” means, with respect to the Canadian Borrowing Base (a) the Credit
Memoranda Reserve and the Dilution Reserve and (b)  reserves against Eligible
Accounts, Eligible Inventory or the Canadian Borrowing Base that Agent may, in
its reasonable credit judgment, establish from time to time, with prior or
contemporaneous notice to Borrower.

 

“Restricted Junior Payment” means:  (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock or other
equity securities, or ownership interest in, any Loan Party now or hereafter
outstanding, except a dividend payable solely with shares of the class of stock
on which such dividend is declared; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other equity
security of, or ownership

 

75

--------------------------------------------------------------------------------


 

interest in, any Loan Party now or hereafter outstanding, or the issuance of a
notice of any intention to do any of the foregoing (including without
limitation, any payment of the “earn-out” amount under the Shelter Acquisition
Documents; (c) any payment or prepayment of interest on, principal of, premium,
if any, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any Indebtedness subordinated
to the Obligations, or the issuance of a notice of any intention to do any of
the foregoing; (d) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock or other equity security of, or ownership interest in, any Loan Party
now or hereafter outstanding; and (e) any payment by Borrower or any of its
Subsidiaries of any management, consulting or similar fees to any Affiliate,
whether pursuant to a management agreement or otherwise.

 

“Revolving Advance” means each advance made by Lender(s) under the Revolving
Loan Commitment pursuant to subsection 2.1(A).

 

“Revolving Credit Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving Loan Commitment,
such Lender’s Revolving Loan Commitment and (b) after termination of the
Revolving Loan Commitment, the aggregate outstanding principal amount of the
Revolving Loan held by such Lender.

 

“Revolving Loan” means the outstanding balance of all Revolving Advances and any
amounts added to the principal balance of the Revolving Loan pursuant to this
Agreement.

 

“Revolving Loan Commitment” means (a) as to any Lender, the commitment of such
Lender to make Revolving Advances pursuant to subsection 2.1(A) in the aggregate
amount set forth on the signature page of this Agreement below such Lender’s
signature or in the most recent Assignment and Acceptance Agreement, if any,
executed by such Lender and (b) as to all Lenders, the aggregate commitment of
all Lenders to make Revolving Advances.

 

“Revolving Note” means each promissory note of Borrower, in form and substance
reasonably acceptable to Agent, issued to evidence the Revolving Loan
Commitments.

 

“RFC” means The Roof Centre, Inc., a Delaware corporation.

 

“SDI Guarantor” means SDI Acquisition Guarantor, Inc., a Delaware corporation.

 

“SDI Holding” means SDI Holding, Inc., a Delaware corporation.

 

“Security Documents” means all instruments, documents and agreements executed by
or on behalf of any Person to guaranty or provide collateral security with
respect to the Obligations, including, without limitation, each guaranty of the
Obligations, each security agreement, pledge agreement, mortgage, debenture,
deed of trust and deed of hypothec and all instruments, documents and agreements
executed pursuant to the terms of the foregoing.

 

“Senior Indebtedness” means the aggregate outstanding principal balance of all
Indebtedness of Holdings and its Subsidiaries on a consolidated basis, but
excluding any Indebtedness which, by its express terms is subordinated to the
Obligations on a basis satisfactory to Agent.

 

76

--------------------------------------------------------------------------------


 

“Shelter” means Shelter Distribution, Inc., a Delaware corporation.

 

“Shelter Acquisition” means the acquisition by the US Borrower of all of the
issued and outstanding shares of capital stock and outstanding warrants to
purchase shares of capital stock of SDI Holding, owner of all of the issued and
outstanding shares of capital stock of SDI Guarantor and of Shelter pursuant to
the Shelter Acquisition Agreement and the other Shelter Acquisition Documents.

 

“Shelter Acquisition Agreement” means that certain Securities Purchase Agreement
dated as of August 9, 2005  among US Borrower, SDI Holding, each of the Persons
party thereto as Sellers (as defined therein) and Brazos Private Equity
Partners, LLC.

 

“Shelter Acquisition Documents” means the Shelter Acquisition Agreement and all
agreements, instruments and documents executed or delivered in connection
therewith, but excluding all Loan Documents and all US Facility Loan Documents.

 

 “Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than fifty percent (50%) of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
subsidiaries of that Person or a combination thereof.

 

“Target” has the meaning assigned to it in the US Facility Loan Agreement.

 

“Total Indebtedness” means the aggregate outstanding principal balance of all
Indebtedness of Holdings and its Subsidiaries on a consolidated basis.

 

“Unused Line Fee Margin” means with respect to any month (or portion thereof)
for which the unused line fee under Section 2.3 is being calculated, a per annum
rate equal to three-eighths of one percent (0.375%).

 

“US Borrower” means Beacon Sales Acquisition, Inc., a Delaware corporation.

 

“US Dollars” and “US$” each means the lawful money of the United States of
America.

 

“US Facility Agent” means General Electric Capital Corporation, as agent under
the US Facility Loan Documents.

 

“US Facility Lenders” means the lenders party to the US Facility Loan Agreement.

 

“US Facility Letter of Credit Obligations” has the meaning assigned to the term
“Letter of Credit Obligations” under the US Facility Loan Agreement.

 

“US Facility Loan Agreement” means the Third Amended and Restated Loan and
Security Agreement dated as of the Closing Date among Beacon Canada Holdings,
Best

 

77

--------------------------------------------------------------------------------


 

Distributing, Quality, RFC, West End, US Borrower, JGA, SDI Holding, SDI
Guarantor, Shelter, US Facility Agent, US Facility Lenders, GECC Capital Markets
Group, Inc., as sole lead arranger and sole bookrunner, JPMorgan Chase Bank,
N.A., as syndication agent and Wachovia Capital Finance Corp. (Central) and The
CIT Group/Business Credit, Inc., as co-documentation agents.

 

“US Facility Loan Documents” means the US Facility Loan Agreement and the other
“Loan Documents” as defined therein.

 

“US Facility Revolving Loan Commitment” means the “Revolving Loan Commitment” as
defined under the US Facility Loan Agreement.

 

“US Facility Revolving Loans” means the “Loans” as defined under the US Facility
Loan Agreement.

 

“US Facility Term Loans” means the “Term Loans”, as defined in the US Facility
Loan Agreement.

 

“US GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board that are applicable to the
circumstances as of the date of determination.

 

“US Obligors” means US Borrower and its Domestic Subsidiaries that are party to
the US Facility Loan Agreement.

 

“US Obligors Consolidating Borrowing Base Certificate” has the meaning assigned
to the term “Consolidating Borrowing Base Certificate” in the US Facility Loan
Agreement.

 

“West End” means West End Lumber Company, Inc., a Delaware corporation.

 

11.2         Accounting Terms  For purposes of this Agreement, all accounting
terms not otherwise defined herein (for example by reference to Canadian GAAP)
shall have the meanings assigned to such terms in conformity with US GAAP. 
Financial statements and other information furnished to Agent or any Lender
pursuant to subsection 5.1 shall be prepared in accordance with US GAAP (as in
effect at the time of such preparation) on a consistent basis.  In the event any
“Accounting Changes” (as defined below) shall occur and such changes affect
financial covenants, standards or terms in this Agreement, then Borrower and
Lenders agree to enter into negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the financial condition of
Borrower shall be the same after such Accounting Changes as if such Accounting
Changes had not been made, and until such time as such an amendment shall have
been executed and delivered by Borrower and Requisite Lenders, (A) all financial
covenants, standards and terms in this Agreement shall be calculated and/or
construed as if such Accounting Changes had not been made, and (B) Borrower
shall prepare footnotes to each Compliance Certificate and the financial
statements required to be delivered hereunder that show the differences between
the certificate or financial statements delivered (which reflect such

 

78

--------------------------------------------------------------------------------


 

Accounting Changes) and the basis for calculating financial covenant compliance
(without reflecting such Accounting Changes). “Accounting Changes” means:
(a) changes in accounting principles required by US GAAP and implemented by
Holdings; (b) changes in accounting principles recommended by Holdings’
Accountants; and (c) changes in carrying value of Holdings’ or any of its
Subsidiaries’ assets, liabilities or equity accounts resulting from (i) the
application of purchase accounting principles (A.P.B. 16 and/or 17 and EITF
88-16 and FASB 109) to the Related Transactions or (ii) any other adjustments
that, in each case, were applicable to, but not included in, the Pro Forma.  All
such adjustments resulting from expenditures made subsequent to the Closing Date
(including, but not limited to, capitalization of costs and expenses or payment
of pre-Closing Date liabilities) shall be treated as expenses in the period the
expenditures are made and deducted as part of the calculation of EBITDA in such
period.

 

11.3         Other Definitional Provisions.  References to “Sections”,
“subsections”, “Riders”, “Exhibits”, “Schedules” and “Addendums” shall be to
Sections, subsections, Riders, Exhibits,  Schedules and Addendums, respectively,
of this Agreement unless otherwise specifically provided.  Any of the terms
defined in subsection 11.1 may, unless the context otherwise requires, be used
in the singular or the plural depending on the reference.  In this Agreement,
words importing any gender include the other genders; the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; references to agreements and other contractual instruments shall be
deemed to include subsequent amendments, assignments, and other modifications
thereto, but only to the extent such amendments, assignments and other
modifications are not prohibited by the terms of this Agreement or any other
Loan Document; references to Persons include their respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons; and all references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations.

 

SECTION 12.
RESTATEMENT OF EXISTING LOAN AGREEMENT

 

The parties hereto agree that on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto:

 

(A)           THE EXISTING LOAN AGREEMENT SHALL BE DEEMED TO BE AMENDED AND
RESTATED IN ITS ENTIRETY IN THE FORM OF THIS AGREEMENT;

 

(B)           ALL EXISTING OBLIGATIONS SHALL, TO THE EXTENT NOT REPAID ON THE
CLOSING DATE, BE DEEMED TO BE OBLIGATIONS OUTSTANDING HEREUNDER;

 

(C)           THE GUARANTIES AND LIENS IN FAVOUR OF THE AGENT FOR THE BENEFIT OF
THE EXISTING LENDERS SECURING PAYMENT OF THE EXISTING OBLIGATIONS SHALL REMAIN
IN FULL FORCE AND EFFECT WITH RESPECT TO THE OBLIGATIONS; AND

 

(D)           ALL REFERENCES IN THE OTHER LOAN DOCUMENTS TO THE EXISTING LOAN
AGREEMENT SHALL BE DEEMED TO REFER TO THIS AGREEMENT WITHOUT FURTHER AMENDMENT
TO SUCH OTHER LOAN DOCUMENTS.

 

79

--------------------------------------------------------------------------------


 

The parties acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Existing Obligations and that all such Existing Obligations are in all
respects continued and outstanding as Obligations under this Agreement and the
Notes with only the terms being modified from and after the effective date of
this Agreement as provided in this Agreement, the Notes and the other Loan
Documents.  After giving effect to this Agreement, the aggregate outstanding
principal balances of each Lender’s Loans on the Closing Date is as set forth on
Schedule 12 hereto.

 

[Signature Pages Follow]

 

80

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

BEACON ROOFING SUPPLY CANADA
COMPANY

 

 

 

 

 

By:

/s/ David R. Grace

 

 

Name:

David R. Grace

 

 

Title:

Chief Financial Officer

 

 

81

--------------------------------------------------------------------------------


 

 

GE CANADA FINANCE HOLDING
COMPANY, as Agent and as a Lender

 

 

 

 

 

By:

Ellis Gaston

 

 

Title:

Duly Authorized Signatory

 

 

 

 

Revolving Loan Commitment: C$15,000,000

 

 

 

Address:

 

11 King Street West, Suite 1500

 

Toronto, Ontario

 

M5H 4C7

 

Attn:   Account Manager - Corporate Finance Beacon

 

Fax/Telecopy No.: (416) 202-6226

 

82

--------------------------------------------------------------------------------


 

EXHIBITS

 

A.            Assignment and Acceptance Agreement

B-1          Consolidated Borrowing Base Certificate

B-2          Canadian Borrowing Base Certificate

C.            Compliance Certificate

D.            Notice of Borrowing

E.             Inventory Report

F.             Notice of Conversion/Continuation

 

83

--------------------------------------------------------------------------------


 

SCHEDULES

 

3

 

List of Closing Documents

4.1(B)

 

Capitalization of Loan Parties

4.6

 

Business and Trade Names (Present and Past Five Years); Locations of Principal
Places of Business, Chief Executive Offices, Domiciles, Books and Records and
Collateral

4.9

 

Federal Tax Identification Number for each Loan Party

4.11

 

Employee Pension and Benefit Plans

4.12

 

Intellectual Property

4.14

 

Environmental Matters

4.19

 

Bank Accounts

4.20

 

Employee Matters

7.1

 

Indebtedness

7.2

 

Contingent Obligations

7.11

 

Subsidiaries

11.1(A)

 

Mortgaged Property

11.1(B)

 

Other Liens

11.1(C)

 

Pro Forma

12

 

Outstanding Obligations

 

--------------------------------------------------------------------------------


 

RIDERS

 

A.            Conditions Rider

B.            Reporting Rider

C.            Financial Covenants Rider

 

--------------------------------------------------------------------------------


 

CONDITIONS RIDER

 

This Conditions Rider is attached to and made a part of that certain Third
Amended and Restated Loan and Security Agreement dated as of October 14, 2005
and entered into between Beacon Roofing Supply Canada Company, Agent and
Lenders.

 


(A)          CLOSING DELIVERIES.  AGENT SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT AND LENDERS, ALL DOCUMENTS, INSTRUMENTS AND
INFORMATION IDENTIFIED ON SCHEDULE 3 AND ALL OTHER AGREEMENTS, NOTES,
CERTIFICATES, ORDERS, AUTHORIZATIONS, FINANCING STATEMENTS, MORTGAGES AND OTHER
DOCUMENTS WHICH AGENT MAY AT ANY TIME REASONABLY REQUEST, AND ALL OF THE
CONDITIONS TO THE EFFECTIVENESS OF THE US FACILITY LOAN AGREEMENT SHALL HAVE
BEEN SATISFIED.


 


(B)           SECURITY INTERESTS.  AGENT SHALL HAVE RECEIVED SATISFACTORY
EVIDENCE THAT ALL SECURITY INTERESTS AND LIENS GRANTED TO AGENT FOR THE BENEFIT
OF AGENT AND LENDERS PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS HAVE
BEEN DULY PERFECTED AND CONSTITUTE FIRST PRIORITY LIENS ON THE COLLATERAL,
SUBJECT ONLY TO PERMITTED ENCUMBRANCES.


 


(C)           CLOSING DATE AVAILABILITY UNDER US FACILITY LOAN AGREEMENT.  AFTER
GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE TRANSACTIONS CONTEMPLATED UNDER THE US FACILITY LOAN AGREEMENT ON THE
CLOSING DATE AND THE PAYMENT BY BORROWER AND US BORROWER, AS APPLICABLE, OF ALL
COSTS, FEES AND EXPENSES RELATING THERETO, (I) THE MAXIMUM REVOLVING LOAN AMOUNT
ON THE CLOSING DATE SHALL EXCEED THE REVOLVING LOAN BY AT LEAST [C$3,000,000],
(II) THE OUTSTANDING BALANCE OF THE US FACILITY REVOLVING LOAN SHALL NOT EXCEED
[US$61,800,104.72] (INCLUDING US FACILITY LETTER OF CREDIT OBLIGATIONS), AND
(III) THE RATIO OF TOTAL INDEBTEDNESS OF HOLDINGS AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS TO EBITDA SHALL NOT EXCEED 3.6.


 


(D)          REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN AND IN THE LOAN DOCUMENTS SHALL BE TRUE, CORRECT AND COMPLETE
IN ALL MATERIAL RESPECTS ON AND AS OF THAT FUNDING DATE TO THE SAME EXTENT AS
THOUGH MADE ON AND AS OF THAT DATE, EXCEPT FOR ANY REPRESENTATION OR WARRANTY
LIMITED BY ITS TERMS TO A SPECIFIC DATE AND TAKING INTO ACCOUNT ANY AMENDMENTS
TO THE SCHEDULES OR EXHIBITS AS A RESULT OF ANY DISCLOSURES MADE BY BORROWER TO
AGENT AFTER THE CLOSING DATE AND APPROVED BY AGENT.


 


(E)           FEES.  WITH RESPECT TO THE REVOLVING ADVANCE TO BE MADE ON THE
CLOSING DATE, BORROWER SHALL HAVE PAID ALL FEES DUE TO AGENT OR ANY LENDER AND
PAYABLE ON THE CLOSING DATE.


 


(F)           NO DEFAULT.  NO EVENT SHALL HAVE OCCURRED AND BE CONTINUING OR
WOULD RESULT FROM FUNDING A REVOLVING ADVANCE REQUESTED BY BORROWER THAT WOULD
CONSTITUTE AN EVENT OF DEFAULT OR A DEFAULT.


 


(G)           PERFORMANCE OF AGREEMENTS.  EACH LOAN PARTY SHALL HAVE PERFORMED
IN ALL MATERIAL RESPECTS ALL AGREEMENTS AND SATISFIED ALL CONDITIONS WHICH ANY
LOAN DOCUMENT PROVIDES SHALL BE PERFORMED BY IT ON OR BEFORE THAT FUNDING DATE.

 

--------------------------------------------------------------------------------


 


(H)          NO PROHIBITION.  NO ORDER, JUDGMENT OR DECREE OF ANY COURT,
ARBITRATOR OR GOVERNMENTAL AUTHORITY SHALL PURPORT TO ENJOIN OR RESTRAIN AGENT
OR ANY LENDER FROM MAKING ANY LOANS.


 


(I)            NO LITIGATION.  THERE SHALL NOT BE PENDING OR, TO THE KNOWLEDGE
OF BORROWER, THREATENED, ANY MATERIAL ACTION, CHARGE, CLAIM, DEMAND, SUIT,
PROCEEDING, PETITION, GOVERNMENTAL INVESTIGATION OR ARBITRATION BY, AGAINST OR
AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES (INCLUDING, WITHOUT
LIMITATION, ANY TORT CLAIMS IN RESPECT OF ASBESTOS PRODUCTS SOLD OR DISTRIBUTED
BY ANY LOAN PARTY) OR ANY PROPERTY OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
THAT HAS NOT BEEN DISCLOSED TO AGENT BY BORROWER IN WRITING, AND THERE SHALL
HAVE OCCURRED NO DEVELOPMENT IN ANY SUCH ACTION, CHARGE, CLAIM, DEMAND, SUIT,
PROCEEDING, PETITION, GOVERNMENTAL INVESTIGATION OR ARBITRATION THAT, IN THE
OPINION OF AGENT, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 

(J)            Appraisal.  Agent shall have received appraisals as to all
Equipment and all Inventory of the Loan Parties, which shall be in form and
substance reasonably satisfactory to Agent.

 

(K)          Field Examination.  US Facility Agent shall have completed its
business and legal due diligence with respect to the Shelter Acquisition,
including, without limitation, a field examination of business, environmental
matters, operations, financial condition and assets, with results reasonably
satisfactory to US Facility Agent.

 

(L)           Consummation of Related Transactions.  US Facility Agent shall
have received fully executed copies of the Shelter Acquisition Agreement and
final and complete copies of each of the other Related Transactions Documents,
each of which shall be in full force and effect in form and substance reasonably
satisfactory to US Facility Agent. The Shelter Acquisition shall have been
consummated in accordance with the terms of the Shelter Acquisition Agreement.

 

--------------------------------------------------------------------------------


 

REPORTING RIDER

 

This Reporting Rider is attached and made a part of that certain Third Amended
and Restated Loan and Security Agreement, dated as of October 14, 2005 and
entered into between Beacon Roofing Supply Canada Company, Agent and Lenders.

 


(A)          MONTHLY FINANCIALS.  AS SOON AS AVAILABLE AND, IN ANY EVENT, WITHIN
THIRTY (30) DAYS AFTER THE END OF EACH MONTH, BORROWER WILL DELIVER TO AGENT AND
LENDERS (1) THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF HOLDINGS AND
ITS SUBSIDIARIES AS AT THE END OF SUCH MONTH AND THE RELATED CONSOLIDATED AND
CONSOLIDATING STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH
MONTH AND FOR THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR TO
THE END OF SUCH MONTH, AND (2) A SCHEDULE OF THE OUTSTANDING INDEBTEDNESS FOR
BORROWED MONEY OF HOLDINGS AND ITS SUBSIDIARIES DESCRIBING IN REASONABLE DETAIL
EACH SUCH DEBT ISSUE OR LOAN OUTSTANDING AND THE PRINCIPAL AMOUNT AND AMOUNT OF
ACCRUED AND UNPAID INTEREST WITH RESPECT TO EACH SUCH DEBT ISSUE OR LOAN.


 


(B)           YEAR-END FINANCIALS.  AS SOON AS AVAILABLE AND, IN ANY EVENT,
WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR, BORROWER WILL DELIVER
TO AGENT AND LENDERS: (1) THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF
HOLDINGS AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND
CASH FLOW FOR SUCH FISCAL YEAR; (2) A SCHEDULE OF THE OUTSTANDING INDEBTEDNESS
OF HOLDINGS AND ITS SUBSIDIARIES DESCRIBING IN REASONABLE DETAIL EACH SUCH DEBT
ISSUE OR LOAN OUTSTANDING AND THE PRINCIPAL AMOUNT AND AMOUNT OF ACCRUED AND
UNPAID INTEREST WITH RESPECT TO EACH SUCH DEBT ISSUE OR LOAN; AND (3) A REPORT
WITH RESPECT TO THE FINANCIAL STATEMENTS FROM HOLDINGS’ ACCOUNTANTS, WHICH
REPORT SHALL BE UNQUALIFIED AS TO GOING CONCERN AND SCOPE OF AUDIT OF HOLDINGS
AND ITS SUBSIDIARIES AND SHALL STATE THAT (A) SUCH CONSOLIDATED FINANCIAL
STATEMENTS PRESENT FAIRLY THE CONSOLIDATED FINANCIAL POSITION OF HOLDINGS AND
ITS SUBSIDIARIES AS AT THE DATES INDICATED AND THE RESULTS OF THEIR OPERATIONS
AND CASH FLOW FOR THE PERIODS INDICATED IN CONFORMITY WITH US GAAP APPLIED ON A
BASIS CONSISTENT WITH PRIOR YEARS AND (B) THAT THE EXAMINATION BY HOLDINGS’
ACCOUNTANTS IN CONNECTION WITH SUCH CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN
MADE IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS; AND (4) COPIES OF
THE CONSOLIDATING FINANCIAL STATEMENTS OF HOLDINGS AND ITS SUBSIDIARIES,
INCLUDING (A) CONSOLIDATING BALANCE SHEETS OF HOLDINGS AND ITS SUBSIDIARIES AS
AT THE END OF SUCH FISCAL YEAR SHOWING INTERCOMPANY ELIMINATIONS AND (B) RELATED
CONSOLIDATING STATEMENTS OF INCOME OF HOLDINGS AND ITS SUBSIDIARIES SHOWING
INTERCOMPANY ELIMINATIONS.


 


(C)           ACCOUNTANTS’ CERTIFICATION AND REPORTS.  TOGETHER WITH EACH
DELIVERY OF CONSOLIDATED AND CONSOLIDATING FINANCIAL STATEMENTS OF HOLDINGS AND
ITS SUBSIDIARIES PURSUANT TO PARAGRAPH (B) ABOVE, BORROWER WILL DELIVER TO AGENT
AND LENDERS A WRITTEN STATEMENT BY HOLDINGS’ ACCOUNTANTS (1) STATING THAT THEIR
EXAMINATION HAS INCLUDED A REVIEW OF THE TERMS OF THIS AGREEMENT AS SAME RELATE
TO ACCOUNTING MATTERS AND (2) STATING WHETHER, IN CONNECTION WITH THEIR
EXAMINATION, ANY CONDITION OR EVENT THAT CONSTITUTES A DEFAULT OR AN EVENT OF
DEFAULT HAS COME TO THEIR ATTENTION AND, IF SUCH A CONDITION OR EVENT HAS COME
TO THEIR ATTENTION, SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF. 
PROMPTLY UPON RECEIPT THEREOF, BORROWER WILL DELIVER TO AGENT AND LENDERS COPIES
OF ALL SIGNIFICANT REPORTS SUBMITTED TO HOLDINGS BY HOLDINGS’ ACCOUNTANTS IN
CONNECTION WITH EACH ANNUAL, INTERIM OR SPECIAL AUDIT OF THE FINANCIAL
STATEMENTS

 

--------------------------------------------------------------------------------


 


OF HOLDINGS MADE BY HOLDINGS’ ACCOUNTANTS, INCLUDING THE COMMENT LETTER
SUBMITTED BY HOLDINGS’ ACCOUNTANTS TO MANAGEMENT IN CONNECTION WITH THEIR ANNUAL
AUDIT.


 


(D)          COMPLIANCE CERTIFICATE.  (I) TOGETHER WITH THE DELIVERY OF EACH SET
OF FINANCIAL STATEMENTS REFERENCED IN PARAGRAPHS (A) AND (B) ABOVE, BORROWER
WILL DELIVER TO AGENT AND LENDERS A COMPLIANCE CERTIFICATE, TOGETHER WITH (IN
THE CASE OF FINANCIAL STATEMENTS DELIVERED FOR ANY PERIOD ENDING ON THE LAST DAY
OF A FISCAL QUARTER) COPIES OF THE CALCULATIONS AND WORK-UP EMPLOYED TO
DETERMINE THE APPLICABLE LOAN PARTIES’ COMPLIANCE OR NONCOMPLIANCE WITH THOSE
FINANCIAL COVENANTS SET FORTH IN THE FINANCIAL COVENANTS RIDER.


 


(E)           CANADIAN AND CONSOLIDATED BORROWING BASE CERTIFICATES, REGISTERS
AND JOURNALS.  ON THE CLOSING DATE AND THEREAFTER, WITHIN FIVE (5) BUSINESS DAYS
AFTER THE LAST DAY OF EACH MONTH (PROVIDED THAT (A) AT ANY TIME DURING THE
MONTHS OF JANUARY, FEBRUARY AND MARCH WHEN THE SUM OF THE OUTSTANDING REVOLVING
LOAN, PLUS THE OUTSTANDING US FACILITY REVOLVING LOAN, PLUS THE OUTSTANDING US
FACILITY LETTER OF CREDIT OBLIGATIONS, EXCEEDS THE CONSOLIDATED BORROWING BASE
(CALCULATED WITHOUT GIVING EFFECT TO THE SEASONAL INVENTORY ADVANCE RATE
PERCENTAGE) AND (B) AT ALL TIMES WHEN EXCESS AVAILABILITY IS LESS THAN
US$15,000,000, SUCH DELIVERY SHALL ALSO BE MADE ON EACH MONDAY FOLLOWING THE END
OF THE PRIOR WEEK), BORROWER SHALL DELIVER TO AGENT FOR THE LAST BUSINESS DAY OF
SUCH PERIOD:  (1) A CANADIAN BORROWING BASE CERTIFICATE UPDATED TO REFLECT THE
MOST RECENT SALES AND COLLECTIONS OF BORROWER, TOGETHER WITH A CONSOLIDATED
BORROWING BASE CERTIFICATE SETTING FORTH THE CONSOLIDATED BORROWING BASE; (2) AN
INVOICE REGISTER OR SALES JOURNAL (OR A SIMILAR SUMMARY REPORT SATISFACTORY TO
AGENT) DESCRIBING ALL SALES OF THE BORROWER, IN FORM AND SUBSTANCE SATISFACTORY
TO AGENT, AND, IF AGENT SO REQUESTS, COPIES OF INVOICES EVIDENCING SUCH SALES
AND PROOFS OF DELIVERY RELATING THERETO; (3) A CASH RECEIPTS JOURNAL (OR A
SIMILAR SUMMARY REPORT SATISFACTORY TO AGENT); (4) A CREDIT MEMO JOURNAL (OR A
SIMILAR SUMMARY REPORT SATISFACTORY TO AGENT); AND (5) AN ADJUSTMENT JOURNAL (OR
A SIMILAR SUMMARY REPORT SATISFACTORY TO AGENT), SETTING FORTH ALL ADJUSTMENTS
TO BORROWER’S ACCOUNTS RECEIVABLE.  BORROWER SHALL CAUSE US BORROWER TO DELIVER
TO AGENT COPIES OF ALL DELIVERIES REQUIRED UNDER PARAGRAPH (F) OF THE REPORTING
RIDER TO THE US FACILITY LOAN AGREEMENT, CONTEMPORANEOUSLY WITH PROVIDING SUCH
DELIVERIES TO US FACILITY AGENT (INCLUDING, WITHOUT LIMITATION, A COPY OF THE US
OBLIGORS CONSOLIDATING BORROWING BASE CERTIFICATE).


 


(F)           INVENTORY REPORTS AND LISTINGS AND AGINGS.  ON THE CLOSING DATE
AND WITHIN FIVE (5) BUSINESS DAYS AFTER THE LAST DAY OF EACH MONTH AND FROM TIME
TO TIME UPON THE REQUEST OF AGENT, BORROWER WILL DELIVER TO AGENT: (1) AN AGED
TRIAL BALANCE OF ALL THEN EXISTING ACCOUNTS; AND (2) AN INVENTORY REPORT DULY
EXECUTED BY AN OFFICER OF BORROWER AND SUBSTANTIALLY IN THE FORM OF EXHIBIT E AS
OF THE LAST DAY OF SUCH PERIOD.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
FIVE (5) BUSINESS DAYS AFTER THE LAST DAY OF EACH MONTH, AND FROM TIME TO TIME
UPON THE REQUEST OF AGENT, BORROWER WILL DELIVER TO AGENT: (1) AN AGED TRIAL
BALANCE OF ALL THEN EXISTING ACCOUNTS PAYABLE; AND (2) A DETAILED INVENTORY
LISTING AND COVER SUMMARY REPORT.  ALL SUCH REPORTS SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT AND, UNLESS OTHERWISE DIRECTED BY AGENT, MAY BE
TRANSMITTED TO AGENT PURSUANT TO AN ELECTRONIC TRANSMITTING REPORTING SYSTEM. 
BORROWER SHALL CAUSE US BORROWER TO DELIVER TO AGENT COPIES OF ALL DELIVERIES
REQUIRED UNDER PARAGRAPH (F) OF THE REPORTING RIDER TO THE US FACILITY LOAN
AGREEMENT, CONTEMPORANEOUSLY WITH PROVIDING SUCH DELIVERIES TO US FACILITY
AGENT.

 

--------------------------------------------------------------------------------


 


(G)           MANAGEMENT REPORT.  TOGETHER WITH EACH DELIVERY OF FINANCIAL
STATEMENTS OF HOLDINGS AND ITS SUBSIDIARIES PURSUANT TO PARAGRAPHS (A) AND
(C) ABOVE, BORROWER WILL DELIVER TO AGENT AND LENDERS A MANAGEMENT REPORT: 
(1) DESCRIBING THE OPERATIONS AND FINANCIAL CONDITION OF HOLDINGS AND ITS
SUBSIDIARIES FOR THE MONTH THEN ENDED AND THE PORTION OF THE CURRENT FISCAL YEAR
THEN ELAPSED; (2) SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES
FOR THE CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING
FIGURES FROM THE MOST RECENT PROJECTIONS FOR THE CURRENT FISCAL YEAR DELIVERED
TO LENDERS PURSUANT TO PARAGRAPH (K) BELOW; AND (3) DISCUSSING THE REASONS FOR
ANY SIGNIFICANT VARIATIONS.  THE INFORMATION ABOVE SHALL BE PRESENTED IN
REASONABLE DETAIL AND SHALL BE CERTIFIED ON BEHALF OF BORROWER BY THE CHIEF
FINANCIAL OFFICER OF BORROWER TO THE EFFECT THAT SUCH INFORMATION FAIRLY
PRESENTS IN ALL MATERIAL RESPECTS THE RESULTS OF OPERATIONS AND FINANCIAL
CONDITION OF HOLDINGS AND ITS SUBSIDIARIES AS AT THE DATES AND FOR THE PERIODS
INDICATED.


 


(H)          APPRAISALS.  FROM TIME TO TIME, UPON THE REQUEST OF AGENT, BORROWER
WILL OBTAIN AND DELIVER TO AGENT, AT BORROWER’S EXPENSE, APPRAISAL REPORTS IN
FORM AND SUBSTANCE AND FROM APPRAISERS SATISFACTORY TO AGENT, STATING THE THEN
CURRENT FAIR MARKET AND ORDERLY LIQUIDATION VALUES OF ALL OR ANY PORTION OF THE
COLLATERAL; PROVIDED, HOWEVER, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT IS
CONTINUING, AGENT SHALL NOT REQUEST AN APPRAISAL AS TO ANY PARTICULAR CATEGORY
OF COLLATERAL TO BE PERFORMED MORE THAN ONCE EVERY LOAN YEAR AT BORROWER’S
EXPENSE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AGENT SHALL REQUEST
AND BORROWER WILL OBTAIN AND DELIVER TO AGENT, AT LEAST ONCE EVERY LOAN YEAR, AN
APPRAISAL REPORT STATING THE THEN CURRENT ORDERLY LIQUIDATION VALUE OF US
OBLIGORS’ AND BORROWER’S INVENTORY.


 


(I)            GOVERNMENT NOTICES.  BORROWER WILL DELIVER TO AGENT AND LENDERS
PROMPTLY AFTER RECEIPT COPIES OF ALL NOTICES, REQUESTS, SUBPOENAS, INQUIRIES OR
OTHER WRITINGS RECEIVED FROM ANY GOVERNMENTAL AGENCY CONCERNING ANY CANADIAN
PENSION PLAN, CANADIAN BENEFIT PLAN OR EMPLOYEE BENEFIT PLAN, THE VIOLATION OR
ALLEGED VIOLATION OF ANY ENVIRONMENTAL LAWS, THE STORAGE, USE OR DISPOSAL OF ANY
HAZARDOUS MATERIAL, THE VIOLATION OR ALLEGED VIOLATION OF THE UNITED STATES FAIR
LABOR STANDARDS ACT OR ANY LOAN PARTY’S PAYMENT OR NON-PAYMENT OF ANY TAXES
INCLUDING ANY TAX AUDIT.


 


(J)            EVENTS OF DEFAULT, ETC.  PROMPTLY UPON ANY OFFICER OF BORROWER
OBTAINING KNOWLEDGE OF ANY OF THE FOLLOWING EVENTS OR CONDITIONS, BORROWER SHALL
DELIVER TO AGENT COPIES OF ALL NOTICES GIVEN OR RECEIVED BY ANY LOAN PARTY WITH
RESPECT TO ANY SUCH EVENT OR CONDITION AND A CERTIFICATE ON BEHALF OF BORROWER,
SIGNED ON BEHALF OF BORROWER BY BORROWER’S CHIEF EXECUTIVE OFFICER, SPECIFYING
THE NATURE AND PERIOD OF EXISTENCE OF SUCH CONDITION OR EVENT AND WHAT ACTION
SUCH LOAN PARTY HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO:
(1) ANY CONDITION OR EVENT THAT CONSTITUTES AN EVENT OF DEFAULT OR DEFAULT;
(2) ANY NOTICE OF DEFAULT THAT ANY PERSON HAS GIVEN TO ANY LOAN PARTY OR ANY
OTHER ACTION TAKEN WITH RESPECT TO A CLAIMED DEFAULT; OR (3) ANY MATERIAL
ADVERSE EFFECT OR (4) ANY DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO ANY
INDEBTEDNESS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES.


 


(K)          PROJECTIONS.  AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER THAN
FORTY-FIVE (45) DAYS AFTER THE END OF HOLDINGS’ FISCAL YEAR, BORROWER WILL
DELIVER TO AGENT AND LENDERS CONSOLIDATED AND CONSOLIDATING PROJECTIONS OF
HOLDINGS AND ITS SUBSIDIARIES FOR THE FORTHCOMING FISCAL YEAR, MONTH BY MONTH.

 

--------------------------------------------------------------------------------


 


(L)           OTHER INFORMATION.  WITH REASONABLE PROMPTNESS, BORROWER WILL
DELIVER SUCH OTHER INFORMATION AND DATA AS AGENT OR LENDERS MAY REASONABLY
REQUEST FROM TIME TO TIME.


 

(M)         SEC Filings and Press Releases.  Promptly upon their becoming
available, Borrower will deliver to Agent copies of (1) all financial
statements, reports, notices and proxy statements sent or made available by
Holdings to its stockholders, (2) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings with any
securities exchange or with the Securities and Exchange Commission or any
private regulatory authority, and (3) all press releases and other statements
made available by Holdings to the public concerning developments in the business
of any Loan Party.

 

--------------------------------------------------------------------------------


 

FINANCIAL COVENANTS RIDER

 

This Financial Covenants Rider is attached and made a part of that certain Third
Amended and Restated Loan and Security Agreement, dated as of October 14, 2005
and entered into among Beacon Roofing Supply Canada Company, Agent and Lenders.

 

A.            Excess Availability. Excess Availability shall be maintained at
all times in an amount of at least US$5,000,000.

 

B.            Capital Expenditure Limits.  The aggregate amount of all Capital
Expenditures of US Borrower and its Subsidiaries, Capital Leases with respect to
fixed assets of US Borrower and its Subsidiaries (which shall be considered to
be expended in full on the date such Capital Lease is entered into) and other
contracts with respect to fixed assets initially capitalized on US Borrower’s or
any Subsidiary’s balance sheet prepared in accordance with US GAAP (which shall
be considered to be expended in full on the date such contract is entered into)
(excluding, in each case, expenditures for trade-ins and replacement of assets
to the extent funded with casualty insurance proceeds and excluding the purchase
price allocated to fixed assets acquired in connection with the Shelter
Acquisition or a Permitted Acquisition) will not in any Fiscal Year exceed one
and one-half percent (1.50%) of gross revenues of Holdings and its Subsidiaries
on a consolidated basis (determined in accordance with GAAP) for such Fiscal
Year.

 

C.            Fixed Charge Coverage.  Fixed Charge Coverage for each twelve (12)
month period ending as of any date set forth below shall not be less than the
ratio set forth below for such date:

 

Date

 

Ratio

 

 

 

 

 

December 31, 2005 and the last day of each fiscal quarter thereafter

 

1.20

 

 

D.            Senior Indebtedness to EBITDA.  The ratio of Senior Indebtedness
calculated as of any date set forth below to EBITDA for the twelve (12) month
period ending on such date shall not be greater than the ratio set forth below
for such date:



Date

 

Ratio

 

 

 

 

 

December 31, 2005 and the last day of each fiscal quarter thereafter through
December 31, 2007

 

3.50

 

 

 

 

 

March 31, 2008 and the last day of each fiscal quarter thereafter

 

3.25

 

 

The aggregate balances of the Revolving Loan and the US Facility Revolving Loans
included in Senior Indebtedness as of any date of determination shall be equal
to the average balance of the Revolving Loan and the US Facility Revolving
Loans, respectively, for such date and the last day of the two immediately
preceding months.

 

--------------------------------------------------------------------------------


 

With respect to each Target acquired by US Borrower during any such twelve month
period, EBITDA shall be adjusted by an amount equal to the Pro Forma EBITDA of
such Target for the portion of such twelve (12) month period which precedes the
acquisition of such Target by US Borrower.

 

E.             Total Indebtedness to EBITDA.  The ratio of Total Indebtedness
calculated as of any date set forth below to EBITDA for the twelve (12) month
period ending on such date shall not be greater than the ratio set forth below
for such date:

 

Date

 

Ratio

 

 

 

 

 

December 31, 2005 and the last day of each fiscal quarter thereafter through
December 31, 2007

 

4.75

 

 

 

 

 

March 31, 2008 and the last day of each fiscal quarter thereafter

 

4.50

 

 

The aggregate balance of the Revolving Loan and the US Facility Revolving Loans
included in Total Indebtedness as of any date of determination shall be equal to
the average balance of the Revolving Loan and the US Facility Revolving Loans,
respectively, for such date and the last day of the two immediately preceding
months.

 

With respect to each Target acquired by US Borrower during any such twelve month
period, EBITDA shall be adjusted by an amount equal to the Pro Forma EBITDA of
such Target for the portion of such twelve (12) month period which precedes the
acquisition of such Target by US Borrower.

 

F.             Lease Limits.  No Loan Party or any of its Subsidiaries will,
directly or indirectly, become or remain liable in any way, whether directly or
by assignment or as a guarantor or other surety, for the obligations of the
lessee under any operating lease, synthetic lease or similar off-balance sheet
financing, if the aggregate amount of all rents (or substantially equivalent
payments) paid by the Loan Parties and their Subsidiaries under all such leases
(excluding any lease providing for aggregate annual rental payments of less than
$100,000) would exceed US$22,000,000, or the Equivalent Amount thereof, in any
fiscal year of Borrower.

 

--------------------------------------------------------------------------------